Securities Act File No.2-88816 Investment Company Act File No. 811-03940 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933/X/ PRE-EFFECTIVE AMENDMENT NO./_/ POST-EFFECTIVE AMENDMENT NO. 61/X/ AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940/X/ AMENDMENT NO. 61/X/ STRATEGIC FUNDS, INC. (Exact Name of Registrant as Specified in its Charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) on (DATE) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a) (1) on (DATE) pursuant to paragraph (a) (1) X 75 days after filing pursuant to paragraph (a) (2) on (DATE) pursuant to paragraph (a) (2) of Rule 485. If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The information in this Prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.The Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated April 16, 2010 DREYFUS SELECT MANAGERS LARGE CAP GROWTH FUND Class/TickerACI PROSPECTUS , 2010 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. [LOGO] BNY MELLON ASSET MANAGEMENT ®Dreyfus[LOGO] CONTENTS FUND SUMMARY Fund Summary FUND DETAILS Goal and Approach Investment Risks Management SHAREHOLDER GUIDE Choosing a Share Class Buying and Selling Shares General Policies Distributions and Taxes Services for Fund Investors Financial Highlights FOR MORE INFORMATION See back cover. FUND SUMMARY INVESTMENT OBJECTIVE The fund seeks capital appreciation. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds.More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page of the prospectus and in the How to Buy Shares section on page B- of the fund’s Statement of Additional Information (SAI).Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a deferred sales charge of 1.00% if redeemed within one year. Class A Class C Class I Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees .75 Distribution (12b-1) fees none none Other expenses (including shareholder services fees)* Total annual fund operating expenses Fee waiver and/or expense reimbursement Total annual fund operating expenses (after fee waiver and/or expense reimbursement) *Other expenses are based on estimated amounts for the current fiscal year. Dreyfus has contractually agreed, until October 1, 2011, to waive receipt of its fees and/orassume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.00%. EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same.The one-year example and the first year of the three-year example are based on net operating expenses, which reflect the expense waiver/reimbursement by Dreyfus.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A $ $ Class C $ $ Class I $ $ You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years Class A $ $ Class C $ $ Class I $ $ PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. PRINCIPAL INVESTMENT STRATEGY To pursue its goal, the fund normally invests at least 80% of its assets in the stocks of large cap companies.The fund currently considers large cap companies to be those companies with market capitalizations of $10 billion or more at the time of purchase.Because the fund may continue to hold a security whose market capitalization decreases, a substantial portion of the fund’s holdings can have market capitalizations of less than $10 billion at any given time.The fund’s portfolio is constructed so as to have a growth tilt.The fund may invest up to 15% of its assets in foreign securities. The fund uses a “multi-manager” approach by selecting one or more subadvisers to manage the fund’s assets.The fund may hire, terminate or replace subadvisers and modify material terms and conditions of subadvisory arrangements without shareholder approval.The fund’s assets are currently allocated among three subadvisers – Cupps Capital Management, LLC, Goldman Sachs Asset Management, L.P. and Mar Vista Investment Partners, LLC – each of which acts independently of the others and uses its own methodology to select portfolio investments. The fund is non-diversified, which means that a relatively high percentage of the fund’s assets may be invested in a limited number of issuers. PRINCIPAL RISKS An investment in the fund is not a bank deposit.It is not insured or guaranteed by the FDIC or any other government agency.It is not a complete investment program.The fund’s share price fluctuates, sometimes dramatically, which means you could lose money. · Market risk.The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.A security’s market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. · Issuer risk.The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer’s products or services. · Large cap stock risk.By focusing on large capitalization stocks, the fund may underperform funds that invest primarily in the stocks of lower quality, smaller capitalization companies during periods when the stocks of such companies are in favor. · Growth stock risk.Investors often expect growth companies to increase their earnings at a certain rate.If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase.In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. · Market sector risk.The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund’s performance to be more or less sensitive to developments affecting those companies, industries or sectors. · Foreign investment risk.Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.Emerging markets tend to be more volatile and less liquid than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. · Multi-manager risk.Eachsubadviser makes investment decisions independently and it is possible that the investment styles of the subadvisers may not complement one another.As a result, the fund’s exposure to a given stock, industry or investment style could unintentionally be greater or smaller than it would have been if the fund had a single adviser.In addition, if one subadviser buys a security during a time frame when another subadviser sells it, the fund will incur transaction costs and the fund’s net position in the security may be approximately the same as it would have been with a single adviser and no such sale and purchase. · Allocation risk.There can be no assurance that the allocation of the fund’s assets among the subadvisers will be effective in achieving the fund’s investment goal. · Non-diversification risk.Because the fund may invest a relatively high percentage of its assets in a limited number of issuers, the fund’s performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. PERFORMANCE As a new fund, past performance information is not available for the fund as of the date of this prospectus.Annual performance returns provide some indication of the risks of investing in the fund by showing changes in performance from year to year.Comparison of fund performance to an appropriate index indicates how the fund’s average annual returns compare with those of a broad measure of market performance.The fund’s past performance (before and after taxes) is no guarantee of future results. PORTFOLIO MANAGEMENT The fund’s investment adviser is The Dreyfus Corporation (Dreyfus).Dreyfus has engaged its affiliate, EACM Advisors LLC (EACM), to serve as the fund’s portfolio allocation manager, responsible for evaluating and recommending subadvisers for the fund.Keith L. Stransky and Robert B. Mayerick, each of EACM, have been primarily responsible for the evaluation and recommendation of subadvisers since the fund’s inception.Mr. Stransky is the chief investment officer and a senior portfolio manager for EACM, and Mr. Mayerick is a senior vice president and portfolio manager for EACM. The fund’s assets are allocated among three subadvisers – Cupps Capital Management, LLC, Goldman Sachs Asset Management, L.P. and Mar Vista Investment Partners, LLC – who provide the fund with portfolio managers responsible for the day-to-day management of the portion of the fund’s portfolio managed by the respective subadviser. PURCHASE AND SALE OF FUND SHARES In general, the fund’s minimum initial investment is $1,000 and the minimum subsequent investment is $100.You may sell your shares on any business day by calling 1-800-554-4611 or by visiting www.dreyfus.com.You may also send your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55268, Boston, MA 02205-5268. TAX INFORMATION The fund’s distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. FUND DETAILS GOAL AND APPROACH The fund seeks capital appreciation.This objective may be changed by the fund’s board, upon 60 days’ prior notice to shareholders.To pursue its goal, the fund normally invests at least 80% of its assets in the stocks of large cap companies.The fund currently considers large cap companies to be those companies with market capitalizations of $10 billion or more at the time of purchase.Because the fund may continue to hold a security whose market capitalization decreases, a substantial portion of the fund’s holdings can have market capitalizations of less than $10 billion at any given time.The fund’s benchmark is the Russell 1000® Growth Index,an unmanaged index that measures the performance of those Russell 1000 Index companies (the 1,000 largest companies in the Russell 3000® Index (the 3,000 largest U.S. companies based on total market capitalization), which represents approximately 90% of the total market capitalization of the Russell 3000 Index) with higher price-to-book ratios and higher forecasted growth values.As of February 28, 2010, the market capitalization of the companies included in the Russell 1000 Growth Index ranged between $239 million and $308 billion.The fund’s stock investments may include common stocks, preferred stocks, convertible securities, and securities issued by real estate investment trusts (REITs), including stock purchased in initial public offerings (IPOs) or shortly thereafter.REITs are pooled investment vehicles that invest primarily in income-producing real estate or loans related to real estate.The fund’s portfolio is constructed so as to have a growth tilt.The fund may invest up to 15% of its assets in foreign securities. The fund may, but is not required to, use derivatives, such as futures, options and forward contracts, as a substitute for investing directly in an underlying asset, to increase returns, to manage foreign currency risk, or as part of a hedging strategy.The fund also may invest in exchange traded funds (ETFs) and similarly structured pooled investments in order to provide exposure to certain equity markets. The fund uses a “multi-manager” approach by selecting one or more subadvisers to manage the fund’s assets.The fund may hire, terminate or replace subadvisers and modify material terms and conditions of subadvisory arrangements without shareholder approval.The Dreyfus Corporation (Dreyfus), the fund’s investment adviser, has engaged its affiliate, EACM Advisors LLC (EACM), to evaluate and recommend subadvisers for the fund.EACM seeks subadvisers for the fund that complement each other’s specific style of investing, consistent with the fund’s investment goal, and recommends the portion of the fund’s assets to be managed by each subadviser.The percentage of the fund’s assets allocated to a subadviser may be adjusted by up to 20% of the fund’s assets without the approval of the fund’s board.EACM monitors and evaluates the performance of the subadvisers for the fund and will advise and recommend to Dreyfus and the fund’s board any changes to the fund’s subadvisers.Dreyfus has ultimate responsibility (subject to oversight by the board) to supervise the subadvisers and recommend the hiring, termination, and replacement of the subadvisers to the board. The fund’s assets are currently allocated among three subadvisers, each of which acts independently of the others and uses its own methodology to select portfolio investments. Cupps Capital Management, LLC (CCM) serves as a subadviser to the fund.The initial percentage of the fund’s assets allocated to CCM is approximately 40%.CCM’s investment philosophy maintains that earnings growth is the primary variable driving intermediate and long term stock performance and CCM therefore focuses on companies it believes are poised to experience high or improving rates of earnings growth.CCM uses a proprietary investment framework to evaluate the attractiveness of stocks.CCM’s investment approach begins with fundamental analysis to determine valuation and then considers four additional perspectives that include both fundamental and technical disciplines, to generate an overall opinion of a stock’s attractiveness.Sell decisions, like buy decisions, take into account these same perspectives.If a company’s financial results fall significantly off its projected growth path, either in terms of product sales or market development, or if the company loses significant competitive advantage, or if the stock demonstrates poor technical behavior, positions will most likely be reduced or eliminated entirely. Goldman Sachs Asset Management, L.P. (GSAM) serves as a subadviser to the fund.The initial percentage of the fund’s assets allocated to GSAM is approximately 40%.GSAM approaches investing with the belief that wealth is created through the long-term ownership of a growing business.GSAM employs a bottom-up approach to stock selection.GSAM’s growth investment philosophy is three-fold:(1) invest as if buying the company/business, not simply trading its stock – understand the business, management, products and competition, perform intensive, hands-on fundamental research, seek businesses with strategic competitive advantages over the long-term, and expect each company’s stock price ultimately to track the growth in the value of the business; (2) buy high-quality growth businesses that possess strong business franchises, favorable long-term prospects and excellent management; and (3) buy strong long-term growth companies at attractive valuations after performing rigorous valuation analysis based on discounted cash flow, private market value and cash flow and earnings multiples.GSAM typically sells a stock if the company’s long-term fundamentals deteriorate or GSAM initially assessed those fundamentals incorrectly, the company pursues a strategy deemed by GSAM to be a misallocation of the company’s capital, the stock becomes extremely overvalued based on GSAM’s determination of the company’s intrinsic business value, for risk management or portfolio diversification, or if there are other investment opportunities with better risk/reward profiles. Mar Vista Investment Partners, LLC (Mar Vista) serves as a subadviser to the fund.The initial percentage of the fund’s assets allocated to Mar Vista is approximately 20%.Mar Vista employs a bottom-up approach to stock selection, seeking high quality growth companies whose stocks are trading at discounts to fair value.Mar Vista looks for companies with sustainable competitive advantages and opportunities to grow and reinvest capital at higher rates than their cost of capital. Mar Vista also seeks to invest in companies with managements with a proven ability to allocate capital in ways that maximize shareholder value.Mar Vista’s investment approachbalances both theprotection of capital aswell as theappreciation potential of a stock.Mar Vista values companies as private entities, discounting free cash flows, or economic value added, to determine the intrinsic worth of the business.Mar Vista uses scenario analysis to determine a “margin of safety,” or discount to fair value, which varies depending on the stability and predictability of the business.The wider the range of potential outcomes, the higher the margin of safety required for investment.Mar Vista typically sells a stock if the market price exceeds the portfolio managers’ estimate of fair value, the company’s fundamentals fall short of Mar Vista’s investment thesis, or when there are more attractive investment alternatives. INVESTMENT RISKS The fund’s principal risks are discussed below.An investment in the fund is not a bank deposit.It is not insured or guaranteed by the FDIC or any other government agency.It is not a complete investment program.The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. · Market risk.The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.A security’s market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. · Issuer risk.The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer’s products or services. · Large cap stock risk.By focusing on large capitalization stocks, the fund may underperform funds that invest primarily in the stocks of lower quality, smaller capitalization companies during periods when the stocks of such companies are in favor. · Growth stock risk.Investors often expect growth companies to increase their earnings at a certain rate.If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase.In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. · Market sector risk.The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund’s performance to be more or less sensitive to developments affecting those companies, industries or sectors. · Foreign investment risk.Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.Emerging markets tend to be more volatile and less liquid than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. · Foreign currency risk.Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged.Currency exchange rates may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies.Foreign currencies also are subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government controls. · Liquidity risk.When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value.In such a market, the value of such securities and the fund’s share price may fall dramatically.Investments in foreign securities tend to have greater exposure to liquidity risk than domestic securities.Liquidity risk also exists when a particular derivative instrument is difficult to purchase or sell.If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many privately negotiated derivatives), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price. · Leveraging risk.The use of leverage, such as engaging in reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts and engaging in forward commitment transactions, may magnify the fund’s gains or losses. · Derivatives risk.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets.Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments.Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments’ terms.Certain types of derivatives involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risk.Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument. · IPO risk.Although the fund typically invests in seasoned issuers, it may purchase securities of companies in initial public offerings (IPOs) or shortly thereafter.The prices of securities purchased in IPOs can be very volatile.The effect of IPOs on the fund’s performance depends on a variety of factors, including the number of IPOs the fund invests in relative to the size of the fund and whether and to what extent a security purchased in an IPO appreciates or depreciates in value.As a fund’s asset base increases, IPOs often have a diminished effect on such fund’s performance. · ETF risk. ETFs in which the fund may invest involve certain inherent risks generally associated with investments in a portfolio of common stocks, including the risk that the general level of stock prices may decline, thereby adversely affecting the value of each unit of the ETF.ETFs typically trade on a securities exchange and their shares may, at times, trade at a premium or discount to their net asset values.In addition, an ETF may not replicate exactly the performance of the benchmark index it seeks to track for a number of reasons, including transaction costs incurred by the ETF, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of securities held.Investing in ETFs, which are investment companies, may involve duplication of advisory fees and certain other expenses.The fund will incur brokerage costs when purchasing and selling shares of ETFs. · Non-diversification risk.The fund is non-diversified, which means that the fund may invest a relatively high percentage of its assets in a limited number of issuers.Therefore, the fund’s performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. · Multi-manager risk.Although EACM, subject to Dreyfus’ supervision, monitors and seeks to coordinate the overall management of the fund’s assets by the subadvisers, eachsubadviser makes investment decisions independently and it is possible that the investment styles of the subadvisers may not complement one another.As a result, the fund’s exposure to a given stock, industry or investment style could unintentionally be greater or smaller than it would have been if the fund had a single adviser.In addition, if one subadviser buys a security during a time frame when another subadviser sells it, the fund will incur transaction costs and the fund’s net position in the security may be approximately the same as it would have been with a single adviser and no such sale and purchase. · Allocation risk.The ability of the fund to achieve its investment goal depends, in part, on the ability of EACM, subject to Dreyfus’ supervision and approval, to effectively allocate the fund’s assets among the subadvisers.There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. · Other potential risks.The fund may lend its portfolio securities to brokers, dealers and other financial institutions.In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of the loaned securities.If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. Under adverse market conditions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities.Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market.During such periods, the fund may not achieve its investment objective. The fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the fund’s after-tax performance. MANAGEMENT The investment adviser for the fund is Dreyfus, 200 Park Avenue, New York, New York 10166.Founded in 1947, Dreyfus manages approximately $ billion in mutual fund portfolios.The fund has agreed to pay Dreyfus a management fee at the annual rate of 0.75% of the fund’s average daily net assets.Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets.BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team.BNY Mellon has more than $22.3 trillion in assets under custody and administration and $1.1 trillion in assets under management, and it services more than $12 trillion in outstanding debt.Additional information is available at www.bnymellon.com. The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success.For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions.This approach is designed to provide each fund with a distinct, stable identity. Dreyfus has engaged its affiliate, EACM, to serve as the fund’s portfolio allocation manager, responsible for evaluating and recommending subadvisers for the fund and recommending the portion of the fund’s assets to be managed by each subadviser.EACM also is responsible for monitoring and evaluating the performance of the subadvisers for the fund and recommending to Dreyfus and the fund’s board whether a subadviser should be terminated.Keith L. Stransky and Robert B. Mayerick, each of EACM, are primarily responsible for the evaluation and recommendation of subadvisers.Mr. Stransky is the chief investment officer (traditional) and a senior portfolio manager for EACM, where he has been employed since 1983.Mr. Mayerick is a senior vice president and portfolio manager for EACM, where he has been employed since 1985. EACM, located at 200 Connecticut Avenue, Sixth Floor, Norwalk, Connecticut 06854-1958, specializes in multi-manager investment programs for institutional and high net worth clients representing approximately $5 billion in assets.EACM is a wholly-owned subsidiary of BNY Mellon. The fund uses a “multi-manager” approach by selecting one or more subadvisers to manage the fund’s assets.Currently, the fund has selected three subadvisers to manage allocated portions of the fund’s assets.The fund and Dreyfus have received an exemptive order from the Securities and Exchange Commission (SEC) that permits the fund, subject to certain conditions and approval by the fund’s board, to hire and replace subadvisers and modify subadvisory arrangements without obtaining shareholder approval.The order also relieves the fund from disclosing the subadvisory fees paid by Dreyfus to non-affiliated subadvisers in documents filed with the SEC and provided to shareholders.One of the conditions of the order is that the fund’s board, including a majority of the “non-interested” board members, must approve each new subadviser.In addition, the fund is required to provide shareholders with information about each new subadviser within 90 days of the hiring of any new subadviser. Subadvisers CCM, 208 South LaSalle Street, Suite 1368, Chicago, Illinois 60604, is a Delaware limited liability company founded in May 2000.Andrew S. Cupps has been responsible for the day-to-day management of the portion of the fund’s portfolio that is managed by CCM since the fund’s inception.Mr. Cupps founded CCM and is its president and the portfolio manager of CCM’s investment strategies.He is responsible for the research agenda of the firm’s investment team and has analyst responsibilities within the healthcare and technology sectors.As of March 31, 2010, CCM had approximately $ billion in assets under management. GSAM, 200 West Street, New York, New York 10282, is a Delaware limited partnership founded in October 1990, and is an affiliate of Goldman, Sachs & Co. (Goldman Sachs).The Goldman Sachs Group, Inc. is the general partner and Goldman Sachs Global Holdings, LLC is the limited partner.Steven Barry, David Shell, CFA and Timothy Leahy, CFA have been responsible for the day-to-day management of the portion of the fund’s portfolio that is managed by GSAM since the fund’s inception.Messrs. Barry and Shell are co-chief investment officers and Mr. Leahy is the lead portfolio manager of GSAM’s growth investment team.Messrs. Barry, Shell and Leahy joined GSAM in 1999, 1997 and 2005, respectively.Prior to joining GSAM, Mr. Leahy had been employed by Goldman Sachs since 1999.Each member of the GSAM investment team is responsible for both research and portfolio management functions.As of March 31, 2010, GSAM had approximately $ billion in assets under management. Mar Vista, 11150 Santa Monica Boulevard, Suite 320, Los Angeles, California 90025, is a Delaware limited liability company founded in November 2007.Silas A. Myers, CFA and Brian L. Massey, CFA have been responsible for the day-to-day management of the portion of the fund’s portfolio that is managed by Mar Vista since the fund’s inception.Messrs. Myers and Massey co-founded Mar Vista and are portfolio managers at the firm.Each is responsible for both research and portfolio management functions.Prior to founding Mar Vista, Messrs. Myers and Massey were portfolio managers at Roxbury Capital Management, LLC.As of March 31, 2010, Mar Vista had approximately $713.3 million in assets under management. The fund’s Statement of Additional Information (SAI) provides additional portfolio manager information, including compensation, other accounts managed, and ownership of fund shares. MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of the fund and for the other funds in the Dreyfus Family of Funds.Rule 12b-1 fees and shareholder services fees are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively.Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services.Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses paid by a fund to those intermediaries.Because those payments are not made by fund shareholders or the fund, the fund’s total expense ratio will not be affected by any such payments.These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary.Cash compensation also may be paid from Dreyfus’ or MBSC’s own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs.These payments sometimes are referred to as “revenue sharing.”From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorships; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations.In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you.Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. The fund, Dreyfus, the subadvisers and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund.Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the code’s preclearance and disclosure procedures.The primary purpose of the respective code is to ensure that personal trading by employees does not disadvantage any fund managed by Dreyfus or its affiliates. SHAREHOLDER GUIDE CHOOSING A SHARE CLASS The fund is designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan.Third parties with whom you open a fund account may impose policies, limitations and fees that are different from those described in this prospectus.Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, C and I shares of the fund. Your financial representative may receive different compensation for selling one class of shares than for selling another class.It is important to remember that any contingent deferred sales charge (CDSC) or Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the distributor for concessions and expenses it pays to dealers and financial institutions in connection with the sale of fund shares.A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends.Because the Rule 12b-1 fee is paid out of the fund’s assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices.When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. A complete description of these classes follows.You should review these arrangements with your financial representative before determining which class to invest in. Class A shares When you invest in Class A shares, you pay the public offering price, which is the share price, or net asset value (NAV), plus the initial sales charge that may apply to your purchase.The amount of the initial sales charge is based on the size of your investment, as the following table shows.We also describe below how you may reduce or eliminate the initial sales charge (see “Sales charge reductions and waivers”).Class A shares are subject to an annual shareholder services fee of .25%. Since some of your investment goes to pay an up-front sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you: · plan to own the shares for an extended period of time, since the ongoing Rule 12b-1 fees on Class C shares may eventually exceed the cost of the up-front sales charge; and · qualify for a reduced or waived sales charge If you invest $1 million or more (and are not eligible to purchase Class I shares), Class A shares will always be the most advantageous choice. Total Sales Load—Class A Shares Amount of Transaction As a % of offering price per share As a % of net asset value per share Less than $50,000 $50,000 to less than $100,000 $100,000 to less than $250,000 $250,000 to less than $500,000 $500,000 to less than $1,000,000 $1,000,000 or more* -0- -0- * No sales charge applies on investments of $1 million or more, but a CDSC of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase. Sales charge reductions and waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver.If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled.In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds held in accounts with that financial intermediary and other financial intermediaries.Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.dreyfus.comand in the SAI. You can reduce your initial sales charge in the following ways: · Rights of accumulation.You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge.For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge.We may terminate or change this privilege at any time on written notice. · Letter of intent.You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal.A 90-day back-dated period can also be used to count previous purchases toward your goal.Your goal must be at least $50,000, and your initial investment must be at least $5,000.The sales charge will be adjusted if you do not meet your goal. · Combine with family members.You can also count toward the amount of your investment all investments in certain other Dreyfus Funds, in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent.Certain other groups may also be permitted to combine purchases for purposes of reducing or eliminating sales charges. (See “How to Buy Shares” in the SAI.) Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities: · full-time or part-time employees, and their family members, of Dreyfus or any of its affiliates · board members of Dreyfus and board members of the Dreyfus Family of Funds · full-time employees, and their family members, of financial institutions that have entered into selling agreements with the fund’s distributor · “wrap” accounts for the benefit of clients of financial institutions, provided they have entered into an agreement with the fund’s distributor specifying operating policies and standards · qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; charitable organizations investing $50,000 or more in fund shares; and charitable remainder trusts · qualified investors who (i) purchase Class A shares directly through the fund’s distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the distributor in a Dreyfus Fund since on or before February 28, 2006 · investors with cash proceeds from the investor’s exercise of employment-related stock options, whether invested in the fund directly or indirectly through an exchange from a Dreyfus-managed money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the fund’s distributor specifically relating to processing stock options.Upon establishing the account in the fund or the Dreyfus-managed money market fund, the investor and the investor’s spouse or minor children become eligible to purchase Class A shares of the fund at NAV, whether or not using the proceeds of the employment-related stock options · members of qualified affinity groups who purchase Class A shares directly through the fund’s distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor · employees participating in qualified or non-qualified employee benefit plans · shareholders in Dreyfus-sponsored IRA rollover accounts funded with the distribution proceeds from qualified and non-qualified retirement plans or a Dreyfus-sponsored 403(b)(7) plan, provided that, in the case of a qualified or non-qualified retirement plan, the rollover is processed through an entity that has entered into an agreement with the fund’s distributor specifically relating to processing rollovers.Upon establishing the Dreyfus-sponsored IRA rollover account in the fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the fund at NAV in such account Class C shares Since you pay no initial sales charge, an investment of less than $1 million in Class C shares buys more shares than the same investment would in Class A shares.However, Class C shares are subject to an annual Rule 12b-1 fee of .75% and an annual shareholder services fee of .25%.Over time, the Rule 12b-1 fees may cost you more than paying an initial sales charge on Class Ashares.Class C shares redeemed within one year of purchase are subject to a 1% CDSC. Because Class A shares will always be a more favorable investment than Class C shares for investments of $1 million or more, the fund will generally not accept a purchase order for Class C shares in the amount of $1 million or more.While the fund will take reasonable steps to prevent investments of $1 million or more in Class C shares, it may not be able to identify such investments made through certain financial intermediaries or omnibus accounts. Class I shares Since you pay no initial sales charge, an investment of less than $1 million in Class I shares buys more shares than the same investment would in Class A shares.There is also no CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing service or distribution fees. Class I shares may be purchased by: · bank trust departments, trust companies and insurance companies that have entered into agreements with the fund’s distributor to offer Class I shares to their clients · institutional investors acting in a fiduciary, advisory, agency, custodial or similar capacity for qualified or non-qualified employee benefit plans, including pension, profit-sharing and other deferred compensation plans, whether established by corporations, partnerships, non-profit entities, trade or labor unions, or state and local governments, and IRAs set up under Simplified Employee Pension Plans that have entered into agreements with the fund’s distributor to offer Class I shares to such plans · law firms or attorneys acting as trustees or executors/administrators · foundations and endowments that make an initial investment in the fund of at least $1 million · sponsors of college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code, that maintain an omnibus account with the fund and do not require shareholder tax reporting or 529 account support responsibilities from the fund’s distributor · advisory fee-based accounts offered through financial intermediaries who, depending on the structure of the selected advisory platform, make Class I shares available CDSC waivers The fund’s CDSC on Class A and C shares may be waived in the following cases: · permitted exchanges of shares, except if shares acquired by exchange are then redeemed within the period during which a CDSC would apply to the initial shares purchased · redemptions made within one year of death or disability of the shareholder · redemptions due to receiving required minimum distributions from retirement accounts upon reaching age 70½ · redemptions made through the fund’s Automatic Withdrawal Plan, if such redemptions do not exceed 12% of the value of the account annually · redemptions from qualified and non-qualified employee benefit plans BUYING AND SELLING SHARES Dreyfus generally calculates fund NAVs as of the close of trading on the New York Stock Exchange (NYSE) (usually 4:00 p.m. Eastern time) on days the NYSE is open for regular business.Your order will be priced at the next NAV calculated after your order is received in proper form by the fund’s transfer agent or other authorized entity.When calculating NAVs, Dreyfus values equity investments on the basis of market quotations or official closing prices.Dreyfus generally values fixed income investments based on values supplied by an independent pricing service approved by the fund’s board.The pricing service’s procedures are reviewed under the general supervision of the board.If market quotations or official closing prices or valuations from a pricing service are not readily available, or are determined not to reflect accurately fair value, the fund may value those investments at fair value as determined in accordance with procedures approved by the fund’s board.Fair value of investments may be determined by the fund’s board, its pricing committee or its valuation committee in good faith using such information as it deems appropriate under the circumstances.Under certain circumstances, the fair value of foreign equity securities will be provided by an independent pricing service.Using fair value to price investments may result in a value that is different from a security’s most recent closing price and from the prices used by other mutual funds to calculate their net asset values.Funds that seek tax-exempt income are not recommended for purchase in IRAs or other qualified retirement plans.Forward currency contracts will be valued at the current cost of offsetting the contract.ETFs will be valued at their market price.Foreign securities held by a fund may trade on days when the fund does not calculate its NAV and thus may affect the fund’s NAV on days when investors have no access to the fund. Investments in certain types of thinly traded securities may provide short-term traders arbitrage opportunities with respect to the fund’s shares.For example, arbitrage opportunities may exist when trading in a portfolio security or securities is halted and does not resume, or the market on which such securities are traded closes before the fund calculates its NAV.If short-term investors in the fund were able to take advantage of these arbitrage opportunities, they could dilute the NAV of fund shares held by long-term investors.Portfolio valuation policies can serve to reduce arbitrage opportunities available to short-term traders, but there is no assurance that such valuation policies will prevent dilution of the fund’s NAV by short-term traders.While the fund has a policy regarding frequent trading, it too may not be completely effective to prevent short-term NAV arbitrage trading, particularly in regard to omnibus accounts.Please see “Shareholder Guide — General Policies” for further information about the fund’s frequent trading policy. Orders to buy and sell shares received by an authorized entity (such as a bank, broker-dealer or financial adviser, or 401(k) or other retirement plan that has entered into an agreement with the fund’s distributor) by the close of trading on the NYSE and transmitted to the distributor or its designee by the close of its business day (usually 5:15 p.m. Eastern time) will be based on the NAV determined as of the close of trading on the NYSE that day. How to Buy Shares By Mail – Regular Accounts.To open a regular account, complete an application and mail it, together with your check payable to The Dreyfus Family of Funds, to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA02205-5268 Attn:Institutional Processing To purchase additional shares in a regular account, mail your check payable to The Dreyfus Family of Funds (with your account number on your check), together with an investment slip, to the above address. By Mail – IRA Accounts.To open an IRA account or make additional investments in an IRA account, be sure to specify the fund name and the year for which the contribution is being made.When opening a new account, include a completed IRA application, and when making additional investments, include an investment slip.Make checks payable to The Dreyfus Family of Funds, and mail to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA02205-5552 Attn: Institutional Processing Electronic Check or Wire.To purchase shares in a regular or IRA account by wire or electronic check, please call 1-800-554-4611 (inside the U.S. only) for more information. Dreyfus TeleTransfer.To purchase additional shares in a regular or IRA account by Dreyfus TeleTransfer, which will transfer money from a pre-designated bank account, request the account service on your application.Call 1-800-554-4611 (inside the U.S. only) or visitwww.dreyfus.com to request your transaction. Automatically.You may purchase additional shares in a regular or IRA account by selecting one of Dreyfus’ automatic investment services made available to the fund on your account application or service application.See “Services for Fund Investors.” In Person. Visit a Dreyfus Financial Center. Please call us for locations. The minimum initial and subsequent investment for regular accounts is $1,000 and $100, respectively.The minimum initial investment for IRAs is $750, with no minimum subsequent investment.The minimum initial investment for educational savings accounts is $500, with no minimum subsequent investment.Investments made through Dreyfus TeleTransfer are subject to a $100 minimum and a $150,000 maximum.All investments must be in U.S. dollars. Third-party checks, cash, travelers’ checks or money orders will not be accepted.You may be charged a fee for any check that does not clear. How to Sell Shares You may sell (redeem) shares at any time.Your shares will be sold at the next NAV calculated after your order is received in proper form by the fund’s transfer agent or other authorized entity.Any certificates representing fund shares being sold must be returned with your redemption request.Your order will be processed promptly and you will generally receive the proceeds within a week. To keep your CDSC as low as possible, each time you request to sell shares we will first sell shares that are not subject to a CDSC, and then those subject to the lowest charge.The CDSC is based on the lesser of the original purchase cost or the current market value of the shares being sold, and is not charged on fund shares you acquired by reinvesting your fund dividends.As described above in this prospectus, there are certain instances when you may qualify to have the CDSC waived.Consult your financial representative or refer to the SAI for additional details. Before selling shares recently purchased by check, Dreyfus TeleTransfer or Automatic Asset Builder, please note that: · if you send a written request to sell such shares, the fund may delay sending the proceeds for up to eight business days following the purchase of those shares · the fund will notprocess wire, telephone, online or Dreyfus TeleTransfer redemption requests for up to eight business days following the purchase of those shares By Mail – Regular Accounts.To redeem shares in a regular account by mail, send a letter of instruction that includes your name, your account number, the name of the fund, the share class, the dollar amount to be redeemed and how and where to send the proceeds.Mail your request to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA 02205-5268 By Mail – IRA Accounts.To redeem shares in an IRA account by mail, send a letter of instruction that includes all of the same information for regular accounts and indicate whether the distribution is qualified or premature and whether the 10% TEFRA should be withheld.Mail your request to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-5552 A signature guarantee is required for certain written sell orders.These include: · amounts of $10,000 or more on accounts whose address has been changed within the last 30 days · requests to send the proceeds to a different payee or address · amounts of $100,000 or more A signature guarantee helps protect against fraud.You can obtain one from most banks or securities dealers, but not from a notary public.For joint accounts, each signature must be guaranteed.Please call to ensure that your signature guarantee will be processed correctly. Telephone or Online. To sell shares in a regular account, call Dreyfus at 1-800-554-4611 (inside the U.S. only) or visitwww.dreyfus.comto request your transaction. A check will be mailed to your address of record or you may request a wire or electronic check (Dreyfus TeleTransfer).For wires or Dreyfus TeleTransfer, be sure that the fund has your bank account information on file.Proceeds will be wired or sent by electronic check to your bank account. You may request that redemption proceeds be paid by checkand mailed to your address of record (maximum $250,000 per day).You may request that redemption proceeds be sent to your bank by wire (minimum $1,000/maximum $20,000 per day) or by Dreyfus TeleTransfer (minimum $500/maximum $20,000 per day).Holders of jointly registered fund or bank accounts may redeem by wire or through Dreyfus TeleTransfer up to $500,000 within any 30-day period. Automatically.You may sell shares in a regular account by calling 1-800-554-4611 (inside the U.S. only) for instructions on how to establish the Dreyfus Automatic Withdrawal Plan.You may sell shares in an IRA account by calling the above number for instructions on the Systematic Withdrawal Plan. In Person. Visit a Dreyfus Financial Center.Please call us for locations. GENERAL POLICIES Unless you decline teleservice privileges on your application, the fund’s transfer agent is authorized to act on telephone or online instructions from any person representing himself or herself to be you and reasonably believed by the transfer agent to be genuine.You may be responsible for any fraudulent telephone or online order as long as the fund’s transfer agent takes reasonable measures to confirm that instructions are genuine. The fund is designed for long-term investors.Frequent purchases, redemptions and exchanges may disrupt portfolio management strategies and harm fund performance by diluting the value of fund shares and increasing brokerage and administrative costs.As a result, Dreyfus and the fund’s board have adopted a policy of discouraging excessive trading, short-term market timing and other abusive trading practices (frequent trading) that could adversely affect the fund or its operations.Dreyfus and the fund will not enter into arrangements with any person or group to permit frequent trading. The fund also reserves the right to: · change or discontinue its exchange privilege, or temporarily suspend the privilege during unusual market conditions · change its minimum or maximum investment amounts · delay sending out redemption proceeds for up to seven days (generally applies only during unusual market conditions or in cases of very large redemptions or excessive trading) · “redeem in kind,” or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the fund’s assets) · refuse any purchase or exchange request, including those from any individual or group who, in Dreyfus’ view, is likely to engage in frequent trading More than four roundtrips within a rolling 12-month period generally is considered to be frequent trading.A roundtrip consists of an investment that is substantially liquidated within 60 days.Based on the facts and circumstances of the trades, the fund may also view as frequent trading a pattern of investments that are partially liquidated within 60 days. Transactions made through Automatic Investment Plans, Automatic Withdrawal Plans, Dreyfus Auto-Exchange Privileges, automatic non-discretionary rebalancing programs, and minimum required retirement distributions generally are not considered to be frequent trading.For employer-sponsored benefit plans, generally only participant-initiated exchange transactions are subject to the roundtrip limit. Dreyfus monitors selected transactions to identify frequent trading.When its surveillance systems identify multiple roundtrips, Dreyfus evaluates trading activity in the account for evidence of frequent trading. Dreyfus considers the investor’s trading history in other accounts under common ownership or control, in other Dreyfus Funds and BNY Mellon Funds, and if known, in non-affiliated mutual funds and accounts under common control.These evaluations involve judgments that are inherently subjective, and while Dreyfus seeks to apply the policy and procedures uniformly, it is possible that similar transactions may be treated differently.In all instances, Dreyfus seeks to make these judgments to the best of its abilities in a manner that it believes is consistent with shareholder interests.If Dreyfus concludes the account is likely to engage in frequent trading, Dreyfus may cancel or revoke the purchase or exchange on the following business day.Dreyfus may also temporarily or permanently bar such investor’s future purchases into the fund in lieu of, or in addition to, canceling or revoking the trade.At its discretion, Dreyfus may apply these restrictions across all accounts under common ownership, control or perceived affiliation. Fund shares often are held through omnibus accounts maintained by financial intermediaries, such as brokers and retirement plan administrators, where the holdings of multiple shareholders, such as all the clients of a particular broker, are aggregated.Dreyfus’ ability to monitor the trading activity of investors whose shares are held in omnibus accounts is limited.However, the agreements between the distributor and financial intermediaries include obligations to comply with the terms of this prospectus and to provide Dreyfus, upon request, with information concerning the trading activity of investors whose shares are held in omnibus accounts.If Dreyfus determines that any such investor has engaged in frequent trading of fund shares, Dreyfus may require the intermediary to restrict or prohibit future purchases or exchanges of fund shares by that investor. Certain retirement plans and intermediaries that maintain omnibus accounts with the fund may have developed policies designed to control frequent trading that may differ from the fund’s policy.At its sole discretion, the fund may permit such intermediaries to apply their own frequent trading policy.If you are investing in fund shares through an intermediary (or in the case of a retirement plan, your plan sponsor), please contact the intermediary for information on the frequent trading policies applicable to your account. To the extent that the fund significantly invests in foreign securities traded on markets that close before the fund calculates its NAV, events that influence the value of these foreign securities may occur after the close of these foreign markets and before the fund calculates its NAV.As a result, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these foreign securities at the time the fund calculates its NAV (referred to as price arbitrage).This type of frequent trading may dilute the value of fund shares held by other shareholders.The fund has adopted procedures designed to adjust closing market prices of foreign equity securities under certain circumstances to reflect what it believes to be their fair value. To the extent that the fund significantly invests in thinly traded securities, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these securities (referred to as price arbitrage).Any such frequent trading strategies may interfere with efficient management of the fund’s portfolio to a greater degree than funds that invest in highly liquid securities, in part because the fund may have difficulty selling these portfolio securities at advantageous times or prices to satisfy large and/or frequent redemption requests.Any successful price arbitrage may also cause dilution in the value of fund shares held by other shareholders. Although the fund’s frequent trading and fair valuation policies and procedures are designed to discourage market timing and excessive trading, none of these tools alone, nor all of them together, completely eliminates the potential for frequent trading. Small Account Policy If your account falls below $500, the fund may ask you to increase your balance.If it is still below $500 after 45 days, the fund may close your account and send you the proceeds. DISTRIBUTIONS AND TAXES The fund earns dividends, interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends.The fund also realizes capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions.The fund normally pays dividendsand capital gain distributions annually.Fund dividends and capital gain distributions will be reinvested in the fund unless you instruct the fund otherwise.There are no fees or sales charges on reinvestments. Distributions paid by the fund are subject to federal income tax, and may also be subject to state or local taxes (unless you are investing through a tax-advantaged retirement account).For federal tax purposes, in general, certain fund distributions, including distributions of short-term capital gains, are taxable to you as ordinary income.Other fund distributions, including dividends from U.S. companies and certain foreign companies and distributions of long-term capital gains, generally are taxable to you as qualified dividends and capital gains, respectively. High portfolio turnover and more volatile markets can result in significant taxable distributions to shareholders, regardless of whether their shares have increased in value.The tax status of any distribution generally is the same regardless of how long you have been in the fund and whether you reinvest your distributions or take them in cash. If you buy shares of a fund when the fund has realized but not yet distributed income or capital gains, you will be “buying a dividend” by paying the full price for the shares and then receiving a portion back in the form of a taxable distribution. Your sale of shares, including exchanges into other funds, may result in a capital gain or loss for tax purposes.A capital gain or loss on your investment in the fund generally is the difference between the cost of your shares and the amount you receive when you sell them. The tax status of your distributions will be detailed in your annual tax statement from the fund.Because everyone’s tax situation is unique, please consult your tax adviser before investing. SERVICES FOR FUND INVESTORS Automatic services Buying or selling shares automatically is easy with the services described below.With each service, you select a schedule and amount, subject to certain restrictions.If you purchase shares through a third party, the third party may impose different restrictions on these services and privileges, or may not make them available at all.For information, call your financial representative or 1-800-554-4611. Dreyfus Automatic Asset Builder®permits you to purchase fund shares (minimum of $100 and maximum of $150,000 per transaction) at regular intervals selected by you.Fund shares are purchased by transferring funds from the bank account designated by you. Dreyfus Payroll Savings Plan permits you to purchase fund shares (minimum of $100 per transaction) automatically through a payroll deduction. Dreyfus Government Direct Deposit permits you to purchase fund shares (minimum of $100 and maximum of $50,000 per transaction) automatically from your federal employment, Social Security or other regular federal government check. Dreyfus Dividend Sweep permits you to automatically reinvest dividends and distributions from the fund into another Dreyfus Fund (not available for IRAs). Dreyfus Auto-Exchange Privilege permits you to exchange at regular intervals your fund shares for shares of other Dreyfus Funds. Dreyfus Automatic Withdrawal Plan permits you to make withdrawals (minimum of $50) on a monthly or quarterly basis, provided your account balance is at least $5,000.Any CDSC will be waived, as long as the amount of any withdrawal does not exceed on an annual basis 12% of the greater of the account value at the time of the first withdrawal under the plan, or at the time of the subsequent withdrawal. Exchange privilege Generally, you can exchange shares worth $500 or more (no minimum for retirement accounts) into other Dreyfus Funds.You can request your exchange by contacting your financial representative.Be sure to read the current prospectus for any fund into which you are exchanging before investing.Any new account established through an exchange generally will have the same privileges as your original account (as long as they are available).There is currently no fee for exchanges, although you may be charged a sales load when exchanging into any fund that has one.See the SAI for more information regarding exchanges. Dreyfus TeleTransfer privilege To move money between your bank account and your Dreyfus fund account with a phone call or online, use the Dreyfus TeleTransfer privilege.You can set up Dreyfus TeleTransfer on your account by providing bank account information and following the instructions on your application, or contacting your financial representative.Shares held in an IRA or Education Savings Account may not be redeemed through the Dreyfus TeleTransfer privilege. Account statements Every Dreyfus Fund investor automatically receives regular account statements.You will also be sent a yearly statement detailing the tax characteristics of any dividends and distributions you have received. Reinvestment privilege Upon written request, you can reinvest up to the number of Class A shares you redeemed within 45 days of selling them at the current share price without any sales charge.If you paid a CDSC, it will be credited back to your account.This privilege may be used only once. FINANCIAL HIGHLIGHTS As a new fund, financial highlights information is not available for the fund as of the date of this prospectus. FOR MORE INFORMATION Dreyfus Select Managers Large Cap Growth Fund A series of Strategic Funds, Inc. SEC file number:811-3940 More information on this fund is available free upon request, including the following: Statement of Additional Information (SAI) Provides more details about the fund and its policies.A current SAI is available at www.dreyfus.com and is on file with the Securities and Exchange Commission (SEC).The SAI is incorporated by reference (is legally considered part of this prospectus). Portfolio Holdings Dreyfus funds generally disclose their complete schedule of portfolio holdings monthly with a 30-day lag at www.dreyfus.com under Mutual Fund Center – Dreyfus Mutual Funds – Mutual Fund Total Holdings.Complete holdings as of the end of the calendar quarter are disclosed 15 days after the end of such quarter.Dreyfus money market funds generally disclose their complete schedule of portfolio holdings daily.The schedule of holdings for a fund will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the dates of the posted holdings. A complete description of the fund’s policies and procedures with respect to the disclosure of the fund’s portfolio securities is available in the fund’s SAI. To obtain information: By telephoneCall 1-800-554-4611 By mailWrite to: The Dreyfus Family of Funds 144 Glenn Curtiss Boulevard Uniondale, NY11556-0144 By E-mailSend your request to info@dreyfus.com On the InternetCertain fund documents can be viewed online or downloaded from: SEChttp://www.sec.gov Dreyfushttp://www.dreyfus.com You can also obtain copies, after paying a duplicating fee, by visiting the SEC’s Public Reference Room in Washington, DC (for information, call 1-202-551-8090) or by E-mail request to publicinfo@sec.gov, or by writing to the SEC’s Public Reference Section, Washington, DC 20549-0102. © 2ecurities Corporation The information in this Prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.The Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated April 16, 2010 DREYFUS SELECT MANAGERS SMALL CAP GROWTH FUND Class/TickerACI PROSPECTUS , 2010 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. [LOGO] BNY MELLON ASSET MANAGEMENT ®Dreyfus[LOGO] CONTENTS FUND SUMMARY Fund Summary FUND DETAILS Goal and Approach Investment Risks Management SHAREHOLDER GUIDE Choosing a Share Class Buying and Selling Shares General Policies Distributions and Taxes Services for Fund Investors Financial Highlights FOR MORE INFORMATION See back cover. FUND SUMMARY INVESTMENT OBJECTIVE The fund seeks capital appreciation. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds.More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page of the prospectus and in the How to Buy Shares section on page B- of the fund’s Statement of Additional Information (SAI).Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a deferred sales charge of 1.00% if redeemed within one year. Class A Class C Class I Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees .90 Distribution (12b-1) fees none none Other expenses (including shareholder services fees)* Total annual fund operating expenses Fee waiver and/or expense reimbursement Total annual fund operating expenses (after fee waiver and/or expense reimbursement) *Other expenses are based on estimated amounts for the current fiscal year. Dreyfus has contractually agreed, until October 1, 2011, to waive receipt of its fees and/orassume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.15%. EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same.The one-year example and the first year of the three-year example are based on net operating expenses, which reflect the expense waiver/reimbursement by Dreyfus.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A $ Class C $ Class I $ You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years Class A $ Class C $ Class I $ PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. PRINCIPAL INVESTMENT STRATEGY To pursue its goal, the fund normally invests at least 80% of its assets in the stocks of small cap companies.The fund currently considers small cap companies to be those companies with market capitalizations that fall within the range of companies in the Russell 2000® Growth Index at the time of purchase.Because the fund may continue to hold a security whose market capitalization increases or decreases, a substantial portion of the fund’s holdings can have market capitalizations outside the range of the Russell 2000 Growth Index at any given time.The fund’s portfolio is constructed so as to have a growth tilt.The fund may invest up to 15% of its assets in foreign securities. The fund uses a “multi-manager” approach by selecting one or more subadvisers to manage the fund’s assets.The fund may hire, terminate or replace subadvisers and modify material terms and conditions of subadvisory arrangements without shareholder approval.The fund’s assets are currently allocated among three subadvisers – Riverbridge Partners, LLC, Geneva Capital Management Ltd. and Profit Investment Management, LLC – each of which acts independently of the others and uses its own methodology to select portfolio investments. The fund is non-diversified, which means that a relatively high percentage of the fund’s assets may be invested in a limited number of issuers. PRINCIPAL RISKS An investment in the fund is not a bank deposit.It is not insured or guaranteed by the FDIC or any other government agency.It is not a complete investment program.The fund’s share price fluctuates, sometimes dramatically, which means you could lose money. · Market risk.The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.A security’s market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. · Issuer risk.The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer’s products or services. · Smaller company risk.To the extent the fund invests in small and midsize companies, the fund will be subject to additional risks because the earnings and revenues of these companies tend to be less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies.The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the fund’s ability to sell these securities.These companies may have limited product lines, markets or financial resources, or may depend on a limited management group.Some of the fund’s investments will rise and fall based on investor perception rather than economic factors.Other investments are made in anticipation of future products, services or events whose delay or cancellation could cause the stock price to drop. · Growth stock risk.Investors often expect growth companies to increase their earnings at a certain rate.If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase.In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. · Market sector risk.The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund’s performance to be more or less sensitive to developments affecting those companies, industries or sectors. · Foreign investment risk.Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.Emerging markets tend to be more volatile and less liquid than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. · Liquidity risk.When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value.In such a market, the value of such securities and the fund’s share price may fall dramatically. · Multi-manager risk.Eachsubadviser makes investment decisions independently and it is possible that the investment styles of the subadvisers may not complement one another. As a result, the fund’s exposure to a given stock, industry or investment style could unintentionally be greater or smaller than it would have been if the fund had a single adviser.In addition, if one subadviser buys a security during a time frame when another subadviser sells it, the fund will incur transaction costs and the fund’s net position in the security may be approximately the same as it would have been with a single adviser and no such sale and purchase. · Allocation risk.There can be no assurance that the allocation of the fund’s assets among the subadvisers will be effective in achieving the fund’s investment goal. · Non-diversification risk.Because the fund may invest a relatively high percentage of its assets in a limited number of issuers, the fund’s performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. PERFORMANCE As a new fund, past performance information is not available for the fund as of the date of this prospectus.Annual performance returns provide some indication of the risks of investing in the fund by showing changes in performance from year to year.Comparison of fund performance to an appropriate index indicates how the fund’s average annual returns compare with those of a broad measure of market performance.The fund’s past performance (before and after taxes) is no guarantee of future results. PORTFOLIO MANAGEMENT The fund’s investment adviser is The Dreyfus Corporation (Dreyfus).Dreyfus has engaged its affiliate, EACM Advisors LLC (EACM), to serve as the fund’s portfolio allocation manager, responsible for evaluating and recommending subadvisers for the fund.Keith L. Stransky and Robert B. Mayerick, each of EACM, have been primarily responsible for the evaluation and recommendation of subadvisers since the fund’s inception.Mr. Stransky is the chief investment officer and a senior portfolio manager for EACM, and Mr. Mayerick is a senior vice president and portfolio manager for EACM. The fund’s assets are allocated among three subadvisers – Riverbridge Partners, LLC, Geneva Capital Management Ltd. and Profit Investment Management, LLC – who provide the fund with portfolio managers responsible for the day-to-day management of the portion of the fund’s portfolio managed by the respective subadviser. PURCHASE AND SALE OF FUND SHARES In general, the fund’s minimum initial investment is $1,000 and the minimum subsequent investment is $100.You may sell your shares on any business day by calling 1-800-554-4611 or by visiting www.dreyfus.com.You may also send your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55268, Boston, MA 02205-5268. TAX INFORMATION The fund’s distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. FUND DETAILS GOAL AND APPROACH The fund seeks capital appreciation.This objective may be changed by the fund’s board, upon 60 days’ prior notice to shareholders.To pursue its goal, the fund normally invests at least 80% of its assets in the stocks of small cap companies.The fund currently considers small cap companies to be those companies with market capitalizations that fall within the range of companies in the Russell 2000® Growth Index at the time of purchase.Because the fund may continue to hold a security whose market capitalization increases or decreases, a substantial portion of the fund’s holdings can have market capitalizations outside the range of the Russell 2000 Growth Index at any given time.The Russell 2000 Growth Index isan unmanaged index that measures the performance of those Russell 2000 Index companies (the 2,000 smallest companies in the Russell 3000® Index (the 3,000 largest U.S. companies based on total market capitalization), which represents approximately 10% of the total market capitalization of the Russell 3000 Index) with higher price-to-book ratios and higher forecasted growth values.As of February 28, 2010, the market capitalization of the companies included in the Russell 2000 Growth Index ranged between $20 million and $5 billion.These capitalization ranges vary with market changes and periodic reconstitution of the Index.The fund’s stock investments may include common stocks, preferred stocks, convertible securities, and securities issued by real estate investment trusts (REITs), including stock purchased in initial public offerings (IPOs) or shortly thereafter.REITs are pooled investment vehicles that invest primarily in income-producing real estate or loans related to real estate.The fund’s portfolio is constructed so as to have a growth tilt.The fund may invest up to 15% of its assets in foreign securities. The fund may, but is not required to, use derivatives, such as futures, options and forward contracts, as a substitute for investing directly in an underlying asset, to increase returns, to manage foreign currency risk, or as part of a hedging strategy.The fund also may invest in exchange traded funds (ETFs) and similarly structured pooled investments in order to provide exposure to certain equity markets. The fund uses a “multi-manager” approach by selecting one or more subadvisers to manage the fund’s assets.The fund may hire, terminate or replace subadvisers and modify material terms and conditions of subadvisory arrangements without shareholder approval.The Dreyfus Corporation (Dreyfus), the fund’s investment adviser, has engaged its affiliate, EACM Advisors LLC (EACM), to evaluate and recommend subadvisers for the fund.EACM seeks subadvisers for the fund that complement each other’s specific style of investing, consistent with the fund’s investment goal, and recommends the portion of the fund’s assets to be managed by each subadviser.The percentage of the fund’s assets allocated to a subadviser may be adjusted by up to 20% of the fund’s assets without the approval of the fund’s board.EACM monitors and evaluates the performance of the subadvisers for the fund and will advise and recommend to Dreyfus and the fund’s board any changes to the fund’s subadvisers.Dreyfus has ultimate responsibility (subject to oversight by the board) to supervise the subadvisers and recommend the hiring, termination, and replacement of the subadvisers to the board. The fund’s assets are currently allocated among three subadvisers, each of which acts independently of the others and uses its own methodology to select portfolio investments. Riverbridge Partners, LLC (Riverbridge) serves as a subadviser to the fund.The initial percentage of the fund’s assets allocated to Riverbridge is approximately 40%.Riverbridge employs a bottom-up approach to stock selection.Riverbridge believes earnings power determines the value of a company.Riverbridge focuses on companies that it believes are building their earnings power and intrinsic value over long periods of time.Riverbridge seeks to identify companies that have strong prospects for earnings growth, pricing flexibility, strong management, a unique product or market niche, conservative accounting practices, and the ability to internally finance growth.Riverbridge typically sells a stock if the company’s fundamentals deteriorate or the quality of information provided by management is questionable, for portfolio diversification, or to fund a new and/or better investment opportunity. Geneva Capital Management Ltd. (Geneva) serves as a subadviser to the fund.The initial percentage of the fund’s assets allocated to Geneva is approximately 30%.Geneva seeks to identify high quality companies with low leverage, superior management, leadership positions within their industries, and above average revenue and earnings growth.In selecting stocks, Geneva emphasizes bottom-up fundamental analysis to develop an understanding of a company through research, meetings with company management, and analysis of the company’s financial statements and public disclosures.This bottom-up approach is supplemented by top-down considerations which include reviewing general economic considerations and analyzing their effect on various industries.Geneva also seeks to screen out high risk ideas, such as turnaround stories, IPOs and companies that are highly leveraged or do not have earnings.Geneva focuses on companies that it believes are outperforming or growing faster than others in their industry and applies a proprietary valuation model to determine their values compared to the broader securities markets.Geneva generally sells a stock if it perceives a major change in the long-term outlook for the company or its industry, the stock becomes extremely overvalued based on Geneva’s proprietary valuation model, or for portfolio diversification. Profit Investment Management, LLC (Profit) serves as a subadviser to the fund.The initial percentage of the fund’s assets allocated to Profit is approximately 30%.Profit combines quantitative and qualitative analysis to identify growth companies whose shares are trading at a reasonable price.First, Profit uses a proprietary model to screen and identify stocks with low P/E to growth ratios, high return on equity and positive earnings growth.Next, using fundamental analysis, the portfolio manager seeks to identify from those stocks the companies that have strong balance sheets and whose stocks are selling at a discount to their intrinsic value.The portfolio manager also looks for the presence of a catalyst that will trigger a price increase in the near term.A stock is purchased if the portfolio manager determines that the valuation is low compared to the estimated earnings growth of the stock and a rationale for the market mispricing the stock can be identified.Profit typically sells a stock if the company’s fundamentals deteriorate, there is a loss of confidence in the company’s management, the stock achieves its price target or the rationale for the valuation of the stock changes. INVESTMENT RISKS The fund’s principal risks are discussed below.An investment in the fund is not a bank deposit.It is not insured or guaranteed by the FDIC or any other government agency.It is not a complete investment program.The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. · Market risk.The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.A security’s market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. · Issuer risk.The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer’s products or services. · Smaller company risk.To the extent the fund invests in small and midsize companies, the fund will be subject to additional risks because the earnings and revenues of these companies tend to be less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies.The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the fund’s ability to sell these securities.These companies may have limited product lines, markets or financial resources, or may depend on a limited management group.Some of the fund’s investments will rise and fall based on investor perception rather than economic factors.Other investments are made in anticipation of future products, services or events whose delay or cancellation could cause the stock price to drop. · Growth stock risk.Investors often expect growth companies to increase their earnings at a certain rate.If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase.In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. · Market sector risk.The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund’s performance to be more or less sensitive to developments affecting those companies, industries or sectors. · Foreign investment risk.Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.Emerging markets tend to be more volatile and less liquid than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. · Foreign currency risk.Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged.Currency exchange rates may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies.Foreign currencies also are subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government controls. · Liquidity risk.When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value.In such a market, the value of such securities and the fund’s share price may fall dramatically.Investments in foreign securities tend to have greater exposure to liquidity risk than domestic securities.Liquidity risk also exists when a particular derivative instrument is difficult to purchase or sell.If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many privately negotiated derivatives), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price. · Leveraging risk.The use of leverage, such as engaging in reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts and engaging in forward commitment transactions, may magnify the fund’s gains or losses. · Derivatives risk.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets.Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments.Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments’ terms.Certain types of derivatives involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risk.Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument. · IPO risk.The fund may purchase securities of companies in initial public offerings (IPOs) or shortly thereafter.The prices of securities purchased in IPOs can be very volatile.The effect of IPOs on the fund’s performance depends on a variety of factors, including the number of IPOs the fund invests in relative to the size of the fund and whether and to what extent a security purchased in an IPO appreciates or depreciates in value.As a fund’s asset base increases, IPOs often have a diminished effect on such fund’s performance. · ETF risk.ETFs in which the fund may invest involve certain inherent risks generally associated with investments in a portfolio of common stocks, including the risk that the general level of stock prices may decline, thereby adversely affecting the value of each unit of the ETF.ETFs typically trade on a securities exchange and their shares may, at times, trade at a premium or discount to their net asset values.In addition, an ETF may not replicate exactly the performance of the benchmark index it seeks to track for a number of reasons, including transaction costs incurred by the ETF, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of securities held.Investing in ETFs, which are investment companies, may involve duplication of advisory fees and certain other expenses.The fund will incur brokerage costs when purchasing and selling shares of ETFs. · Non-diversification risk.The fund is non-diversified, which means that the fund may invest a relatively high percentage of its assets in a limited number of issuers.Therefore, the fund’s performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. · Multi-manager risk.Although EACM, subject to Dreyfus’ supervision, monitors and seeks to coordinate the overall management of the fund’s assets by the subadvisers, eachsubadviser makes investment decisions independently and it is possible that the investment styles of the subadvisers may not complement one another.As a result, the fund’s exposure to a given stock, industry or investment style could unintentionally be greater or smaller than it would have been if the fund had a single adviser.In addition, if one subadviser buys a security during a time frame when another subadviser sells it, the fund will incur transaction costs and the fund’s net position in the security may be approximately the same as it would have been with a single adviser and no such sale and purchase. · Allocation risk.The ability of the fund to achieve its investment goal depends, in part, on the ability of EACM, subject to Dreyfus’ supervision and approval, to effectively allocate the fund’s assets among the subadvisers.There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. · Other potential risks.The fund may lend its portfolio securities to brokers, dealers and other financial institutions.In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of the loaned securities.If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. Under adverse market conditions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities.Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market.During such periods, the fund may not achieve its investment objective. The fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the fund’s after-tax performance. MANAGEMENT The investment adviser for the fund is Dreyfus, 200 Park Avenue, New York, New York 10166.Founded in 1947, Dreyfus manages approximately $ billion in mutual fund portfolios.The fund has agreed to pay Dreyfus a management fee at the annual rate of 0.90% of the fund’s average daily net assets.Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets.BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team.BNY Mellon has more than $22.3 trillion in assets under custody and administration and $1.1 trillion in assets under management, and it services more than $12 trillion in outstanding debt.Additional information is available at www.bnymellon.com. The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success.For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions.This approach is designed to provide each fund with a distinct, stable identity. Dreyfus has engaged its affiliate, EACM, to serve as the fund’s portfolio allocation manager, responsible for evaluating and recommending subadvisers for the fund and recommending the portion of the fund’s assets to be managed by each subadviser.EACM also is responsible for monitoring and evaluating the performance of the subadvisers for the fund and recommending to Dreyfus and the fund’s board whether a subadviser should be terminated.Keith L. Stransky and Robert B. Mayerick, each of EACM, are primarily responsible for the evaluation and recommendation of subadvisers.Mr. Stransky is the chief investment officer (traditional) and a senior portfolio manager for EACM, where he has been employed since 1983.Mr. Mayerick is a senior vice president and portfolio manager for EACM, where he has been employed since 1985.EACM, located at 200 Connecticut Avenue, Sixth Floor, Norwalk, Connecticut 06854-1958, specializes in multi-manager investment programs for institutional and high net worth clients representing approximately $5 billion in assets.EACM is a wholly-owned subsidiary of BNY Mellon. The fund uses a “multi-manager” approach by selecting one or more subadvisers to manage the fund’s assets.Currently, the fund has selected three subadvisers to manage allocated portions of the fund’s assets.The fund and Dreyfus have received an exemptive order from the Securities and Exchange Commission (SEC) that permits the fund, subject to certain conditions and approval by the fund’s board, to hire and replace subadvisers and modify subadvisory arrangements without obtaining shareholder approval.The order also relieves the fund from disclosing the subadvisory fees paid by Dreyfus to non-affiliated subadvisers in documents filed with the SEC and provided to shareholders.One of the conditions of the order is that the fund’s board, including a majority of the “non-interested” board members, must approve each new subadviser.In addition, the fund is required to provide shareholders with information about each new subadviser within 90 days of the hiring of any new subadviser. Subadvisers Riverbridge, 801 Nicollet Mall, Midwest Plaza West, Suite 600, Minneapolis, Minnesota 55402, is a Minnesota limited liability company founded in July 1987.Principals Mark A. Thompson, Rick D. Moulton, CFA, research analyst, Dana L. Feick, CFA, research analyst, and Philip W. Dobrzynski, CFA, research analyst, have been responsible for the day-to-day management of the portion of the fund’s portfolio that is managed by Riverbridge since the fund’s inception.Mr. Thompson co-founded Riverbridge in 1987 and is its chief investment officer responsible for coordinating the efforts of the investment team and overall portfolio compliance to Riverbridge’s investment disciplines.Mr. Moulton joined Riverbridge in May 1991 and is responsible for securities analysis and company research across all industry sectors.Mr. Feick joined Riverbridge in January 1992 and is responsible for securities analysis across all industry sectors.Mr. Dobrzynski joined Riverbridge in May 1998 and is responsible for securities analysis across all industry sectors.Each member of the Riverbridge investment team is responsible for both research and portfolio management functions.As of March 31, 2010, Riverbridge had approximately $ billion in assets under management. Geneva, 250 East Wisconsin Avenue, Suite 1050, Milwaukee, Wisconsin 53202, is a Wisconsin corporation founded in January 1987.William A. Priebe, CFA, Amy S. Croen, CFA, Michelle J. Picard, CFA and William Scott Priebe have been responsible for the day-to-day management of the portion of the fund’s portfolio that is managed by Geneva since the fund’s inception.Mr. William A. Priebe and Ms. Croen are co-presidents and portfolio managers with Geneva, which they co-founded.Ms. Picard is a vice president and portfolio manager with Geneva, where she has been employed since 1999.Mr. William Scott Priebe is a vice president and portfolio manager with Geneva, where he has been employed since 2004.Each member of the Geneva investment team is responsible for both research and portfolio management functions.As of March 31, 2010, Geneva had approximately $ billion in assets under management. Profit, 8401 Colesville Road, Suite 320, Silver Spring, Maryland 20910, is a Maryland limited liability company founded in July 1996.Eugene A. Profit has been responsible for the day-to-day management of the portion of the fund’s portfolio that is managed by Profit since the fund’s inception.Mr. Profit is chairman, chief executive officer and chief investment officer of Profit, which he founded, and has overall management responsibility for the firm and client portfolios.As of March 31, 2010, Profit had approximately $ billion in assets under management. The fund’s Statement of Additional Information (SAI) provides additional portfolio manager information, including compensation, other accounts managed, and ownership of fund shares. MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of the fund and for the other funds in the Dreyfus Family of Funds.Rule 12b-1 fees and shareholder services fees are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively.Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services.Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses paid by a fund to those intermediaries.Because those payments are not made by fund shareholders or the fund, the fund’s total expense ratio will not be affected by any such payments.These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary.Cash compensation also may be paid from Dreyfus’ or MBSC’s own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs.These payments sometimes are referred to as “revenue sharing.”From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorships; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you.Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. The fund, Dreyfus, the subadvisers and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund.Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the code’s preclearance and disclosure procedures.The primary purpose of the respective code is to ensure that personal trading by employees does not disadvantage any fund managed by Dreyfus or its affiliates. SHAREHOLDER GUIDE CHOOSING A SHARE CLASS The fund is designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan.Third parties with whom you open a fund account may impose policies, limitations and fees that are different from those described in this prospectus.Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, C and I shares of the fund. Your financial representative may receive different compensation for selling one class of shares than for selling another class.It is important to remember that any contingent deferred sales charge (CDSC) or Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the distributor for concessions and expenses it pays to dealers and financial institutions in connection with the sale of fund shares.A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends.Because the Rule 12b-1 fee is paid out of the fund’s assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices.When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. A complete description of these classes follows.You should review these arrangements with your financial representative before determining which class to invest in. Class A shares When you invest in Class A shares, you pay the public offering price, which is the share price, or net asset value (NAV), plus the initial sales charge that may apply to your purchase.The amount of the initial sales charge is based on the size of your investment, as the following table shows.We also describe below how you may reduce or eliminate the initial sales charge (see “Sales charge reductions and waivers”).Class A shares are subject to an annual shareholder services fee of .25%. Since some of your investment goes to pay an up-front sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you: · plan to own the shares for an extended period of time, since the ongoing Rule 12b-1 fees on Class C shares may eventually exceed the cost of the up-front sales charge; and · qualify for a reduced or waived sales charge If you invest $1 million or more (and are not eligible to purchase Class I shares), Class A shares will always be the most advantageous choice. Total Sales Load—Class A Shares Amount of Transaction As a % of offering price per share As a % of net asset value per share Less than $50,000 $50,000 to less than $100,000 $100,000 to less than $250,000 $250,000 to less than $500,000 $500,000 to less than $1,000,000 $1,000,000 or more* -0- -0- * No sales charge applies on investments of $1 million or more, but a CDSC of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase. Sales charge reductions and waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver.If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled.In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds held in accounts with that financial intermediary and other financial intermediaries.Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.dreyfus.comand in the SAI. You can reduce your initial sales charge in the following ways: · Rights of accumulation.You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge.For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge.We may terminate or change this privilege at any time on written notice. · Letter of intent.You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal.A 90-day back-dated period can also be used to count previous purchases toward your goal.Your goal must be at least $50,000, and your initial investment must be at least $5,000.The sales charge will be adjusted if you do not meet your goal. · Combine with family members.You can also count toward the amount of your investment all investments in certain other Dreyfus Funds, in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent.Certain other groups may also be permitted to combine purchases for purposes of reducing or eliminating sales charges. (See “How to Buy Shares” in the SAI.) Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities: · full-time or part-time employees, and their family members, of Dreyfus or any of its affiliates · board members of Dreyfus and board members of the Dreyfus Family of Funds · full-time employees, and their family members, of financial institutions that have entered into selling agreements with the fund’s distributor · “wrap” accounts for the benefit of clients of financial institutions, provided they have entered into an agreement with the fund’s distributor specifying operating policies and standards · qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; charitable organizations investing $50,000 or more in fund shares; and charitable remainder trusts · qualified investors who (i) purchase Class A shares directly through the fund’s distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the distributor in a Dreyfus Fund since on or before February 28, 2006 · investors with cash proceeds from the investor’s exercise of employment-related stock options, whether invested in the fund directly or indirectly through an exchange from a Dreyfus-managed money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the fund’s distributor specifically relating to processing stock options.Upon establishing the account in the fund or the Dreyfus-managed money market fund, the investor and the investor’s spouse or minor children become eligible to purchase Class A shares of the fund at NAV, whether or not using the proceeds of the employment-related stock options · members of qualified affinity groups who purchase Class A shares directly through the fund’s distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor · employees participating in qualified or non-qualified employee benefit plans · shareholders in Dreyfus-sponsored IRA rollover accounts funded with the distribution proceeds from qualified and non-qualified retirement plans or a Dreyfus-sponsored 403(b)(7) plan, provided that, in the case of a qualified or non-qualified retirement plan, the rollover is processed through an entity that has entered into an agreement with the fund’s distributor specifically relating to processing rollovers.Upon establishing the Dreyfus-sponsored IRA rollover account in the fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the fund at NAV in such account Class C shares Since you pay no initial sales charge, an investment of less than $1 million in Class C shares buys more shares than the same investment would in Class A shares.However, Class C shares are subject to an annual Rule 12b-1 fee of .75% and an annual shareholder services fee of .25%.Over time, the Rule 12b-1 fees may cost you more than paying an initial sales charge on Class Ashares.Class C shares redeemed within one year of purchase are subject to a 1% CDSC. Because Class A shares will always be a more favorable investment than Class C shares for investments of $1 million or more, the fund will generally not accept a purchase order for Class C shares in the amount of $1 million or more.While the fund will take reasonable steps to prevent investments of $1 million or more in Class C shares, it may not be able to identify such investments made through certain financial intermediaries or omnibus accounts. Class I shares Since you pay no initial sales charge, an investment of less than $1 million in Class I shares buys more shares than the same investment would in Class A shares.There is also no CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing service or distribution fees. Class I shares may be purchased by: · bank trust departments, trust companies and insurance companies that have entered into agreements with the fund’s distributor to offer Class I shares to their clients · institutional investors acting in a fiduciary, advisory, agency, custodial or similar capacity for qualified or non-qualified employee benefit plans, including pension, profit-sharing and other deferred compensation plans, whether established by corporations, partnerships, non-profit entities, trade or labor unions, or state and local governments, and IRAs set up under Simplified Employee Pension Plans that have entered into agreements with the fund’s distributor to offer Class I shares to such plans · law firms or attorneys acting as trustees or executors/administrators · foundations and endowments that make an initial investment in the fund of at least $1 million · sponsors of college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code, that maintain an omnibus account with the fund and do not require shareholder tax reporting or 529 account support responsibilities from the fund’s distributor · advisory fee-based accounts offered through financial intermediaries who, depending on the structure of the selected advisory platform, make Class I shares available CDSC waivers The fund’s CDSC on Class A and C shares may be waived in the following cases: · permitted exchanges of shares, except if shares acquired by exchange are then redeemed within the period during which a CDSC would apply to the initial shares purchased · redemptions made within one year of death or disability of the shareholder · redemptions due to receiving required minimum distributions from retirement accounts upon reaching age 70½ · redemptions made through the fund’s Automatic Withdrawal Plan, if such redemptions do not exceed 12% of the value of the account annually · redemptions from qualified and non-qualified employee benefit plans BUYING AND SELLING SHARES Dreyfus generally calculates fund NAVs as of the close of trading on the New York Stock Exchange (NYSE) (usually 4:00 p.m. Eastern time) on days the NYSE is open for regular business.Your order will be priced at the next NAV calculated after your order is received in proper form by the fund’s transfer agent or other authorized entity.When calculating NAVs, Dreyfus values equity investments on the basis of market quotations or official closing prices.Dreyfus generally values fixed income investments based on values supplied by an independent pricing service approved by the fund’s board.The pricing service’s procedures are reviewed under the general supervision of the board.If market quotations or official closing prices or valuations from a pricing service are not readily available, or are determined not to reflect accurately fair value, the fund may value those investments at fair value as determined in accordance with procedures approved by the fund’s board.Fair value of investments may be determined by the fund’s board, its pricing committee or its valuation committee in good faith using such information as it deems appropriate under the circumstances.Under certain circumstances, the fair value of foreign equity securities will be provided by an independent pricing service.Using fair value to price investments may result in a value that is different from a security’s most recent closing price and from the prices used by other mutual funds to calculate their net asset values.Funds that seek tax-exempt income are not recommended for purchase in IRAs or other qualified retirement plans.Forward currency contracts will be valued at the current cost of offsetting the contract.ETFs will be valued at their market price.Foreign securities held by a fund may trade on days when the fund does not calculate its NAV and thus may affect the fund’s NAV on days when investors have no access to the fund. Investments in certain types of thinly traded securities may provide short-term traders arbitrage opportunities with respect to the fund’s shares.For example, arbitrage opportunities may exist when trading in a portfolio security or securities is halted and does not resume, or the market on which such securities are traded closes before the fund calculates its NAV.If short-term investors in the fund were able to take advantage of these arbitrage opportunities, they could dilute the NAV of fund shares held by long-term investors.Portfolio valuation policies can serve to reduce arbitrage opportunities available to short-term traders, but there is no assurance that such valuation policies will prevent dilution of the fund’s NAV by short-term traders. While the fund has a policy regarding frequent trading, it too may not be completely effective to prevent short-term NAV arbitrage trading, particularly in regard to omnibus accounts. Please see “Shareholder Guide — General Policies” for further information about the fund’s frequent trading policy. Orders to buy and sell shares received by an authorized entity (such as a bank, broker-dealer or financial adviser, or 401(k) or other retirement plan that has entered into an agreement with the fund’s distributor) by the close of trading on the NYSE and transmitted to the distributor or its designee by the close of its business day (usually 5:15 p.m. Eastern time) will be based on the NAV determined as of the close of trading on the NYSE that day. How to Buy Shares By Mail – Regular Accounts.To open a regular account, complete an application and mail it, together with your check payable to The Dreyfus Family of Funds, to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA02205-5268 Attn:Institutional Processing To purchase additional shares in a regular account, mail your check payable to The Dreyfus Family of Funds (with your account number on your check), together with an investment slip, to the above address. By Mail – IRA Accounts.To open an IRA account or make additional investments in an IRA account, be sure to specify the fund name and the year for which the contribution is being made.When opening a new account, include a completed IRA application, and when making additional investments, include an investment slip.Make checks payable to The Dreyfus Family of Funds, and mail to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA02205-5552 Attn:Institutional Processing Electronic Check or Wire.To purchase shares in a regular or IRA account by wire or electronic check, please call 1-800-554-4611 (inside the U.S. only) for more information. Dreyfus TeleTransfer.To purchase additional shares in a regular or IRA account by Dreyfus TeleTransfer, which will transfer money from a pre-designated bank account, request the account service on your application.Call 1-800-554-4611 (inside the U.S. only) or visitwww.dreyfus.com to request your transaction. Automatically.You may purchase additional shares in a regular or IRA account by selecting one of Dreyfus’ automatic investment services made available to the fund on your account application or service application.See “Services for Fund Investors.” In Person.Visit a Dreyfus Financial Center. Please call us for locations. The minimum initial and subsequent investment for regular accounts is $1,000 and $100, respectively.The minimum initial investment for IRAs is $750, with no minimum subsequent investment.The minimum initial investment for educational savings accounts is $500, with no minimum subsequent investment.Investments made through Dreyfus TeleTransfer are subject to a $100 minimum and a $150,000 maximum.All investments must be in U.S. dollars.Third-party checks, cash, travelers’ checks or money orders will not be accepted.You may be charged a fee for any check that does not clear. How to Sell Shares You may sell (redeem) shares at any time.Your shares will be sold at the next NAV calculated after your order is received in proper form by the fund’s transfer agent or other authorized entity.Any certificates representing fund shares being sold must be returned with your redemption request.Your order will be processed promptly and you will generally receive the proceeds within a week. To keep your CDSC as low as possible, each time you request to sell shares we will first sell shares that are not subject to a CDSC, and then those subject to the lowest charge.The CDSC is based on the lesser of the original purchase cost or the current market value of the shares being sold, and is not charged on fund shares you acquired by reinvesting your fund dividends.As described above in this prospectus, there are certain instances when you may qualify to have the CDSC waived.Consult your financial representative or refer to the SAI for additional details. Before selling shares recently purchased by check, Dreyfus TeleTransfer or Automatic Asset Builder, please note that: · if you send a written request to sell such shares, the fund may delay sending the proceeds for up to eight business days following the purchase of those shares · the fund will not process wire, telephone, online or Dreyfus TeleTransfer redemption requests for up to eight business days following the purchase of those shares By Mail – Regular Accounts.To redeem shares in a regular account by mail, send a letter of instruction that includes your name, your account number, the name of the fund, the share class, the dollar amount to be redeemed and how and where to send the proceeds.Mail your request to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA02205-5268 By Mail – IRA Accounts.To redeem shares in an IRA account by mail, send a letter of instruction that includes all of the same information for regular accounts and indicate whether the distribution is qualified or premature and whether the 10% TEFRA should be withheld.Mail your request to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA02205-5552 A signature guarantee is required for certain written sell orders.These include: · amounts of $10,000 or more on accounts whose address has been changed within the last 30 days · requests to send the proceeds to a different payee or address · amounts of $100,000 or more A signature guarantee helps protect against fraud.You can obtain one from most banks or securities dealers, but not from a notary public.For joint accounts, each signature must be guaranteed.Please call to ensure that your signature guarantee will be processed correctly. Telephone or Online.To sell shares in a regular account, call Dreyfus at 1-800-554-4611 (inside the U.S. only) or visitwww.dreyfus.com to request your transaction. A check will be mailed to your address of record or you may request a wire or electronic check (Dreyfus TeleTransfer).For wires or Dreyfus TeleTransfer, be sure that the fund has your bank account information on file.Proceeds will be wired or sent by electronic check to your bank account. You may request that redemption proceeds be paid by check and mailed to your address of record (maximum $250,000 per day).You may request that redemption proceeds be sent to your bank by wire (minimum $1,000/maximum $20,000 per day) or by Dreyfus TeleTransfer (minimum $500/maximum $20,000 per day).Holders of jointly registered fund or bank accounts may redeem by wire or through Dreyfus TeleTransfer up to $500,000 within any 30-day period. Automatically.You may sell shares in a regular account by calling 1-800-554-4611 (inside the U.S. only) for instructions on how to establish the Dreyfus Automatic Withdrawal Plan.You may sell shares in an IRA account by calling the above number for instructions on the Systematic Withdrawal Plan. In Person.Visit a Dreyfus Financial Center.Please call us for locations. GENERAL POLICIES Unless you decline teleservice privileges on your application, the fund’s transfer agent is authorized to act on telephone or online instructions from any person representing himself or herself to be you and reasonably believed by the transfer agent to be genuine.You may be responsible for any fraudulent telephone or online order as long as the fund’s transfer agent takes reasonable measures to confirm that instructions are genuine. The fund is designed for long-term investors.Frequent purchases, redemptions and exchanges may disrupt portfolio management strategies and harm fund performance by diluting the value of fund shares and increasing brokerage and administrative costs.As a result, Dreyfus and the fund’s board have adopted a policy of discouraging excessive trading, short-term market timing and other abusive trading practices (frequent trading) that could adversely affect the fund or its operations.Dreyfus and the fund will not enter into arrangements with any person or group to permit frequent trading. The fund also reserves the right to: · change or discontinue its exchange privilege, or temporarily suspend the privilege during unusual market conditions · change its minimum or maximum investment amounts · delay sending out redemption proceeds for up to seven days (generally applies only during unusual market conditions or in cases of very large redemptions or excessive trading) · “redeem in kind,” or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the fund’s assets) · refuse any purchase or exchange request, including those from any individual or group who, in Dreyfus’ view, is likely to engage in frequent trading More than four roundtrips within a rolling 12-month period generally is considered to be frequent trading.A roundtrip consists of an investment that is substantially liquidated within 60 days.Based on the facts and circumstances of the trades, the fund may also view as frequent trading a pattern of investments that are partially liquidated within 60 days. Transactions made through Automatic Investment Plans, Automatic Withdrawal Plans, Dreyfus Auto-Exchange Privileges, automatic non-discretionary rebalancing programs, and minimum required retirement distributions generally are not considered to be frequent trading.For employer-sponsored benefit plans, generally only participant-initiated exchange transactions are subject to the roundtrip limit. Dreyfus monitors selected transactions to identify frequent trading.When its surveillance systems identify multiple roundtrips, Dreyfus evaluates trading activity in the account for evidence of frequent trading. Dreyfus considers the investor’s trading history in other accounts under common ownership or control, in other Dreyfus Funds and BNY Mellon Funds, and if known, in non-affiliated mutual funds and accounts under common control.These evaluations involve judgments that are inherently subjective, and while Dreyfus seeks to apply the policy and procedures uniformly, it is possible that similar transactions may be treated differently.In all instances, Dreyfus seeks to make these judgments to the best of its abilities in a manner that it believes is consistent with shareholder interests.If Dreyfus concludes the account is likely to engage in frequent trading, Dreyfus may cancel or revoke the purchase or exchange on the following business day.Dreyfus may also temporarily or permanently bar such investor’s future purchases into the fund in lieu of, or in addition to, canceling or revoking the trade.At its discretion, Dreyfus may apply these restrictions across all accounts under common ownership, control or perceived affiliation. Fund shares often are held through omnibus accounts maintained by financial intermediaries, such as brokers and retirement plan administrators, where the holdings of multiple shareholders, such as all the clients of a particular broker, are aggregated.Dreyfus’ ability to monitor the trading activity of investors whose shares are held in omnibus accounts is limited.However, the agreements between the distributor and financial intermediaries include obligations to comply with the terms of this prospectus and to provide Dreyfus, upon request, with information concerning the trading activity of investors whose shares are held in omnibus accounts.If Dreyfus determines that any such investor has engaged in frequent trading of fund shares, Dreyfus may require the intermediary to restrict or prohibit future purchases or exchanges of fund shares by that investor. Certain retirement plans and intermediaries that maintain omnibus accounts with the fund may have developed policies designed to control frequent trading that may differ from the fund’s policy.At its sole discretion, the fund may permit such intermediaries to apply their own frequent trading policy.If you are investing in fund shares through an intermediary (or in the case of a retirement plan, your plan sponsor), please contact the intermediary for information on the frequent trading policies applicable to your account. To the extent that the fund significantly invests in foreign securities traded on markets that close before the fund calculates its NAV, events that influence the value of these foreign securities may occur after the close of these foreign markets and before the fund calculates its NAV.As a result, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these foreign securities at the time the fund calculates its NAV (referred to as price arbitrage).This type of frequent trading may dilute the value of fund shares held by other shareholders.The fund has adopted procedures designed to adjust closing market prices of foreign equity securities under certain circumstances to reflect what it believes to be their fair value. To the extent that the fund significantly invests in thinly traded securities, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these securities (referred to as price arbitrage).Any such frequent trading strategies may interfere with efficient management of the fund’s portfolio to a greater degree than funds that invest in highly liquid securities, in part because the fund may have difficulty selling these portfolio securities at advantageous times or prices to satisfy large and/or frequent redemption requests.Any successful price arbitrage may also cause dilution in the value of fund shares held by other shareholders. Although the fund’s frequent trading and fair valuation policies and procedures are designed to discourage market timing and excessive trading, none of these tools alone, nor all of them together, completely eliminates the potential for frequent trading. Small Account Policy If your account falls below $500, the fund may ask you to increase your balance.If it is still below $500 after 45 days, the fund may close your account and send you the proceeds. DISTRIBUTIONS AND TAXES The fund earns dividends, interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends.The fund also realizes capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions.The fund normally pays dividends and capital gain distributions annually.Fund dividends and capital gain distributions will be reinvested in the fund unless you instruct the fund otherwise.There are no fees or sales charges on reinvestments. Distributions paid by the fund are subject to federal income tax, and may also be subject to state or local taxes (unless you are investing through a tax-advantaged retirement account).For federal tax purposes, in general, certain fund distributions, including distributions of short-term capital gains, are taxable to you as ordinary income.Other fund distributions, including dividends from U.S. companies and certain foreign companies and distributions of long-term capital gains, generally are taxable to you as qualified dividends and capital gains, respectively. High portfolio turnover and more volatile markets can result in significant taxable distributions to shareholders, regardless of whether their shares have increased in value.The tax status of any distribution generally is the same regardless of how long you have been in the fund and whether you reinvest your distributions or take them in cash. If you buy shares of a fund when the fund has realized but not yet distributed income or capital gains, you will be “buying a dividend” by paying the full price for the shares and then receiving a portion back in the form of a taxable distribution. Your sale of shares, including exchanges into other funds, may result in a capital gain or loss for tax purposes.A capital gain or loss on your investment in the fund generally is the difference between the cost of your shares and the amount you receive when you sell them. The tax status of your distributions will be detailed in your annual tax statement from the fund. Because everyone’s tax situation is unique, please consult your tax adviser before investing. SERVICES FOR FUND INVESTORS Automatic services Buying or selling shares automatically is easy with the services described below.With each service, you select a schedule and amount, subject to certain restrictions.If you purchase shares through a third party, the third party may impose different restrictions on these services and privileges, or may not make them available at all.For information, call your financial representative or 1-800-554-4611. Dreyfus Automatic Asset Builder®permits you to purchase fund shares (minimum of $100 and maximum of $150,000 per transaction) at regular intervals selected by you.Fund shares are purchased by transferring funds from the bank account designated by you. Dreyfus Payroll Savings Plan permits you to purchase fund shares (minimum of $100 per transaction) automatically through a payroll deduction. Dreyfus Government Direct Deposit permits you to purchase fund shares (minimum of $100 and maximum of $50,000 per transaction) automatically from your federal employment, Social Security or other regular federal government check. Dreyfus Dividend Sweep permits you to automatically reinvest dividends and distributions from the fund into another Dreyfus Fund (not available for IRAs). Dreyfus Auto-Exchange Privilege permits you to exchange at regular intervals your fund shares for shares of other Dreyfus Funds. Dreyfus Automatic Withdrawal Plan permits you to make withdrawals (minimum of $50) on a monthly or quarterly basis, provided your account balance is at least $5,000.Any CDSC will be waived, as long as the amount of any withdrawal does not exceed on an annual basis 12% of the greater of the account value at the time of the first withdrawal under the plan, or at the time of the subsequent withdrawal. Exchange privilege Generally, you can exchange shares worth $500 or more (no minimum for retirement accounts) into other Dreyfus Funds.You can request your exchange by contacting your financial representative.Be sure to read the current prospectus for any fund into which you are exchanging before investing.Any new account established through an exchange generally will have the same privileges as your original account (as long as they are available).There is currently no fee for exchanges, although you may be charged a sales load when exchanging into any fund that has one.See the SAI for more information regarding exchanges. Dreyfus TeleTransfer privilege To move money between your bank account and your Dreyfus fund account with a phone call or online, use the Dreyfus TeleTransfer privilege.You can set up Dreyfus TeleTransfer on your account by providing bank account information and following the instructions on your application, or contacting your financial representative.Shares held in an IRA or Education Savings Account may not be redeemed through the Dreyfus TeleTransfer privilege. Account statements Every Dreyfus Fund investor automatically receives regular account statements.You will also be sent a yearly statement detailing the tax characteristics of any dividends and distributions you have received. Reinvestment privilege Upon written request, you can reinvest up to the number of Class A shares you redeemed within 45 days of selling them at the current share price without any sales charge.If you paid a CDSC, it will be credited back to your account.This privilege may be used only once. FINANCIAL HIGHLIGHTS As a new fund, financial highlights information is not available for the fund as of the date of this prospectus. FOR MORE INFORMATION Dreyfus Select Managers Small Cap Growth Fund A series of Strategic Funds, Inc. SEC file number:811-3940 More information on this fund is available free upon request, including the following: Statement of Additional Information (SAI) Provides more details about the fund and its policies.A current SAI is available at www.dreyfus.com and is on file with the Securities and Exchange Commission (SEC).The SAI is incorporated by reference (is legally considered part of this prospectus). Portfolio Holdings Dreyfus funds generally disclose their complete schedule of portfolio holdings monthly with a 30-day lag at www.dreyfus.com under Mutual Fund Center – Dreyfus Mutual Funds – Mutual Fund Total Holdings.Complete holdings as of the end of the calendar quarter are disclosed 15 days after the end of such quarter.Dreyfus money market funds generally disclose their complete schedule of portfolio holdings daily.The schedule of holdings for a fund will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the dates of the posted holdings. A complete description of the fund’s policies and procedures with respect to the disclosure of the fund’s portfolio securities is available in the fund’s SAI. To obtain information: By telephoneCall 1-800-554-4611 By mailWrite to: The Dreyfus Family of Funds 144 Glenn Curtiss Boulevard Uniondale, NY11556-0144 By E-mailSend your request to info@dreyfus.com On the InternetCertain fund documents can be viewed online or downloaded from: SEChttp://www.sec.gov Dreyfushttp://www.dreyfus.com You can also obtain copies, after paying a duplicating fee, by visiting the SEC’s Public Reference Room in Washington, DC (for information, call 1-202-551-8090) or by E-mail request to publicinfo@sec.gov, or by writing to the SEC’s Public Reference Section, Washington, DC 20549-0102. © 2ecurities Corporation The information in this Statement of Additional Information is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.The Statement of Additional Information is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, April 16, 2010 STRATEGIC FUNDS, INC. DREYFUS SELECT MANAGERS LARGE CAP GROWTH FUND (CLASS/TICKER: A/, C/, AND I/) DREYFUS SELECT MANAGERS SMALL CAP GROWTH FUND (CLASS/TICKER: A/, C/, AND I/) STATEMENT OF ADDITIONAL INFORMATION , 2010 This Statement of Additional Information, which is not a prospectus, supplements and should be read in conjunction with the current Prospectus of Dreyfus Select Managers Large Cap Growth Fund ("Large Cap Growth Fund") and Dreyfus Select Managers Small Cap Growth Fund ("Small Cap Growth Fund"), each a separate series (each, a "Fund" and together, the "Funds") of Strategic Funds, Inc. (the "Company"), each dated , 2010, as each Prospectus may be revised from time to time.To obtain a copy of a Fund's Prospectus, please call your financial adviser, or write to the Fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-554-4611. TABLE OF CONTENTS Page Description of the Company and Funds B-2 Management of the Company and Funds B-18 Management Arrangements B-27 How to Buy Shares B-39 Distribution Plan and Shareholder Services Plan B-45 How to Redeem Shares B-46 Shareholder Services B-49 Determination of Net Asset Value B-53 Dividends, Distributions and Taxes B-54 Portfolio Transactions B-57 Summary of the Proxy Voting Policy, Procedures and Guidelines of the Dreyfus Family of Funds B-66 Information About the Company and Funds B-63 Counsel and Independent Registered Public Accounting Firm B-64 DESCRIPTION OF THE COMPANY AND FUNDS The Company is a Maryland corporation that commenced operations on January 29, 1985.Each Fund is a separate series of the Company, an open-end management investment company, known as a mutual fund. The Dreyfus Corporation (the "Manager" or "Dreyfus") serves as each Fund's investment adviser.Each Fund employs a multi-manager approach whereby portions of the Fund's assets are allocated to different subadvisers who employ distinct investment styles.The Manager has engaged its affiliate, EACM Advisors LLC ("EACM"), as each Fund's portfolio allocation manager to evaluate and recommend subadvisers for the Fund (the "Sub-Advisers").EACM monitors and evaluates the performance of the Sub-Advisers and will advise and recommend to the Manager and the Company's Board any changes to the Funds' Sub-Advisers.The Manager and the Sub-Advisers are referred to collectively as the "Advisers." As of the date of this Statement of Additional Information, the Manager has engaged the following Sub-Advisers to serve as the subadvisers to the Funds and to provide day-to-day management of that portion of the Funds' assets allocated to them: Small Cap Growth Fund:Riverbridge Partners, LLC ("Riverbridge"), Geneva Capital Management Ltd. ("Geneva") and Profit Investment Management, LLC ("Profit"). Large Cap Growth Fund:Cupps Capital Management, LLC ("CCM"), Goldman Sachs Asset Management, L.P. ("GSAM") and Mar Vista Investment Partners, LLC ("Mar Vista"). MBSC Securities Corporation (the "Distributor") is the distributor of the Funds' shares. Certain Portfolio Securities The following information supplements and should be read in conjunction with the relevant Fund's Prospectus. Common and Preferred Stocks.Stocks represent shares of ownership in a company.Generally, preferred stock has a specified dividend and ranks after bonds and before common stocks in its claim on income for dividend payments and on assets should the company be liquidated.After other claims are satisfied, common stockholders participate in company profits on a pro-rata basis; profits may be paid out in dividends or reinvested in the company to help it grow.Increases and decreases in earnings are usually reflected in a company's stock price, so common stocks generally have the greatest appreciation and depreciation potential of all corporate securities.While most preferred stocks pay a dividend, each Fund may purchase preferred stock where the issuer has omitted, or is in danger of omitting, payment of its dividend.Such investments would be made primarily for their capital appreciation potential.Certain classes of preferred stock are convertible, meaning the preferred stock is convertible into shares of common stock of the issuer.By holding convertible preferred stock, a Fund can receive a steady stream of dividends and still have the option to convert the preferred stock to common stock.A Fund may purchase trust preferred securities which are preferred stocks issued by a special purpose trust subsidiary backed by subordinated debt of the corporate parent.These securities typically bear a market rate coupon comparable to interest rates available on debt of a similarly rated company.Holders of the trust preferred securities have limited voting rights to control the activities of the trust and no voting rights with respect to the parent company. Convertible Securities.Convertible securities may be converted at either a stated price or stated rate into underlying shares of common stock.Convertible securities have characteristics similar to both fixed-income and equity securities.Convertible securities generally are subordinated to other similar but non-convertible securities of the same issuer, although convertible bonds, as corporate debt obligations, enjoy seniority in right of payment to all equity securities, and convertible preferred stock is senior to common stock, of the same issuer.Because of the subordination feature, however, convertible securities typically have lower ratings than similar non-convertible securities. Although to a lesser extent than with fixed-income securities, the market value of convertible securities tends to decline as interest rates increase and, conversely, tends to increase as interest rates decline.In addition, because of the conversion feature, the market value of convertible securities tends to vary with fluctuations in the market value of the underlying common stock.A unique feature of convertible securities is that as the market price of the underlying common stock declines, convertible securities tend to trade increasingly on a yield basis, and so may not experience market value declines to the same extent as the underlying common stock.When the market price of the underlying common stock increases, the prices of the convertible securities tend to rise as a reflection of the value of the underlying common stock.While no securities investments are without risk, investments in convertible securities generally entail less risk than investments in common stock of the same issuer. Convertible securities provide for a stable stream of income with generally higher yields than common stocks, but there can be no assurance of current income because the issuers of the convertible securities may default on their obligations.A convertible security, in addition to providing fixed income, offers the potential for capital appreciation through the conversion feature, which enables the holder to benefit from increases in the market price of the underlying common stock.There can be no assurance of capital appreciation, however, because securities prices fluctuate.Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality because of the potential for capital appreciation. Each Fund may invest in so-called "synthetic convertible securities," which are comprised of two or more different securities, each with its own market value, whose investment characteristics, taken together, resemble those of convertible securities.For example, a Fund may purchase a non-convertible debt security and a warrant or option.The "market value" of a synthetic convertible is the sum of the values of its fixed income component and its convertible component.For this reason, the values of a synthetic convertible and a true convertible security may respond differently to market fluctuations. Foreign Securities.Each Fund may invest in "foreign securities."Foreign securities include the securities of companies organized under the laws of countries other than the United States and those issued or guaranteed by governments other than the U.S. Government or by foreign supranational entities.They also include securities of companies whose principal trading market is in a country other than the United States or of companies (including those that are located in the United States or organized under U.S. law) that derive a significant portion of their revenue or profits from foreign businesses, investments or sales, or that have a majority of their assets outside the United States.They may be traded on foreign securities exchanges or in the foreign over-the-counter markets.Supranational entities include international organizations designated or supported by governmental entities to promote economic reconstruction or development and international banking institutions and related government agencies.Examples include the International Bank for Reconstruction and Development (the World Bank), the European Coal and Steel Community, the Asian Development Bank and the InterAmerican Development Bank. Depositary Receipts.Each Fund may invest in the securities of foreign issuers in the form of American Depositary Receipts and American Depositary Shares (collectively, "ADRs"), Global Depositary Receipts and Global Depositary Shares (collectively, "GDRs") and other forms of depositary receipts.These securities may not necessarily be denominated in the same currency as the securities into which they may be converted.ADRs are receipts typically issued by a U.S. bank or trust company which evidence ownership of underlying securities issued by a foreign corporation.GDRs are receipts issued outside the United States typically by non-U.S. banks and trust companies that evidence ownership of either foreign or domestic securities.Generally, ADRs in registered form are designed for use in the U.S. securities markets and GDRs in bearer form are designed for use outside the United States. These securities may be purchased through "sponsored" or "unsponsored" facilities.A sponsored facility is established jointly by the issuer of the underlying security and a depositary.A depositary may establish an unsponsored facility without participation by the issuer of the deposited security.Holders of unsponsored depositary receipts generally bear all the costs of such facilities, and the depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights to the holders of such receipts in respect of the deposited securities.Purchases or sales of certain ADRs may result, indirectly, in fees being paid to the Depositary Receipts Division of The Bank of New York Mellon, an affiliate of the Manager, by brokers executing the purchases or sales. Investment Companies.Each Fund may invest in securities issued by registered and unregistered investment companies, including exchange-traded funds described below.Under the Investment Company Act of 1940, as amended (the "1940 Act"), each Fund's investment in such securities, subject to certain exceptions, currently is limited to (i) 3% of the total voting stock of any one investment company, (ii) 5% of the Fund's total assets with respect to any one investment company and (iii) 10% of the Fund's total assets in the aggregate.As a shareholder of another investment company, a Fund would bear, along with other shareholders, its pro rata portion of the other investment company's expenses, including advisory fees.These expenses would be in addition to the advisory fees and other expenses that the Fund bears directly in connection with its own operations.Each Fund also may invest its uninvested cash reserves, or cash it receives as collateral from borrowers of its portfolio securities in connection with the Fund's securities lending program, in shares of one or more money market funds advised by the Manager.Such investments will not be subject to the limitations described above.See "Lending Portfolio Securities." Exchange-Traded Funds.Each Fund may invest in shares of exchange-traded funds (collectively, "ETFs"), which are designed typically to provide investment results corresponding to a securities index.These may include Standard & Poor's Depositary Receipts ("SPDRs"), DIAMONDS, Nasdaq-100 Index Tracking Stock (also referred to as "Nasdaq-100 Shares") and iShares exchange-traded funds ("iShares"), such as iShares Russell 1000 Growth Index Fund and iShares Russell 2000 Growth Index Fund.ETFs usually are units of beneficial interest in an investment trust or represent undivided ownership interests in a portfolio of securities, in each case with respect to a portfolio of all or substantially all of the component securities of, and in substantially the same weighting as, the relevant benchmark index.The benchmark indices of SPDRs, DIAMONDS and Nasdaq-100 Shares are the Standard & Poor's 500 Stock Index, the Dow Jones Industrial Average and the Nasdaq-100 Index, respectively.The benchmark index for iShares varies, generally corresponding to the name of the particular iShares fund.ETFs are designed to provide investment results that generally correspond to the price and yield performance of the component securities of the benchmark index.ETFs are listed on an exchange and trade in the secondary market on a per-share basis. The values of ETFs are subject to change as the values of their respective component securities fluctuate according to market volatility.Investments in ETFs that are designed to correspond to an equity index involve certain inherent risks generally associated with investments in a broadly based portfolio of common stocks, including the risk that the general level of stock prices may decline, thereby adversely affecting the value of ETFs invested in by a Fund.Moreover, a Fund's investments in ETFs may not exactly match the performance of a direct investment in the respective indices to which they are intended to correspond due to the temporary unavailability of certain index securities in the secondary market or other extraordinary circumstances, such as discrepancies with respect to the weighting of securities. Warrants.A warrant is a form of derivative that gives the holder the right to subscribe to a specified amount of the issuing corporation's capital stock at a set price for a specified period of time.Each Fund may invest up to 5% of its net assets in warrants, except that this limitation does not apply to warrants purchased by the Fund that are sold in units with, or attached to, other securities. Corporate Debt Securities.Corporate debt securities include corporate bonds, debentures, notes and other similar instruments, including certain convertible securities.Debt securities may be acquired with warrants attached.Corporate income-producing securities also may include forms of preferred or preference stock.The rate of interest on a corporate debt security may be fixed, floating or variable, and may vary inversely with respect to a reference rate such as interest rates or other financial indicators.The rate of return or return of principal on some debt obligations may be linked or indexed to the level of exchange rates between the U.S. dollar and a foreign currency or currencies. Real Estate Investment Trusts.Each Fund may invest in real estate investment trusts ("REITs").A REIT is a corporation, or a business trust that would otherwise be taxed as a corporation, which meets the definitional requirements of the Internal Revenue Code of 1986, as amended (the "Code").The Code permits a qualifying REIT to deduct dividends paid, thereby effectively eliminating corporate level Federal income tax and making the REIT a pass-through vehicle for Federal income tax purposes.To meet the definitional requirements of the Code, a REIT must, among other things, invest substantially all of its assets in interests in real estate (including mortgages and other REITs) or cash and government securities, derive most of its income from rents from real property or interest on loans secured by mortgages on real property, and distribute to shareholders annually a substantial portion of its otherwise taxable income. REITs are characterized as equity REITs, mortgage REITs and hybrid REITs.Equity REITs, which may include operating or finance companies, own real estate directly and the value of, and income earned by, the REITs depends upon the income of the underlying properties and the rental income they earn.Equity REITs also can realize capital gains (or losses) by selling properties that have appreciated (or depreciated) in value.Mortgage REITs can make construction, development or long-term mortgage loans and are sensitive to the credit quality of the borrower.Mortgage REITs derive their income from interest payments on such loans.Hybrid REITs combine the characteristics of both equity and mortgage REITs, generally by holding both ownership interests and mortgage interests in real estate.The value of securities issued by REITs is affected by tax and regulatory requirements and by perceptions of management skill.They also are subject to heavy cash flow dependency, defaults by borrowers or tenants, self-liquidation and the possibility of failing to qualify for tax-free status under the Code or to maintain exemption from the 1940 Act. U.S. Government Securities.Each Fund may invest in U.S. Government securities, which include Treasury Bills, Treasury Notes and Treasury Bonds that differ in their interest rates, maturities and times of issuance.Treasury Bills have initial maturities of one year or less; Treasury Notes have initial maturities of one to ten years; and Treasury Bonds generally have initial maturities of greater than ten years.In addition to U.S. Treasury securities, each Fund may invest in securities issued or guaranteed by the U.S. Government or its agencies or instrumentalities.Some obligations issued or guaranteed by U.S. Government agencies and instrumentalities are supported by the full faith and credit of the U.S. Treasury; others by the right of the issuer to borrow from the Treasury; others by discretionary authority of the U.S. Government to purchase certain obligations of the agency or instrumentality; and others only by the credit of the agency or instrumentality.These securities bear fixed, floating or variable rates of interest.While the U.S. Government currently provides financial support to such U.S. Government-sponsored agencies or instrumentalities, no assurance can be given that it will always do so, since it is not so obligated by law. Money Market Instruments.When the relevant Sub-Advisers determine that adverse market conditions exist, each Fund may adopt a temporary defensive position and invest some or all of its assets in money market instruments, including U.S. Government securities, repurchase agreements, bank obligations and commercial paper.Each Fund also may purchase money market instruments when it has cash reserves or in anticipation of taking a market position. Bank Obligations.Bank obligations in which a Fund may invest include certificates of deposit, bankers' acceptances, and fixed time deposits.Certificates of deposit are negotiable certificates issued against funds deposited in a commercial bank for a definite period of time and earning a specified return.Bankers' acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are "accepted" by a bank, meaning, in effect, that the bank unconditionally agrees to pay the face value of the instrument on maturity.Fixed time deposits are bank obligations payable at a stated maturity date and bearing interest at a fixed rate.Fixed time deposits may be withdrawn on demand by the investor, but may be subject to early withdrawal penalties that vary depending upon market conditions and the remaining maturity of the obligation.There are no contractual restrictions on the right to transfer a beneficial interest in a fixed time deposit to a third party, although there is no market for such deposits. Repurchase Agreements.Each Fund may enter into repurchase agreements with commercial banks or registered broker-dealers.A repurchase agreement is a contract under which a Fund would acquire a security for a relatively short period subject to the obligation of the seller to repurchase and the Fund to resell such security at a fixed time and price (representing the Fund's cost plus interest).In the case of repurchase agreements with broker-dealers, the value of the underlying securities (or collateral) will be at least equal at all times to the total amount of the repurchase obligation, including the interest factor.A Fund entering into a repurchase agreement bears a risk of loss if the other party to a repurchase agreement defaults on its obligations and the Fund is delayed or prevented from exercising its rights to dispose of the collateral securities.This risk includes the risk of procedural costs or delays in addition to a loss on the securities if their value should fall below their repurchase price. Commercial Paper.Each Fund may invest in commercial paper.Commercial paper represents short-term unsecured promissory notes issued in bearer form by banks or bank holding companies, corporations and finance companies.The commercial paper purchased by a Fund may consist of U.S. dollar-denominated obligations of domestic issuers and foreign currency-denominated obligations of domestic or foreign issuers. Illiquid Securities.Each Fund may invest up to 15% of the value of its net assets in securities as to which a liquid trading market does not exist, provided such investments are consistent with the Fund's investment objective.These securities may include securities that are not readily marketable, such as securities that are subject to legal or contractual restrictions on resale, repurchase agreements providing for settlement in more than seven days after notice, and certain privately negotiated, non-exchange traded options and securities used to cover such options.As to these securities, the Fund is subject to a risk that should the Fund desire to sell them when a ready buyer is not available at a price the Fund deems representative of their value, the value of the Fund's net assets could be adversely affected. Investment Techniques The following information supplements and should be read in conjunction with the relevant Fund's Prospectus. Borrowing Money.Each Fund is permitted to borrow to the extent permitted under the 1940 Act, which permits an investment company to borrow in an amount up to 33-1/3% of the value of its total assets.Such borrowings may be for temporary or emergency purposes or for leveraging.Each Fund, however, currently intends to borrow money only for temporary or emergency (not leveraging) purposes.While such borrowings exceed 5% of the value of a Fund's total assets, the Fund will not make any additional investments.In addition, each Fund may borrow for investment purposes on a secured basis through entering into reverse repurchase agreements, as described below under "Reverse Repurchase Agreements." Reverse Repurchase Agreements.Each Fund may borrow for investment purposes on a secured basis through entering into reverse repurchase agreements.Each Fund may enter into reverse repurchase agreements with banks, broker/dealers or other financial institutions.This form of borrowing involves the transfer by a Fund of an underlying debt instrument in return for cash proceeds based on a percentage of the value of the security.The Fund retains the right to receive interest and principal payments on the security.At an agreed upon future date, the Fund repurchases the security at principal plus accrued interest.As a result of these transactions, the Fund is exposed to greater potential fluctuations in the value of its assets and its net asset value per share.To the extent a Fund enters into a reverse repurchase agreement, the Fund will segregate permissible liquid assets at least equal to the aggregate amount of its reverse repurchase obligations, plus accrued interest, in certain cases, in accordance with releases promulgated by the Securities and Exchange Commission (the "SEC").The SEC views reverse repurchase transactions as collateralized borrowings by the Fund. Derivatives.Each Fund may invest in, or enter into, derivatives for a variety of reasons, including to hedge certain market, interest rate or currency risks, to provide a substitute for purchasing or selling particular securities or to increase potential returns.Generally, a derivative is a financial contract whose value depends upon, or is derived from, the value of an underlying asset, reference rate or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes.Derivatives may provide a cheaper, quicker or more specifically focused way for the Fund to invest than "traditional" securities would.Examples of derivative instruments the Funds may use include options contracts, futures contracts, and options on futures contracts, forward contracts and swap agreements.A Sub-Adviser may decide not to employ some or all of these strategies for a Fund and there is no assurance that any derivatives strategy used by the Fund will succeed. Derivatives can be volatile and involve various types and degrees of risk, depending upon the characteristics of the particular derivative and the portfolio as a whole.Derivatives permit a Fund to increase or decrease the level of risk, or change the character of the risk, to which its portfolio is exposed in much the same way as the Fund can increase or decrease the level of risk, or change the character of the risk, of its portfolio by making investments in specific securities.However, derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in derivatives could have a large potential impact on the Fund's performance. If a Fund invests in derivatives at inopportune times or judges market conditions incorrectly, such investments may lower the Fund's return or result in a loss.A Fund also could experience losses if its derivatives were poorly correlated with the underlying instruments or the Fund's other investments, or if the Fund were unable to liquidate its position because of an illiquid secondary market.The market for many derivatives is, or suddenly can become, illiquid.Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. Derivatives may be purchased on established exchanges or through privately negotiated transactions referred to as over-the-counter derivatives.Exchange-traded derivatives generally are guaranteed by the clearing agency that is the issuer or counterparty to such derivatives.This guarantee usually is supported by a variation margin payment system operated by the clearing agency in order to reduce overall credit risk.As a result, unless the clearing agency defaults, there is relatively little counterparty credit risk associated with derivatives purchased on an exchange.In contrast, no clearing agency guarantees over-the-counter derivatives.Therefore, each party to an over-the-counter derivative bears the risk that the counterparty will default.Accordingly, a Sub-Adviser will consider the creditworthiness of counterparties to over-the-counter derivatives in the same manner as it would review the credit quality of a security to be purchased by the relevant Fund.Over-the-counter derivatives are less liquid than exchange-traded derivatives since the other party to the transaction may be the only investor with sufficient understanding of the derivative to be interested in bidding for it. Some derivatives a Fund may use may involve leverage (e.g., an instrument linked to the value of a securities index may return income calculated as a multiple of the price movement of the underlying index).This economic leverage will increase the volatility of these instruments as they may increase or decrease in value more quickly than the underlying security, index, futures contract, currency or other economic variable.Pursuant to regulations and/or published positions of the SEC, each Fund may be required to segregate permissible liquid assets, or engage in other measures approved by the SEC or its staff, to "cover" the Fund's obligations relating to its transactions in derivatives.For example, in the case of futures contracts or forward contracts that are not contractually required to cash settle, a Fund must set aside liquid assets equal to such contracts' full notional value (generally, the total numerical value of the asset underlying a future or forward contract at the time of valuation) while the positions are open.With respect to futures contracts or forward contracts that are contractually required to cash settle, however, a Fund is permitted to set aside liquid assets in an amount equal to the Fund's daily marked-to-market net obligation (i.e., the Fund's daily net liability) under the contracts, if any, rather than such contracts' full notional value.By setting aside assets equal to only its net obligations under cash-settled futures and forward contracts, a Fund may employ leverage to a greater extent than if the Fund were required to segregate assets equal to the full notional value of such contracts. Neither the Company nor either Fund will be a commodity pool.The Company has filed notice with the Commodity Futures Trading Commission and National Futures Association of its eligibility as a registered investment company for an exclusion from the definition of commodity pool operator and that neither the Company nor either Fund is subject to registration or regulation as a commodity pool operator under the Commodity Exchange Act. Futures Transactions—In General.A futures contract is an agreement between two parties to buy and sell a security for a set price on a future date.These contracts are traded on exchanges, so that, in most cases, either party can close out its position on the exchange for cash, without delivering the security.An option on a futures contract gives the holder of the option the right to buy from or sell to the writer of the option a position in a futures contract at a specified price on or before a specified expiration date. Although some futures contracts call for making or taking delivery of the underlying securities, generally these obligations are closed out before delivery by offsetting purchases or sales of matching futures contracts (same exchange, underlying security or index, and delivery month).Closing out a futures contract sale is effected by purchasing a futures contract for the same aggregate amount of the specific type of financial instrument with the same delivery date.If an offsetting purchase price is less than the original sale price, a Fund realizes a capital gain, or if it is more, the Fund realizes a capital loss.Conversely, if an offsetting sale price is more than the original purchase price, a Fund realizes a capital gain, or if it is less, the Fund realizes a capital loss.Transaction costs also are included in these calculations. Each Fund may enter into futures contracts in U.S. domestic markets or on exchanges located outside the United States.Foreign markets may offer advantages such as trading opportunities or arbitrage possibilities not available in the United States.Foreign markets, however, may have greater risk potential than domestic markets.For example, some foreign exchanges are principal markets so that no common clearing facility exists and an investor may look only to the broker for performance of the contract.In addition, any profits that a Fund might realize in trading could be eliminated by adverse changes in the currency exchange rate, or the Fund could incur losses as a result of those changes. Engaging in these transactions involves risk of loss to a Fund which could adversely affect the value of the Fund's net assets.Although each Fund intends to purchase or sell futures contracts only if there is an active market for such contracts, no assurance can be given that a liquid market will exist for any particular contract at any particular time.Many futures exchanges and boards of trade limit the amount of fluctuation permitted in futures contract prices during a single trading day.Once the daily limit has been reached in a particular contract, no trades may be made that day at a price beyond that limit or trading may be suspended for specified periods during the trading day.Futures contract prices could move to the limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of futures positions and potentially subjecting a Fund to substantial losses. Successful use of futures and options with respect thereto by each Fund also is subject to a Sub-Adviser's ability to predict correctly movements in the direction of the relevant market and, to the extent the transaction is entered into for hedging purposes, to ascertain the appropriate correlation between the securities being hedged and the price movements of the futures contract.For example, if a Fund uses futures to hedge against the possibility of a decline in the market value of securities held in its portfolio and the prices of such securities instead increase, the Fund will lose part or all of the benefit of the increased value of securities which it has hedged because it will have offsetting losses in its futures positions.Furthermore, if in such circumstances the Fund has insufficient cash, it may have to sell securities to meet variation margin requirements.The Fund may have to sell such securities at a time when it may be disadvantageous to do so. Specific Futures Transactions.Each Fund may invest in futures contracts and options on futures contracts, including those with respect to securities indexes, interest rates and currencies. Each Fund may purchase and sell index futures contracts and options thereon.An index future obligates a Fund to pay or receive an amount of cash equal to a fixed dollar amount specified in the futures contract multiplied by the difference between the settlement price of the contract on the contract's last trading day and the value of the index based on the prices of the securities that comprise the index at the opening of trading in such securities on the next business day. Each Fund may purchase and sell interest rate futures contracts and options thereon.An interest rate future obligates a Fund to purchase or sell an amount of a specific debt security at a future date at a specific price. Each Fund may purchase and sell currency futures and options thereon.A foreign currency future obligates a Fund to purchase or sell an amount of a specific currency at a future date at a specific price. Options—In General.Each Fund may purchase call and put options and write (i.e., sell) covered call and put option contracts.A call option gives the purchaser of the option the right to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specific date.Conversely, a put option gives the purchaser of the option the right to sell, and obligates the writer to buy, the underlying security or securities at the exercise price at any time during the option period, or at a specific date. A covered call option written by a Fund is a call option with respect to which the Fund owns the underlying security or otherwise covers the transaction such as by segregating permissible liquid assets.A put option written by a Fund is covered when, among other things, the Fund segregates permissible liquid assets having a value equal to or greater than the exercise price of the option to fulfill the obligation undertaken or otherwise covers the transaction.The principal reason for writing covered call and put options is to realize, through the receipt of premiums, a greater return than would be realized on the underlying securities alone.The Fund receives a premium from writing covered call or put options which it retains whether or not the option is exercised. There is no assurance that sufficient trading interest to create a liquid secondary market on a securities exchange will exist for any particular option or at any particular time, and for some options no such secondary market may exist.A liquid secondary market in an option may cease to exist for a variety of reasons.In the past, for example, higher than anticipated trading activity or order flow, or other unforeseen events, at times have rendered certain of the clearing facilities inadequate and resulted in the institution of special procedures, such as trading rotations, restrictions on certain types of orders or trading halts or suspensions in one or more options.There can be no assurance that similar events, or events that may otherwise interfere with the timely execution of customers' orders, will not recur.In such event, it might not be possible to effect closing transactions in particular options.If, as a covered call option writer, a Fund is unable to effect a closing purchase transaction in a secondary market, it will not be able to sell the underlying security until the option expires or it delivers the underlying security upon exercise or it otherwise covers its position. Specific Options Transactions.Each Fund may purchase and sell call and put options in respect of specific securities (or groups or "baskets" of specific securities), including equity securities (including convertible securities), U.S. Government securities, foreign sovereign debt, corporate debt securities, and Eurodollar instruments that are traded on U.S. or foreign securities exchanges or in the over-the-counter market, or securities indices, currencies or futures. An option on an index is similar to an option in respect of specific securities, except that settlement does not occur by delivery of the securities comprising the index.Instead, the option holder receives an amount of cash if the closing level of the index upon which the option is based is greater than in the case of a call, or less than in the case of a put, the exercise price of the option.Thus, the effectiveness of purchasing or writing index options will depend upon price movements in the level of the index rather than the price of a particular security. Each Fund may purchase and sell call and put options on foreign currency.These options convey the right to buy or sell the underlying currency at a price which is expected to be lower or higher than the spot price of the currency at the time the option is exercised or expires. Each Fund may purchase cash-settled options on swaps, described below, denominated in U.S. dollars or foreign currency in pursuit of its investment objective.A cash-settled option on a swap gives the purchaser the right, but not the obligation, in return for the premium paid, to receive an amount of cash equal to the value of the underlying swap as of the exercise date. Successful use by a Fund of options and options on futures will be subject to a Sub-Adviser's ability to predict correctly movements in the prices of individual securities, the relevant securities market generally, foreign currencies or interest rates, as applicable.To the extent the Sub-Adviser's predictions are incorrect, the Fund may incur losses. Swap Transactions.Each Fund may engage in swap transactions, including currency swaps, index swaps and interest rate swaps, caps and floors.A Fund may enter into swaps for both hedging purposes and to seek to increase total return.A Fund also may enter into options on swap agreements, sometimes called "swaptions." Swap agreements will tend to shift a Fund's investment exposure from one type of investment to another.For example, if a Fund agreed to exchange payments in U.S. dollars for payments in a foreign currency, the swap agreement would tend to decrease the Fund's exposure to U.S. interest rates and increase its exposure to foreign currency and interest rates.Depending on how they are used, swap agreements may increase or decrease the overall volatility of the Fund's investments and its share price and yield.Caps and floors have an effect similar to buying or writing options. Swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year.In a standard "swap" transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments.The gross returns to be exchanged or "swapped" between the parties are generally calculated with respect to a "notional amount," i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a "basket" of swaps or securities representing a particular index.The "notional amount" of the swap agreement is only used as a basis upon which to calculate the obligations that the parties to a swap agreement have agreed to exchange. Interest rate swaps involve the exchange by a Fund with another party of their respective commitments to pay or receive interest, e.g., an exchange of floating-rate payments for fixed-rate payments.The purchase of an interest rate cap entitles the purchaser, to the extent that a specified index exceeds a predetermined interest rate, to receive payments of interest on a notional principal amount from the party selling such interest rate cap.The purchase of an interest rate floor entitles the purchaser, to the extent that a specified index falls below a predetermined interest rate, to receive payment of interest on a notional principal amount from the party selling such interest rate floor. Most swap agreements entered into by the Funds are cash settled and calculate the obligations of the parties to the agreement on a "net basis."Thus, a Fund's current obligations (or rights) under a swap agreement generally will be equal only to the net amount to be paid or received under the agreement based on the relative values of the positions held by each party to the agreement (the "net amount").The Fund's current obligations under a swap agreement will be accrued daily (offset against any amounts owed to the Fund) and any accrued but unpaid net amounts owed to a swap counterparty will be covered by the segregation of permissible liquid assets of the Fund. A swap option is a contract that gives a counterparty the right (but not the obligation) in return for payment of a premium, to enter into a new swap agreement or to shorten, extend, cancel or otherwise modify an existing swap agreement, at some designated future time on specified terms.A cash-settled option on a swap gives the purchaser the right in return for the premium paid, to receive an amount of cash equal to the value of the underlying swap as of the exercise date.These options typically are purchased in privately negotiated transactions from financial institutions, including securities brokerage firms.Depending on the terms of the particular option agreement, a Fund generally will incur a greater degree of risk when it writes a swap option than it will incur when it purchases a swap option.When a Fund purchases a swap option, it risks losing only the amount of the premium it has paid should it decide to let the option expire unexercised.However, when a Fund writes a swap option, upon exercise of the option the Fund will become obligated according to the terms of the underlying agreement. The use of swap agreements is a highly specialized activity which involves strategies and risks different from those associated with ordinary portfolio security transactions.If the particular Sub-Adviser is incorrect in its forecasts of applicable market factors, or a counterparty defaults, the investment performance of the Fund would diminish compared with what it would have been if these techniques were not used.In addition, it is possible that developments in the swap market, including potential government regulation, could adversely affect the Fund's ability to terminate existing swap agreements or to realize amounts to be received under such agreements. Each Fund will enter into swap agreements only when a Sub-Adviser believes it would be in the best interests of the Fund to do so.In addition, each Fund will enter into swap agreements only with counterparties that meet certain standards of creditworthiness (generally, such counterparties would have to be eligible counterparties under the terms of the Fund's repurchase agreement guidelines). Combined Transactions.Each Fund may enter into multiple transactions, including multiple options transactions, multiple futures transactions, multiple swap transactions, multiple currency transactions including forward currency contracts and multiple interest rate transactions, and any combination of futures, options, swaps, currency, and interest rate transactions ("component transactions"), instead of a single transaction, as part of a single or combined strategy when, in the opinion of the relevant Sub-Adviser, it is in the best interests of the Fund to do so.A combined transaction will usually contain elements of risk that are present in each of its component transactions.Although combined transactions are normally entered into based on the Sub-Adviser's judgment that the combined strategies will reduce risk or otherwise more effectively achieve the desired portfolio management goal, it is possible that the combination will instead increase such risks or hinder achievement of the portfolio management objective. Future Developments.Each Fund may take advantage of opportunities in options and futures contracts and options on futures contracts and any other derivatives which are not presently contemplated for use by the Fund or which are not currently available but which may be developed, to the extent such opportunities are both consistent with the Fund's investment objective and legally permissible for the Fund.Before a Fund enters into such transactions or makes any such investment, the Fund will provide appropriate disclosure in its Prospectus or this Statement of Additional Information. Foreign Currency Transactions.Each Fund may invest directly in foreign currencies or hold financial instruments that provide exposure to foreign currencies, in particular "hard currencies," or may invest in securities that trade in, or receive revenues in, foreign currencies."Hard currencies" are currencies in which investors have confidence and are typically currencies of economically and politically stable industrialized nations.To the extent a Fund invests in foreign currencies, the Fund will be subject to the risk that those currencies will decline in value relative to the U.S. dollar. Each Fund may enter into foreign currency transactions for a variety of purposes, including: to fix in U.S. dollars, between trade and settlement date, the value of a security the Fund has agreed to buy or sell; to hedge the U.S. dollar value of securities the Fund already owns, particularly if it expects a decrease in the value of the currency in which the foreign security is denominated; or to gain or reduce exposure to the foreign currency for investment purposes. Foreign currency transactions may involve, for example, a Fund's purchase of foreign currencies for U.S. dollars or the maintenance of short positions in foreign currencies.A short position would involve the Fund agreeing to exchange an amount of a currency it did not currently own for another currency at a future date in anticipation of a decline in the value of the currency sold relative to the currency the Fund contracted to receive.A Fund may engage in cross currency hedging against price movements between currencies, other than the U.S. dollar, caused by currency exchange rate fluctuations.The Fund's success in these transactions may depend on a Sub-Adviser's ability to predict accurately the future exchange rates of foreign currencies and the U.S. dollar. Each Fund also may enter into forward foreign currency exchange contracts ("forward contracts") for the purchase or sale of a specified currency at a specified future date.The cost to a Fund of engaging in forward contracts varies with factors such as the currency involved, the length of the contract period and the market conditions then prevailing.Because forward contracts are usually entered into on a principal basis, no fees or commissions are involved.Generally, secondary markets do not exist for forward contracts, with the result that closing transactions can be made for forward contracts only by negotiating directly with the counterparty to the contract. Currency exchange rates may fluctuate significantly over short periods of time.They generally are determined by the forces of supply and demand in the foreign exchange markets and the relative merits of investments in different countries, actual or perceived changes in interest rates and other complex factors, as seen from an international perspective.Currency exchange rates also can be affected unpredictably by intervention, or failure to intervene, by U.S. or foreign governments or central banks, or by currency controls or political developments in the United States or abroad. Short-Selling.In these transactions, a Fund sells a security it does not own in anticipation of a decline in the market value of the security.The Fund may make short-sales to hedge positions, for duration and risk management, to maintain portfolio flexibility or to enhance returns.To complete a short-sale transaction, the Fund must borrow the security to make delivery to the buyer.The Fund is obligated to replace the security borrowed by purchasing it subsequently at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund, which would result in a loss or gain, respectively.A Fund also may make short sales "against the box," in which the Fund enters into a short sale of a security it owns or has the immediate and unconditional right to acquire at no additional cost at the time of the sale. Until a Fund closes its short position or replaces the borrowed security, the Fund will: (a) segregate permissible liquid assets in an amount that, together with the amount provided as collateral, always equals the current value of the security sold short; or (b) otherwise cover its short position. Lending Portfolio Securities.Each Fund may lend securities from its portfolio to brokers, dealers and other financial institutions needing to borrow securities to complete certain transactions.In connection with such loans, a Fund remains the owner of the loaned securities and continues to be entitled to payments in amounts equal to the interest, dividends or other distributions payable on the loaned securities.The Fund also has the right to terminate a loan at any time.The Fund may call the loan to vote proxies if a material issue affecting the Fund's investment is to be voted upon.Loans of portfolio securities may not exceed 33-1/3% of the value of the Fund's total assets (including the value of all assets received as collateral for the loan).The Fund will receive collateral consisting of cash, U.S. Government securities or irrevocable letters of credit which will be maintained at all times in an amount equal to at least 100% of the current market value of the loaned securities.If the collateral consists of a letter of credit or securities, the borrower will pay the Fund a loan premium fee.If the collateral consists of cash, the Fund will reinvest the cash and pay the borrower a pre-negotiated fee or "rebate" from any return earned on the investment.Each Fund may participate in a securities lending program operated by The Bank of New York Mellon, as lending agent (the "Lending Agent").The Lending Agent will receive a percentage of the total earnings of the Fund derived from lending its portfolio securities.Should the borrower of the securities fail financially, a Fund may experience delays in recovering the loaned securities or exercising its rights in the collateral.Loans are made only to borrowers that are deemed by the Manager to be of good financial standing.In a loan transaction, the Fund will also bear the risk of any decline in value of securities acquired with cash collateral.Each Fund will minimize this risk by limiting the investment of cash collateral to money market funds advised by the Manager, repurchase agreements or other high quality instruments with short maturities. Forward Commitments.Each Fund may purchase or sell securities on a forward commitment, when-issued or delayed-delivery basis, which means that delivery and payment take place in the future after the date of the commitment to purchase.The payment obligation and the interest rate receivable on a forward commitment, when-issued or delayed-delivery security are fixed when a Fund enters into the commitment, but the Fund does not make payment until it receives delivery from the counterparty.The Fund will commit to purchase such securities only with the intention of actually acquiring the securities, but the Fund may sell these securities before the settlement date if it is deemed advisable.The Fund will segregate permissible liquid assets at least equal at all times to the amount of the Fund's purchase commitments. Securities purchased on a forward commitment, when-issued or delayed-delivery basis are subject to changes in value (generally changing in the same way, i.e., appreciating when interest rates decline and depreciating when interest rates rise) based upon the public's perception of the creditworthiness of the issuer and changes, real or anticipated, in the level of interest rates.Securities purchased on a forward commitment, when-issued or delayed-delivery basis may expose a Fund to risks because they may experience such fluctuations prior to their actual delivery.Purchasing securities on a forward commitment, when-issued or delayed-delivery basis can involve the additional risk that the yield available in the market when the delivery takes place actually may be higher than that obtained in the transaction itself.Purchasing securities on a forward commitment, when-issued or delayed-delivery basis when a Fund is fully or almost fully invested may result in greater potential fluctuation in the value of the Fund's net assets and its net asset value per share. Certain Investment Considerations and Risks Equity Securities.Equity securities, including common stocks, and certain preferred stocks, convertible securities and warrants, fluctuate in value, often based on factors unrelated to the value of the issuer of the securities, and such fluctuations can be pronounced.Changes in the value of a Fund's investments will result in changes in the value of its shares and thus the Fund's total return to investors. Small Cap Growth Fund invests primarily, and Large Cap Growth Fund may invest to a lesser extent, in securities of small capitalization companies.The stock prices of these companies may be subject to more abrupt or erratic market movements than the stocks of larger, more established companies, because these securities typically are traded in lower volume and the issuers typically are more subject to changes in earnings and prospects.The Funds, together with other investment companies advised by a Sub-Adviser or the Manager and their affiliates, may own significant positions in portfolio companies which, depending on market conditions, may affect adversely a Fund's ability to dispose of some or all of its positions should it desire to do so. Each Fund may purchase securities of companies in initial public offerings ("IPOs") or shortly thereafter.An IPO is a corporation's first offering of stock to the public.Shares are given a market value reflecting expectations for the corporation's future growth.Special rules of the Financial Industry Regulatory Authority ("FINRA") apply to the distribution of IPOs.Corporations offering IPOs generally have limited operating histories and may involve greater investment risk.The prices of these companies' securities can be very volatile, rising and falling rapidly, sometimes based solely on investor perceptions rather than economic reasons. Each Fund may purchase securities of companies that have no earnings or have experienced losses.A Fund generally will make these investments based on a belief that actual anticipated products or services will produce future earnings.If the anticipated event is delayed or does not occur, or if investor perception about the company changes, the company's stock price may decline sharply and its securities may become less liquid. Each Fund may invest in securities issued by companies in the technology sector, which has been among the most volatile sectors of the stock market.Many technology companies involve greater risks because their revenues and earnings tend to be less predictable (and some companies may be experiencing significant losses) and their share prices tend to be more volatile.Certain technology companies may have limited product lines, markets or financial resources, or may depend on a limited management group.In addition, these companies are strongly affected by worldwide technological developments, and their products and services may not be economically successful or may quickly become outdated.Investor perception may play a greater role in determining the day-to-day value of technology stocks than it does in other sectors.Investments made in anticipation of future products and services may decline dramatically in value if the anticipated products or services are delayed or cancelled. Foreign Securities.Investing in the securities of foreign issuers, as well as instruments that provide investment exposure to foreign securities and markets, involves risks that are not typically associated with investing in U.S. dollar-denominated securities of domestic issuers.Investments in foreign issuers may be affected by changes in currency rates, changes in foreign or U.S. laws or restrictions applicable to such investments and in exchange control regulations (e.g., currency blockage).A decline in the exchange rate of the currency (i.e., weakening of the currency against the U.S. dollar) in which a portfolio security is quoted or denominated relative to the U.S. dollar would reduce the value of the portfolio security.A change in the value of such foreign currency against the U.S. dollar also will result in a change in the amount of income a Fund has available for distribution.Because a portion of a Fund's investment income may be received in foreign currencies, the Fund will be required to compute its income in U.S. dollars for distribution to shareholders, and therefore the Fund will absorb the cost of currency fluctuations.After the Fund has distributed income, subsequent foreign currency losses may result in the Fund having distributed more income in a particular fiscal period than was available from investment income, which could result in a return of capital to shareholders.In addition, if the exchange rate for the currency in which a Fund receives interest payments declines against the U.S. dollar before such income is distributed as dividends to shareholders, the Fund may have to sell portfolio securities to obtain sufficient cash to enable the Fund to pay such dividends.Commissions on transactions in foreign securities may be higher than those for similar transactions on domestic stock markets and foreign custodial costs are higher than domestic custodial costs.In addition, clearance and settlement procedures may be different in foreign countries and, in certain markets, such procedures have on occasion been unable to keep pace with the volume of securities transactions, thus making it difficult to conduct such transactions. Foreign securities markets generally are not as developed or efficient as those in the United States.Securities of some foreign issuers are less liquid and more volatile than securities of comparable U.S. issuers.Similarly, volume and liquidity in most foreign securities markets are less than in the United States and, at times, volatility of price can be greater than in the United States. Because evidences of ownership of foreign securities usually are held outside the United States, by investing in foreign securities a Fund will be subject to additional risks, which include possible adverse political and economic developments, seizure or nationalization of foreign deposits and adoption of governmental restrictions, that might adversely affect or restrict the payment of principal and interest on the foreign securities to investors located outside the country of the issuer, whether from currency blockage or otherwise.Foreign securities held by a Fund may trade on days when the Fund does not calculate its net asset value and thus may affect the Fund's net asset value on days when shareholders have no access to the Fund. The risks associated with investing in foreign securities are often heightened for investments in emerging market countries.These heightened risks include: (i) greater risks of expropriation, confiscatory taxation, nationalization, and less social, political and economic stability; (ii) the small size of the markets for securities of emerging market issuers and the currently low or nonexistent volume of trading, resulting in lack of liquidity and in price volatility; (iii) certain national policies which may restrict each Fund's investment opportunities including restrictions on investing in issuers or industries deemed sensitive to relevant national interests; and (iv) the absence of developed legal structures governing private or foreign investment and private property.A Fund's purchase and sale of portfolio securities in certain emerging market countries may be constrained by limitations as to daily changes in the prices of listed securities, periodic trading or settlement volume and/or limitations on aggregate holdings of foreign investors.In certain cases, such limitations may be computed based upon the aggregate trading by or holdings of the Funds or the Advisers and their affiliates and their respective clients and other service providers.A Fund may not be able to sell securities in circumstances where price, trading or settlement volume limitations have been reached.These limitations may have a negative impact on the Fund's performance and may adversely affect the liquidity of the Fund's investment to the extent that it invests in certain emerging market countries.In addition, some emerging market countries may have fixed or managed currencies which are not free-floating against the U.S. dollar.Further, certain emerging market countries' currencies may not be internationally traded.Certain of these currencies have experienced a steady devaluation relative to the U.S. dollar.If a Fund does not hedge the U.S. dollar value of securities it owns denominated in currencies that are devalued, the Fund's net asset value will be adversely affected.Many emerging market countries have experienced substantial, and in some periods extremely high, rates of inflation for many years.Inflation and rapid fluctuations in inflation rates have had, and may continue to have, adverse effects on the economies and securities markets of certain of these countries. Since foreign securities often are purchased with and payable in currencies of foreign countries, the value of these assets as measured in U.S. dollars may be affected favorably or unfavorably by changes in currency rates and exchange control regulations. Securities of foreign issuers that are represented by ADRs or that are listed on a U.S. securities exchange or traded in the U.S. over-the-counter markets are not subject to many of the special considerations and risks discussed in the relevant Fund's Prospectus and this SAI that apply to foreign securities traded and held abroad.A U.S. dollar investment in ADRs or shares of foreign issuers traded on U.S. exchanges may be impacted differently by currency fluctuations than would an investment made in a foreign currency on a foreign exchange in shares of the same issuer. Investment Restrictions Under normal circumstances, Small Cap Growth Fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in stocks (or other instruments with similar economic characteristics) of small cap companies.Under normal circumstances, Large Cap Growth Fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in stocks (or other instruments with similar economic characteristics) of large cap companies.Each Fund has adopted a policy to provide its shareholders with at least 60 days' prior notice of any change in its policy to so invest 80% of its assets. Each Fund has adopted investment restrictions numbered 1 through 7 as fundamental policies, which cannot be changed without approval by the holders of a majority (as defined in the 1940 Act) of the Fund's outstanding voting securities.Investment restrictions numbered 8 through 12 are not fundamental policies and may be changed, as to a Fund, by a vote of a majority of the Company's Board members at any time.Except as described below or as otherwise permitted by the 1940 Act, or interpretations or modifications by, or exemptive or other relief from, the SEC or other authority with appropriate jurisdiction, and disclosed to investors, each Fund may not: 1.Invest more than 25% of the value of its total assets in the securities of issuers in any single industry, provided that there shall be no limitation on the purchase of obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities. 2.Invest in physical commodities or physical commodities contracts, except that the Fund may purchase and sell options, forward contracts, futures contracts, including those related to indices, and options on futures contracts or indices and enter into swap agreements and other derivative instruments. 3.Purchase, hold or deal in real estate, or oil, gas or other mineral leases or exploration or development programs, but the Fund may purchase and sell securities that are secured by real estate or issued by companies that invest or deal in real estate or real estate investment trusts and may acquire and hold real estate or interests therein through exercising rights or remedies with regard to such securities. 4.Borrow money, except to the extent permitted under the 1940 Act (which currently limits borrowing to no more than 33-1/3% of the value of the Fund's total assets). 5.Lend any securities or make loans to others, except to the extent permitted under the 1940 Act (which currently limits such loans to no more than 33-1/3% of the value of the Fund's total assets).For purposes of this Investment Restriction, the purchase of debt obligations (including acquisitions of loans, loan participations or other forms of debt instruments) and the entry into repurchase agreements shall not constitute loans by the Fund.Any loans of portfolio securities will be made according to guidelines established by the SEC and the Company's Board. 6.Act as an underwriter of securities of other issuers, except to the extent the Fund may be deemed an underwriter under the Securities Act of 1933, as amended, by virtue of disposing of portfolio securities. 7.Issue any senior security (as such term is defined in Section 18(f) of the 1940 Act), except insofar as the Fund may be deemed to have issued a senior security by reason of borrowing money in accordance with the Fund's borrowing policies.For purposes of this Investment Restriction, collateral, escrow, or margin or other deposits with respect to the making of short sales, the purchase or sale of futures contracts or options and other derivative instruments, purchase or sale of forward foreign currency contracts, and the writing of options on securities are not deemed to be an issuance of senior security. 8.Purchase securities on margin, except for use of short-term credit necessary for clearance of purchases and sales of portfolio securities, but the Fund may make margin deposits in connection with transactions in options, forward contracts, futures contracts, options on futures contracts and other derivative instruments, and except that effecting short sales will be deemed not to constitute a margin purchase for purposes of this Investment Restriction. 9.Invest in the securities of a company for the purpose of exercising management or control, but the Fund will vote the securities it owns in its portfolio as a shareholder in accordance with its views. 10.Enter into repurchase agreements providing for settlement in more than seven days after notice or purchase securities that are illiquid, if, in the aggregate, more than 15% of the value of the Fund's net assets would be so invested. 11.Purchase securities of other investment companies, except to the extent permitted under the 1940 Act. 12.Pledge, mortgage or hypothecate its assets, except to the extent necessary to secure permitted borrowings and to the extent related to the purchase of securities on a when-issued, forward commitment or delayed-delivery basis and the deposit of assets in escrow in connection with writing covered put and call options and collateral and initial or variation margin arrangements with respect to permitted transactions. Each Fund also has adopted a policy prohibiting it from operating as a fund-of-funds in reliance on Section 12(d)(1)(F) or Section 12(d)(1)(G) of the 1940 Act. If a percentage restriction is adhered to at the time of investment, a later change in percentage resulting from a change in values or assets will not constitute a violation of such restriction.With respect to Investment Restriction No. 4, however, if borrowings exceed 33-1/3% of the value of a Fund's total assets as a result of changes in values or assets, the Fund must take steps to reduce such borrowings at least to the extent of such excess. MANAGEMENT OF THE COMPANY AND FUNDS Board of the Company Board's Oversight Role in Management.The Board's role in management of the Company is oversight.As is the case with virtually all investment companies (as distinguished from operating companies), service providers to the Company, primarily the Manager and its affiliates and the Sub-Advisers, have responsibility for the day-to-day management of the Funds, which includes responsibility for risk management (including management of investment performance and investment risk, valuation risk, issuer and counterparty credit risk, compliance risk and operational risk).As part of its oversight, the Board, acting at its scheduled meetings, or the Chairman, acting between Board meetings, regularly interacts with and receives reports from senior personnel of service providers, including the Manager's Chief Investment Officer (or a senior representative of his office), the Company's and the Manager's Chief Compliance Officer and portfolio management personnel.The Board's audit committee (which consists of all Board members) meets during its scheduled meetings, and between meetings the audit committee chair maintains contact, with the Company's independent registered public accounting firm and the Company's Chief Financial Officer.The Board also receives periodic presentations from senior personnel of the Manager or its affiliates regarding risk management generally, as well as periodic presentations regarding specific operational, compliance or investment areas, such as business continuity, anti-money laundering, personal trading, valuation, credit, investment research and securities lending.The Board has adopted policies and procedures designed to address certain risks to the Funds.In addition, the Manager and other service providers to the Company have adopted a variety of policies, procedures and controls designed to address particular risks to the Funds.Different processes, procedures and controls are employed with respect to different types of risks.However, it is not possible to eliminate all of the risks applicable to the Funds.The Board also receives reports from counsel to the Manager and the Board's own independent legal counsel regarding regulatory compliance and governance matters.The Board's oversight role does not make the Board a guarantor of the Funds' investments or activities. Board Composition and Leadership Structure.The 1940 Act requires that at least 40% of the Company's Board members not be "interested persons" (as defined in the 1940 Act) of the Company and as such are not affiliated with the Manager ("Independent Board members").To rely on certain exemptive rules under the 1940 Act, a majority of the Company's Board members must be Independent Board members, and for certain important matters, such as the approval of investment advisory agreements or transactions with affiliates, the 1940 Act or the rules thereunder require the approval of a majority of the Independent Board members.Currently, all of the Company's Board members, including the Chairman of the Board, are Independent Board members, although the Board could in the future determine to add Board members who are not Independent Board members.The Board has determined that its leadership structure, in which the Chairman of the Board is not affiliated with the Manager, is appropriate in light of the services that the Manager and its affiliates provide to the Company and potential conflicts of interest that could arise from these relationships. Information About Each Board Member's Experience, Qualifications, Attributes or Skills.Board members of the Company, together with information as to their positions with the Company, principal occupations and other board memberships for the past five years, are shown below. Name (Age) Position with Company (Since) Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino (66) Chairman of the Board (1995) Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 – present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 – present) Sunair Services Corporation, a provider of certain outdoor-related services to homes and business, Director (2005 – 2009) David W. Burke (73) Board Member (1994) Corporate Director and Trustee N/A William Hodding Carter III (74) Board Member (1988) Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006 – present) President and Chief Executive Officer of the John S. and James L. Knight Foundation (1998 – 2006) N/A Gordon J. Davis (68) Board Member (2006) Partner in the law firm of Dewey & LeBoeuf LLP Consolidated Edison, Inc., a utility company, Director (1997 – present) Phoenix Companies, Inc., a life insurance company, Director (2000 –present) Joni Evans (67) Board Member (2006) Chief Executive Officer, www.wowOwow.com, an online community dedicated to women's conversations and publications Principal, Joni Evans Ltd. (publishing) Senior Vice President of the William Morris Agency (1994 – 2006) N/A Ehud Houminer (69) Board Member (1994) Executive-in-Residence at the Columbia Business School, Columbia University Avnet Inc., an electronics distributor, Director (1993 – present) Richard C. Leone (69) Board Member (1984) President of The Century Foundation (formerly, The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, foreign policy and domestic issues N/A Hans C. Mautner (72) Board Member (1984) President – International Division and an Advisory Director of Simon Property Group, a real estate investment company Chairman and Chief Executive Officer of Simon Global Limited, a real estate company (1999 – present) N/A Robin A. Melvin (46) Board Member (1995) Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995 – present) Senior Vice President, Mentor, a national non-profit youth mentoring organization (1992 – 2005) N/A Burton N. Wallack (59) Board Member (2006) PrPresident and Co-owner of Wallack Management Company, a real estate management company N/A John E. Zuccotti (72) Board Member (1984) Chairman of Brookfield Financial Properties, Inc. Senior Counsel ofWeil, Gotshal & Manges, LLP Emeritus Chairman of the Real Estate Board of New York Wellpoint, Inc., a health benefits company, Director (2005 – present) Each Board member has been a Board member of other Dreyfus mutual funds for over 10 years.Additional information about each Board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each Board member possesses which the Board believes has prepared them to be effective Board members.The Board believes that the significance of each Board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one Board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single Board member, or particular factor, being indicative of board effectiveness.However, the Board believes that Board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with Company management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; the Board believes that its members satisfy this standard.Experience relevant to having this ability may be achieved through a Board member's educational background; business, professional training or practice (e.g., medicine, accounting or law), public service or academic positions; experience from service as a board member (including the Board of the Company) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences.The charter for the Board's Nominating Committee contains certain other factors considered by the Committee in identifying and evaluating potential Board member nominees.To assist them in evaluating matters under federal and state law, the Board members are counseled by their own independent legal counsel, who participates in Board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the Company and to the Board have significant experience advising funds and fund board members.The Board and its committees have the ability to engage other experts as appropriate.The Board evaluates its performance on an annual basis. · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years.From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of The Bank of New York Mellon Corporation ("BNY Mellon") in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a Director.He ceased being an employee or Director of Dreyfus by the end of 1994.From July 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies.Mr. DiMartino has been a Director of The Muscular Dystrophy Association since 1986. · David W. Burke – Mr. Burke was previously a member of the Labor-Management Committee for the U.S. Department of Commerce, Executive Secretary to the President's Advisory Committee on Labor-Management Policy, Secretary to the Governor of the State of New York and Chief of Staff for Senator Edward M. Kennedy.In addition, Mr. Burke previously served as the President of CBS News and as the Chairman of the federal government's Broadcasting Board of Governors, which oversees the Voice of America, Radio Free Europe, Radio Free Asia and other U.S. government-sponsored international broadcasts.Mr. Burke also was a Vice President and Chief Operating Officer of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes). · William Hodding Carter III – Mr. Carter served as spokesman of the Department of State and as Assistant Secretary of State for Public Affairs in the Carter administration.Mr. Carter held the Knight Chair in Journalism at the University of Maryland College of Journalism from 1995 to 1998, and is now the University Professor of Leadership and Public Policy at the University of North Carolina at Chapel Hill.Mr. Carter's work as a journalist includes serving as Chief Correspondent on "Frontline," public television's flagship public affairs series. · Gordon J. Davis – Mr. Davis is a partner in the law firm of Dewey & LeBoeuf LLP, where his practice involves complex real estate, land use development and related environmental matters.Prior to joining the firm, Mr. Davis served as a Commissioner and member of the New York City Planning Commission, and as Commissioner of Parks and Recreation for the City of New York.Mr. Davis was a co-founder of the Central Park Conservancy and the founding Chairman of Jazz at the Lincoln Center for the Performing Arts in New York City.He has also served as President of Lincoln Center.Mr. Davis also served on the board ofDreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes). · Joni Evans – Ms. Evans has more than 35 years experience in the publishing industry, serving as Publisher of Random House, Inc., President and Publisher of Simon & Schuster, Inc. and, most recently, Senior Vice President of the William Morris Agency, Inc.'s literary department until 2006.Ms. Evans is a member of the Young Presidents' Organization and the Women's Forum, and is a founding member of The Committee of 200 and Women's Media Group. · Ehud Houminer – Mr. Houminer currently serves on Columbia Business School's Board of Overseers.Prior to his association with Columbia Business School beginning in 1991, Mr. Houminer held various senior financial, strategic and management positions at Philip Morris Companies Inc., including serving as Senior Corporate Vice President for Corporate Planning, and as President and Chief Executive Officer of Philip Morris USA, Inc. (now part of Altria Group, Inc.).Mr. Houminer is Chairman of the Business School Board and a Trustee of Ben Gurion University. · Richard C. Leone – Mr. Leone currently serves as President of the Century Foundation (formerly named the Twentieth Century Fund), a non-profit public policy research foundation.Prior to that, Mr. Leone served as Chairman of the Port Authority of New York and New Jersey and as State Treasurer of New Jersey.Mr. Leone also has served as President of the New York Mercantile Exchange and was a Managing Director at Dillon Read and Co., an investment banking firm.He is a member of the Council on Foreign Relations and the National Academy of Social Insurance. · Hans C. Mautner – Mr. Mautner is President of the International Division of Simon Property Group, Inc. and Chairman of Simon Global Limited.Mr. Mautner previously served as Vice Chairman of the Board of Directors of Simon Property Group, Inc., Chairman of the Board of Directors and Chief Executive Officer of Corporate Property Investors and as a General Partner of Lazard Frères.In addition, Mr. Mautner is currently Chairman of Simon Ivanhoe BV/SARL and Chairman of Gallerie Commerciali Italia S.p.A. · Robin A. Melvin – Ms. Melvin is currently a Director of the Boisi Family Foundation, a private family foundation that supports organizations serving the needs of youth from disadvantaged circumstances.In that role she also manages the Boisi Family Office, providing the primary interface with all investment managers, legal advisors and other service providers to the family.She has also served in various roles with MENTOR, a national non-profit youth mentoring advocacy organization, including Executive Director of the New York City affiliate, Vice President of the national affiliate network, Vice President of Development, and, immediately prior to her departure, Senior Vice President in charge of strategy.Prior to that, Ms. Melvin served as an investment banker with Goldman Sachs Group, Inc. · Burton N. Wallack – Mr. Wallack is President and co-owner of Wallack Management Company, a real estate management company that provides financial reporting and management services. · John E. Zuccotti – Mr. Zuccotti is senior counsel to the law firm of Weil, Gotshal & Manges LLP, focusing his legal practice on real estate, land use and development.Prior to that, Mr. Zuccotti served as First Deputy Mayor of the City of New York and as Chairman of the New York City Planning Commission.In addition, Mr. Zuccotti has served as a member of the boards of Empire BlueCross BlueShield, Applied Graphics Technologies, Inc. and Olympia & York Companies (U.S.A.), and as Chairman of the board of directors of Brookfield Financial Properties, Inc. since 1996. Additional Information About the Board and its Committees.Board members are elected to serve for an indefinite term.The Company has standing audit, nominating and compensation committees, each comprised of its Board members who are not "interested persons" of the Company, as defined in the 1940 Act.The function of the audit committee is (i) to oversee the Company's accounting and financial reporting processes and the audits of the Fund's financial statements and (ii) to assist in the Board's oversight of the integrity of the Fund's financial statements, the Fund's compliance with legal and regulatory requirements and the independent registered public accounting firm's qualifications, independence and performance.The Company's nominating committee is responsible for selecting and nominating persons as members of the Board for election or appointment by the Board and for election by shareholders.In evaluating potential nominees, including any nominees recommended by shareholders, the committee takes into consideration various factors listed in the nominating committee charter, including character and integrity, business and professional experience, and whether the committee believes the person has the ability to apply sound and independent business judgment and would act in the interest of the Fund and its shareholders.The nominating committee will consider recommendations for nominees from shareholders submitted to the Secretary of the Company, c/o The Dreyfus Corporation Legal Department, 200 Park Avenue, 8th Floor East, New York, New York 10166, which includes information regarding the recommended nominee as specified in the nominating committee charter.The function of the compensation committee is to establish the appropriate compensation for serving on the Board.The Company also has a standing pricing committee comprised of any one Board member.The function of the pricing committee is to assist in valuing the Fund's investments. The table below indicates the dollar range of each Board member's ownership of shares of funds in the Dreyfus Family of Funds for which he or she is a Board member as of December31,2009.As the Funds had not commenced offering their shares prior to the date of this Statement of Additional Information, none of the Board members owned any shares of the Funds. Name of Board Member Aggregate Holdings of Funds in the Dreyfus Family of Funds for which Responsible as a Board Member Joseph S. DiMartino Over $100,000 David W. Burke None William Hodding Carter III $10,001 - $50,000 Gordon J. Davis Over $100,000 Joni Evans None Ehud Houminer Over $100,000 Richard C. Leone Over $100,000 Hans C. Mautner Over $100,000 Robin A. Melvin $50,001-$100,000 Burton N. Wallack None John E. Zuccotti Over $100,000 As of December 31, 2009, none of the Board members or their immediate family members owned securities of the Manager, the Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, a Sub-Adviser or the Distributor. Effective January 1, 2010, the Company pays its Board members its allocated portion of an annual retainer of $65,000 and a fee of $7,500 per meeting (with a minimum of $500 per meeting and per telephone meeting) attended for the Company and 15 other funds (comprising 28 portfolios) in the Dreyfus Family of Funds, and reimburses them for their expenses.Prior to January 1, 2010, the Company paid its Board members its allocated portion of an annual retainer of $50,000 and a fee of $6,500 per meeting (with a minimum $500 per telephone meeting) attended.The Chairman of the Board receives an additional 25% of such compensation.Each Emeritus Board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the Board member became Emeritus and a per meeting attended fee of one-half the amount paid to Board members.The aggregate amount of compensation estimated to be paid to each Board member by the Company for the Funds' fiscal year ending May 31, 2010 is, and the amount paid to each Board member by all funds in the Dreyfus Family of Funds for which such person was a Board member (the number of portfolios of such funds is set forth in parenthesis next to each Board member's total compensation) during the year ended December31,2009 was, as follows: Name of Board Member Aggregate Estimated Compensation From the Company* Total Compensation From the Company and Fund Complex Paid to Board Member(**) Joseph S. DiMartino $ $873,427 (192) David W. Burke $ $395,190 (95) William Hodding Carter III $ $85,000 (31) Gordon J. Davis $ $139,192 (48) Joni Evans $ $88,100 (31) Arnold S. Hiatt+ $ $31,750 (31) Ehud Houminer $ $221,500 (67) Richard C. Leone $ $88,600 (31) Hans C. Mautner $ $82,600 (31) Robin A. Melvin $ $88,600 (31) Burton N. Wallack $ $89,100 (31) John E. Zuccotti $ $88,100 (31) * Amount does not include the cost of office space, secretarial services and health benefits for the Chairman and expenses reimbursed to Board members for attending Board meetings, which is estimated in the aggregate to amount to $. ** Represents the number of separate portfolios comprising the investment companies in the Fund Complex for which the Board member served. + Emeritus Board member as of May 26, 2007. Officers of the Company BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of Dreyfus since June 2009.From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of Dreyfus.He is an officer of 75 investment companies (comprised of 166 portfolios) managed by Dreyfus.He is 51 years old and has been an employee of Dreyfus since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007.Chief Investment Officer, Vice Chair and a director of Dreyfus, and an officer of 75 investment companies (comprised of 166 portfolios) managed by Dreyfus.Mr. Maisano also is an officer and/or board member of certain other investment management subsidiaries of BNY Mellon, each of which is an affiliate of Dreyfus.He is 62 years old and has been an employee of Dreyfus since November 2006.Prior to joining Dreyfus, Mr. Maisano served as Chairman and Chief Executive Officer of EACM since August 2004, and served as Chief Executive Officer of Evaluation Associates, a leading institutional investment consulting firm, from 1988 until 2004. JAMES WINDELS, Treasurer since November 2001. Director-Mutual Fund Accounting of Dreyfus, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.He is 51 years old and has been an employee of Dreyfus since April 1985. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005.Assistant General Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.He is 50 years old and has been an employee of Dreyfus since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010.Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.She is 37 years old and has been an employee of Dreyfus since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005.Senior Counsel of BNY Mellon and Secretary of Dreyfus, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.He is 43 years old and has been an employee of Dreyfus since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005.Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.She is 54 years old and has been an employee of Dreyfus since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005.Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.He is 48 years old and has been an employee of Dreyfus since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010.Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.She is 35 years old and has been an employee of Dreyfus since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005.Assistant General Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.She is 47 years old and has been an employee of Dreyfus since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005.Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.He is 46 years old and has been an employee of Dreyfus since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010.Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.She is 40 years old and has been an employee of Dreyfus since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005.Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.He is 58 years old and has been an employee of Dreyfus since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005.Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.He is 44 years old and has been an employee of Dreyfus since October 1990. RICHARD S. CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of Dreyfus, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.He is 51 years old and has been an employee of Dreyfus since October 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005.Tax Manager of the Investment Accounting and Support Department of Dreyfus, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.He is 41 years old and has been an employee of Dreyfus since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005.Senior Accounting Manager – Fixed Income Funds of Dreyfus, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.He is 45 years old and has been an employee of Dreyfus since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007.Senior Accounting Manager – Equity Funds of Dreyfus, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.He is 42 years old and has been an employee of Dreyfus since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2005.Senior Accounting Manager – Equity Funds of Dreyfus, and an officer of 76 investment companies (comprised of 189 portfolios) managed by Dreyfus.He is 42 years old and has been an employee of Dreyfus since November 1990. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since October 2002.Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 72 investment companies (comprised of 185 portfolios) managed by Dreyfus.He is 39 years old and has been an employee of the Distributor since October 1998. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of Dreyfus and The Dreyfus Family of Funds (76 investment companies, comprised of 189 portfolios).From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services.In that capacity, Mr. Connolly was responsible for managing Mellon's Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients.He is 52 years old and has served in various capacities with Dreyfus since 1980, including manager of the firm's Fund Accounting Department from 1997 through October 2001. The address of each Board member and officer of the Company is 200 Park Avenue, New York, New York 10166. As the Funds had not commenced offering their shares prior to the date of this Statement of Additional Information, none of the Board members or officers of the Company owned any shares of the Funds. MANAGEMENT ARRANGEMENTS Investment Adviser.The Manager is a wholly-owned subsidiary of BNY Mellon, a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets.BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. The Manager provides management services to each Fund pursuant to the Management Agreement (the "Management Agreement") between the Company and the Manager.As to each Fund, the Management Agreement will continue until November 30, 2011, and thereafter is subject to annual approval by (i) the Company's Board or (ii) vote of a majority (as defined in the 1940 Act) of the Fund's outstanding voting securities, provided that in either event the continuance also is approved by a majority of the Company's Board members who are not "interested persons" (as defined in the 1940 Act) of the Company or the Manager, by vote cast in person at a meeting called for the purpose of voting on such approval.As to each Fund, the Management Agreement is terminable without penalty, on 60 days' notice, by the Company's Board or by vote of the holders of a majority of the Fund's outstanding voting securities, or, on not less than 90 days' notice, by the Manager.The Management Agreement will terminate automatically, as to the relevant Fund, in the event of its assignment (as defined in the 1940 Act). The following persons are officers and/or directors of Dreyfus:Jonathan Baum, Chair of the Board and Chief Executive Officer; J. Charles Cardona, President and a director; Diane P. Durnin, Vice Chair and a director; Phillip N. Maisano, Chief Investment Officer, Vice Chair and a director; Bradley J. Skapyak, Chief Operating Officer and a director; Dwight Jacobsen, Executive Vice President and a director; Patrice M. Kozlowski, Senior Vice PresidentCorporate Communications; Gary E. Abbs, Vice PresidentTax; Jill Gill, Vice PresidentHuman Resources; Joanne S. Huber, Vice PresidentTax; Anthony Mayo, Vice PresidentInformation Systems; John E. Lane, Vice President; Jeanne M. Login, Vice President; Gary Pierce, Controller; Joseph W. Connolly, Chief Compliance Officer; James Bitetto, Secretary; and Mitchell E. Harris, Jeffrey D. Landau, Ronald P. O'Hanley III, Cyrus Taraporevala and Scott E. Wennerholm, directors. The Manager maintains office facilities on behalf of each Fund, and furnishes statistical and research data, clerical help, accounting, data processing, bookkeeping and internal auditing and certain other required services to the Funds.The Manager may pay the Distributor for shareholder services from the Manager's own assets, including past profits but not including the management fee paid by each Fund.The Distributor may use part or all of such payments to pay certain financial institutions (which may include banks), securities dealers ("Selected Dealers") and other industry professionals (collectively, "Service Agents") in respect of these services.The Manager also may make such advertising and promotional expenditures, using its own resources, as it from time to time deems appropriate. Portfolio Allocation Manager.EACM, 200 Connecticut Avenue, Sixth Floor, Norwalk, Connecticut 06854-1958, serves as each Fund's portfolio allocation manager.EACM, an affiliate of the Manager, is responsible for evaluating and recommending Sub-Advisers for the Funds.EACM also recommends the portion of a Fund's assets to be managed by each Sub-Adviser and may adjust each allocation by up to 20% of the Fund's assets without the approval of the Company's Board.EACM monitors and evaluates the performance of the Sub-Advisers for the Funds and will advise and recommend to Dreyfus and the Company's Board whether a Sub-Adviser of a Fund should be terminated.EACM is a wholly-owned subsidiary of BNY Mellon. The allocation of the assets of a Fund among the Sub-Advisers will be determined by EACM, subject to the review of the Manager and the Company's Board, in the best interests of the Fund and its shareholders.The Company expects that differences in investment returns among the portions of a Fund managed by different Sub-Advisers will cause the actual percentage of the relevant Fund's assets managed by each Sub-Adviser to vary over time. EACM provides portfolio allocation services to each Fund pursuant to a Portfolio Allocation Management Agreement (the "Portfolio Allocation Agreement") between EACM and the Manager.As to each Fund, the Portfolio Allocation Agreement will continue until November 30, 2011, and thereafter is subject to annual approval by (i) the Company's Board or (ii) vote of a majority (as defined in the 1940 Act) of the Fund's outstanding voting securities, provided that in either event the continuance also is approved by a majority of the Company's Board members who are not "interested persons" (as defined in the 1940 Act) of the Company or the Manager and EACM, by vote cast in person at a meeting called for the purpose of voting such approval.As to each Fund, the Portfolio Allocation Agreement is terminable without penalty (i) by the Manager on not more than 60 days' notice, (ii) by the Company's Board or by vote of the holders of a majority of the Fund's outstanding voting securities on not more than 60 days' notice, or (iii) by EACM on not less than 90 days' notice.The Portfolio Allocation Agreement will terminate automatically, as to the relevant Fund, in the event of its assignment (as defined in the 1940 Act) or upon the termination of the Management Agreement for any reason. Sub-Advisers.The Sub-Advisers provide investment advisory assistance and day-to-day management of the relevant Fund's investments pursuant to separate Sub-Investment Advisory Agreements (each, a "Sub-Advisory Agreement") between the Sub-Adviser and the Manager.Each Sub-Advisory Agreement will continue until November 30, 2011, and thereafter is subject to annual approval by (i) the Company's Board or (ii) vote of a majority (as defined in the 1940 Act) of the relevant Fund's outstanding voting securities, provided that in either event the continuance also is approved by a majority of the Company's Board members who are not "interested persons" (as defined in the 1940 Act) of the Company or the Manager and applicable Sub-Adviser, by vote cast in person at a meeting called for the purpose of voting on such approval.Each Sub-Advisory Agreement is terminable without penalty (i) by the Manager on not more than 60 days' notice, (ii) by the Company's Board or by vote of the holders of a majority of the relevant Fund's outstanding voting securities on not more than 60 days' notice, or (iii) by the Sub-Adviser on not less than 90 days' notice.A Sub-Advisory Agreement will terminate automatically, as to the relevant Fund, in the event of its assignment (as defined in the 1940 Act) or upon the termination of the Management Agreement for any reason. Portfolio Management.The Sub-Advisers provide day-to-day management of the relevant Fund's portfolio of investments in accordance with the stated policies of that Fund, subject to the supervision of EACM and the Manager and the approval of the Company's Board.The Sub-Advisers provide their Fund with portfolio managers who are authorized by the Company's Board to execute purchases and sales of securities.Investment decisions for the Funds are currently made by the portfolio managers listed below. Riverbridge serves as one of the Sub-Advisers of the Small Cap Growth Fund.Riverbridge is a Minnesota limited liability company founded in July 1987.Riverbridge is located at 801 Nicollet Mall, Midwest Plaza West, Suite 600, Minneapolis, Minnesota 55402.As of March 31, 2010, Riverbridge had approximately $[] billion in assets under management.Mark A. Thompson, Rick D. Moulton, Dana L. Feick, and Philip W. Dobrzynski are responsible for the day-to-day management of the portion of the Fund's portfolio that is managed by Riverbridge. Geneva serves as one of the Sub-Advisers of the Small Cap Growth Fund.Geneva is a Wisconsin corporation founded in January 1987.Geneva is located at 250 East Wisconsin Avenue, Suite 1050, Milwaukee, Wisconsin 53202.As of March 31, 2010, Geneva had approximately $[] billion in assets under management.William A. Priebe, Amy S. Croen, Michelle J. Picard, and William Scott Priebe are responsible for the day-to-day management of the portion of the Fund's portfolio that is managed by Geneva. Profit serves as one of the Sub-Advisers of the Small Cap Growth Fund.Profit is a Maryland limited liability company founded in July 1996.Profit is located at 8401 Colesville Road, Suite 320, Silver Spring, Maryland 20910.As of March 31, 2010, Profit had approximately $[] billion in assets under management.Eugene A. Profit is responsible for the day-to-day management of the portion of the Fund's portfolio that is managed by Profit. CCM serves as one of the Sub-Advisers of the Large Cap Growth Fund.CCM is a Delaware limited liability company founded in February 2001.CCM is located at 208 South LaSalle Street, Suite 1368, Chicago, Illinois 60604.As of March 31, 2010, CCM had approximately $[] million in assets under management.Andrew S. Cupps is responsible for the day-to-day management of the portion of the Fund's portfolio that is managed by CCM. GSAM serves as one of the Sub-Advisers of the Large Cap Growth Fund.GSAM is a Delaware limited partnership founded in October 1990.GSAM is located at 32 Old Slip, New York, New York 10005.As of March 31, 2010, GSAM had approximately $[] billion in assets under management.Steven Barry, David Shell, and Timothy Leahy are responsible for the day-to-day management of the portion of the Fund's portfolio that is managed by GSAM. Mar Vista serves as one of the Sub-Advisers of the Large Cap Growth Fund.Mar Vista is a Delaware limited liability company founded in November 2007.Mar Vista is located at 11150 Santa Monica Boulevard, Suite 320, Los Angeles, California 90025.As of March 31, 2010, Mar Vista had approximately $[] billion in assets under management.Silas A. Myers and Brian L. Massey are responsible for the day-to-day management of the portion of the Fund's portfolio that is managed by Mar Vista. The Company, the Manager, the Sub-Advisers and the Distributor each have adopted a Code of Ethics that permits its personnel, subject to such respective Code of Ethics, to invest in securities, including securities that may be purchased or held by the Fund.The Code of Ethics subjects the personal securities transactions of the Advisers' employees to various restrictions to ensure that such trading does not disadvantage any fund advised by the Manager or a Sub-Adviser.In that regard, portfolio managers and other investment personnel of the Advisers must preclear and report their personal securities transactions and holdings, which are reviewed for compliance with the Code of Ethics.In the case of the Manager, such transactions and holdings also are subject to the oversight of BNY Mellon's Investment Ethics Committee (the "Committee").Portfolio managers and other investment personnel who comply with the preclearance and disclosure procedures of the Code of Ethics and, as to the Manager, the requirements of the Committee, may be permitted to purchase, sell or hold securities which also may be or are held in fund(s) they manage or for which they otherwise provide investment advice. Portfolio Manager Compensation.The following section describes the structure and the methods used to determine the different types of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements) for each Sub-Adviser.The Sub-Advisers, and not the Funds, compensate the Funds' portfolio managers. Riverbridge:Riverbridge has three levels of compensation for investment team members.Investment team members are compensated with a base compensation believed to be industry competitive relative to their level of responsibility.The second level of compensation is predicated on the overall performance of the investment team and their individual contributions to the team.The chief investment officer makes a qualitative evaluation of the performance of the individual team member that contemplates contributions made for the current year and considers contributions made during the course of the last several years.Evaluation factors include but are not limited to the performance of the Fund and other accounts managed relative to expectations for how those funds should have performed, given their objective, policies, strategies and limitations, and the market environment during the measurement period.This performance factor is not based on the value of assets held in the portfolio strategy.Additional factors considered include quality of research conducted, contributions made to the overall betterment of the investment team and contribution to the betterment of the firm.The actual variable compensation may be more or less than the target amount, based on how well the individual satisfies the objectives stated above.Multi-year time periods are used to evaluate the individual performance of investment team members.Riverbridge stresses superior long-term performance and accordingly benchmarks portfolio managers' performance against comparable peer managers and the appropriate strategy benchmark.The third level of compensation is ownership in the firm.Riverbridge has also adopted a 401(k) Safe Harbor Plan that allows employees to contribute the maximum allowable by law.Generally all employees are eligible to participate in the plan.Riverbridge matches annually the employee's contribution in an amount equal to 100% of the first 3% of each employee's contribution and 50% of the next 2%. Geneva:Total compensation for the portfolio management team includes a base salary plus a fixed percentage of Geneva's profits.Geneva believes that its compensation plan allows for the portfolio management team to focus on delivering long-term performance for its clients. Profit:The portfolio manager, being a principal owner of the Sub-Adviser, is compensated based on the overall success of Profit, which includes its services to the relevant Fund.The portfolio manager's compensation from Profit is not based on a fixed salary, but rather on the pre-tax profits of the Sub-Adviser.The Sub-Adviser also provides the portfolio manager, along with all other eligible employees, a health care plan and a retirement plan option. CCM:Andrew Cupps, who is responsible for the day-to-day management of the portion of the Fund's portfolio that is managed by CCM, is the sole owner of CCM.Through his ownership of the firm, he participates directly in the revenue of the firm, which is determined by the performance of the firm's accounts, including the Fund, and the assets under management by the firm.He is also compensated with a base salary. GSAM:Compensation for portfolio managers of GSAM is comprised of a base salary and discretionary variable compensation.The base salary is fixed from year to year.Year-end discretionary variable compensation is primarily a function of each portfolio manager's individual performance and his or her contribution to overall team performance; the performance of GSAM and Goldman Sachs; the team's net revenues for the past year which in part is derived from advisory fees, and for certain accounts, performance-based fees; and anticipated compensation levels among competitor firms. Portfolio managers are rewarded, in part, for their delivery of investment performance, measured on a pre-tax basis, which is reasonably expected to meet or exceed the expectations of clients and fund shareholders in terms of: excess return over an applicable benchmark, peer group ranking, risk management and factors specific to certain funds such as yield or regional focus.Performance is judged over 1-year, 3-year and 5-year time horizons. The discretionary variable compensation for portfolio managers is also significantly influenced by:(1) effective participation in team research discussions and process; and (2) management of risk in alignment with the targeted risk parameter and investment objective of the fund.Other factors may also be considered including:(1) general client/shareholder orientation and (2) teamwork and leadership.Portfolio managers may receive equity-based awards as part of their discretionary variable compensation. Other Compensation—In addition to base salary and discretionary variable compensation, GSAM has a number of additional benefits in place including (1) a 401k program that enables employees to direct a percentage of their pretax salary and bonus income into a tax-qualified retirement plan; and (2) investment opportunity programs in which certain professionals may participate subject to certain eligibility requirements. Mar Vista:Mar Vista is 100% owned by the investment team.All investment professionals receive guaranteed compensation consisting of salary and bonus.As owners, the investment team participates in Mar Vista's profit growth through annual profit distributions. Additional Information About the Primary Portfolio Managers.The following table lists the number and types of other accounts advised by each Fund's primary portfolio managers and assets under management in those accounts as of December 31, 2009: Portfolio Manager Registered Investment Company Accounts Assets Managed Pooled Accounts Assets Managed Other Accounts Assets Managed Small Cap Growth Fund Mark A. Thompson (Riverbridge) 3 $ M 5 $ M 135* $ B Rick D. Moulton (Riverbridge) 3 $ M 5 $ M 135* $ B Dana L. Feick (Riverbridge) 3 $ M 5 $ M 135* $ B Philip W. Dobrzynski (Riverbridge) 3 $ M 5 $ M 135* $ B William A. Priebe (Geneva) 3 $324 M 0 N/A $ M Amy S. Croen (Geneva) 3 $324 M 0 N/A $ M Michelle J. Picard (Geneva) 3 $324 M 0 N/A $ M William Scott Priebe (Geneva) 3 $324 M 0 N/A $ M Eugene A. Profit (Profit) _ Large Cap Growth Fund Andrew S. Cupps (CCM) 1 $ M 5** $24 M 37** $349 M Steven M. Barry (GSAM) 13 $6.555 B 2 $25 M 301*** $15.461 B David Shell (GSAM) 13 $6.555 B 2 $25 M 301*** $15.461 B Timothy Leahy (GSAM) 1 $282 M 0 N/A 143† $6.005 B Silas A. Myers (Mar Vista) 0 N/A 0 N/A $540 M Brian L. Massey (Mar Vista) 0 N/A 0 N/A 11 $151 M *Three of the other accounts managed by the portfolio managers (approximately $[] million in assets) are subject to a performance-based advisory fee. **Five of the pooled and other accounts managed by the portfolio manager (approximately $84 million in assets) are subject to a performance-based advisory fee. ***Twelve of the other accounts managed by the portfolio managers (approximately $2.749 billion in assets) are subject to a performance-based advisory fee. †Five of the other accounts managed by the portfolio manager (approximately $1.112 billion in assets) are subject to a performance-based advisory fee. As the Funds had not offered their shares prior to the date of this Statement of Additional Information, none of the primary portfolio managers owned any shares of the Funds. Conflicts of Interest Portfolio managers may manage multiple accounts for a diverse client base, including mutual funds, separate accounts (assets managed on behalf of institutions such as pension funds, insurance companies and foundations), bank common trust accounts and wrap fee programs ("Other Accounts"). Potential conflicts of interest may arise because of the Advisers' management of the Funds and Other Accounts, as applicable.For example, conflicts of interest may arise with both the aggregation and allocation of securities transactions and allocation of limited investment opportunities, as Dreyfus or a Sub-Adviser, as the case may be, may be perceived as causing accounts it manages to participate in an offering to increase Dreyfus' or the Sub-Adviser's, as the case may be, overall allocation of securities in that offering, or to increase Dreyfus' or the Sub-Adviser's, as the case may be, ability to participate in future offerings by the same underwriter or issuer.Allocations of bunched trades, particularly trade orders that were only partially filled due to limited availability, and allocation of investment opportunities generally, could raise a potential conflict of interest, as Dreyfus or the Sub-Adviser, as the case may be, may have an incentive to allocate securities that are expected to increase in value to preferred accounts.IPOs, in particular, are frequently of very limited availability.Additionally, portfolio managers may be perceived to have a conflict of interest if there are a large number of Other Accounts, in addition to the Fund, that they are managing on behalf of Dreyfus or the Sub-Adviser, as the case may be.Dreyfus or the Sub-Adviser, as the case may be, periodically reviews each portfolio manager's overall responsibilities to ensure that he or she is able to allocate the necessary time and resources to effectively manage the Fund.In addition, Dreyfus or the Sub-Adviser, as the case may be, could be viewed as having a conflict of interest to the extent that Dreyfus or the Sub-Adviser, as the case may be, or its affiliates and/or portfolio managers, have a materially larger investment in Other Accounts than their investment in the Fund. Other Accounts may have investment objectives, strategies and risks that differ from those of the Funds.For these or other reasons, the portfolio managers may purchase different securities for a Fund and the Other Accounts, and the performance of securities purchased for the Funds may vary from the performance of securities purchased for Other Accounts.The portfolio managers may place transactions on behalf of Other Accounts that are directly or indirectly contrary to investment decisions made for a Fund, which could have the potential to adversely impact the Fund, depending on market conditions. A potential conflict of interest may be perceived to arise if transactions in one account closely follow related transactions in another account, such as when a purchase increases the value of securities previously purchased by the other account, or when a sale in one account lowers the sale price received in a sale by a second account. The involvement of a Sub-Adviser in the management of Other Accounts may present conflicts of interest with respect to a Fund or limit the Fund's investment activities.The Sub-Advisers advise accounts and funds that have investment objectives similar to those of a Fund and/or that engage in and compete for transactions in the same types of securities, currencies and instruments as the Fund.The Sub-Advisers will not have any obligation to make available for the benefit of the management of a Fund any such transactions.The results of a Fund's investment activities, therefore, may differ from those of the Sub-Adviser and it is possible that the Fund could sustain losses during periods in which the Sub-Adviser achieves significant profits on its trading for such other accounts.From time to time, a Fund's activities may be limited because of regulatory restrictions applicable to the Sub-Adviser and/or its internal policies designed to comply with such restrictions. Dreyfus' and each Sub-Adviser's respective goal is to provide high quality investment services to all clients, while meeting Dreyfus' and the Sub-Adviser's respective fiduciary obligation to treat all clients fairly.Dreyfus and the Sub-Advisers have adopted and implemented policies and procedures, including brokerage and trade allocation policies and procedures, that they believe address the conflicts associated with managing multiple accounts for multiple clients.In addition, Dreyfus and the Sub-Advisers monitor a variety of areas, including compliance with Fund guidelines, the allocation of IPOs, and compliance with the relevant Adviser's Code of Ethics.Furthermore, senior investment and business personnel at Dreyfus periodically review the performance of the portfolio managers for Dreyfus-managed funds. BNY Mellon and its affiliates, including Dreyfus and others involved in the management, sales, investment activities, business operations or distribution of the Funds, are engaged in businesses and have interests other than that of managing the Funds.These activities and interests include potential multiple advisory, transactional, financial and other interests in securities, instruments and companies that may be directly or indirectly purchased or sold by the Funds and the Funds' service providers, which may cause conflicts that could disadvantage the Funds. BNY Mellon and its affiliates may have deposit, loan and commercial banking or other relationships with the issuers of securities purchased by the Funds.BNY Mellon has no obligation to provide to Dreyfus or the Funds, or effect transactions on behalf of the Fund in accordance with, any market or other information, analysis, or research in its possession.Consequently, BNY Mellon (including, but not limited to, BNY Mellon's central Risk Management Department) may have information that could be material to the management of the Fund and may not share that information with relevant personnel of Dreyfus.Accordingly, Dreyfus has informed management of the Funds that in making investment decisions it does not obtain or use material inside information that BNY Mellon or its affiliates may possess with respect to such issuers. Dreyfus will make investment decisions for the Funds as it believes is in the best interests of the Funds.Investment decisions made for the Funds may differ from, and may conflict with, investment decisions made for other investment companies and accounts advised by Dreyfus or BNY Mellon and its other affiliates.Actions taken with respect to such other investment companies or accounts may adversely impact a Fund, and actions taken by the Fund may benefit BNY Mellon or other investment companies or accounts (including the Fund) advised by Dreyfus or BNY Mellon and its other affiliates.Regulatory restrictions (including, but not limited to, those related to the aggregation of positions among different other investment companies and accounts) and internal BNY Mellon policies, guidance or limitations (including, but not limited to, those related to the aggregation of positions among all fiduciary accounts managed or advised by BNY Mellon and all its affiliates (including Dreyfus) and the aggregated exposure of such accounts) may restrict investment activities of the Funds.While the allocation of investment opportunities among each Fund and other investment companies and accounts advised by Dreyfus or BNY Mellon and its other affiliates may raise potential conflicts because of financial, investment or other interests of BNY Mellon or its personnel, Dreyfus will make allocation decisions consistent with the interests of the Funds and the other investment companies and accounts and not solely based on such other interests. Portfolio managers of each of the following Sub-Advisers who manage other investment accounts in addition to a Fund may be presented with the potential conflicts described below. Riverbridge:Potential conflicts of interest may arise because Riverbridge engages in portfolio management activities for other clients.The Fund will not receive preferential treatment relative to Riverbridge's other accounts, nor will the Fund be disadvantaged in any way. Because the portfolio managers discussed above generally manage multiple accounts with similar investment objectives and strategies, Riverbridge is subject to portfolio security allocation procedures which are intended to ensure that limited investment opportunities are allocated in a fair and equitable manner among Riverbridge's various client accounts.Where Riverbridge seeks to purchase securities for the account of the Fund and other clients, but is unable to obtain the desired amount of the securities, the available amount is generally allocated pro-rata among the Fund and other participating accounts, with limited exceptions. Geneva:Geneva recognizes that central to its management of client portfolios is an impartial and balanced trading policy.Actual or potential conflicts of interest may arise because Geneva engages in portfolio management activities for both the Fund and other accounts.Geneva has adopted policies and procedures reasonably designed to address these conflicts such as trade allocation and aggregation policies.If Geneva is unable to purchase the entire amount of a particular security, the amount available is generally allocated pro-rata among the Fund and other eligible accounts. Profit:Actual or potential conflicts of interest may arise when the portfolio manager has management responsibilities for more than one account (including the relevant Fund).These conflicts could include devotion of unequal time and attention to the management of the accounts, inability to allocate limited investment opportunities across a broad band of accounts and incentive to allocate opportunities to an account where the portfolio manager or the Sub-Adviser has a greater financial incentive, such as a performance fee account.The Sub-Adviser has adopted trading policies designed to reduce the possibility of one account being favored over another.For example, trades are aggregated and allocated on a pro rata basis.Furthermore, the Sub-Adviser does not believe that any material conflicts of interest exist as a result of Mr. Profit managing both the Fund and the other accounts listed above with respect to their investment strategies.The investment strategies of the Fund and the other accounts managed by Mr. Profit do not materially conflict in any way. In a situation where the Sub-Adviser recommends the purchase or sale of the same portfolio security for the Fund and its other clients, it is the policy of the Sub-Adviser to allocate purchases and sales among the Fund and the other accounts in a manner which the Sub-Adviser deems equitable, taking into consideration such factors as size of the accounts, concentration of holdings, investment objectives, tax status, cash availability, purchase costs, holding periods and other pertinent factors relative to each account.When the Sub-Adviser aggregates client trades, this could have the adverse affect that the Fund, or other accounts, would not be able to obtain or dispose of the full amount of a security which it seeks to purchase or sell at the price at which security can be purchased or sold. Another potential conflict may arise when the portfolio manager has an investment in one or more accounts that participates in transactions with other accounts.His investment(s) may create an incentive for the portfolio manager to favor one account over another.To avoid personal trading conflicts of interest, the Sub-Adviser has adopted a code of ethics that governs the personal trading of the portfolio manager.The code of ethics is designed to protect the interests of the Fund and the Sub-Adviser's other clients. CCM:Actual or apparent conflicts of interest may arise when a portfolio manager has day-to-day management responsibilities with respect to more than one fund or other account.The management of multiple funds and accounts (including proprietary accounts) may give rise to actual or potential conflicts of interest if the funds and accounts have different or similar objectives, benchmarks, time horizons, and fees, as the portfolio manager must allocate his time and investment ideas across multiple funds and accounts.For example, the portfolio manager discussed above manages multiple types of accounts (e.g. institutional accounts, private investment funds, registered investment company) with similar investment objectives and strategies. Also, in some circumstances, CCM is directed by a client to execute all or a portion of the client's transactions through a specific broker (a/k/a "Directed Brokerage"). A conflict of interest may also arise if CCM and/or a portfolio manager have a financial incentive to favor one account over another, such as a performance-based fee that applies to one account, but not all funds or accounts for which the portfolio manager is responsible or when a portfolio manager places trades in his personal accounts in some of the same securities that are being purchased or sold by the Fund or other CCM accounts. To address and help mitigate these types of conflicts, CCM has implemented detailed written polices and procedures, which include but are not limited to: a) Portfolio security allocation procedures and a trade rotation policy, which are designed to help CCM ensure that investment opportunities are allocated in a fair and equitable manner among its various client accounts and to provide a fair and equitable method of trade rotation in placing trades for all clients' accounts, including proprietary managed accounts. b) Code of Ethics, which includes personal trading restrictions and reporting requirements that must be followed by all CCM employees. In addition, CCM has a Brokerage Committee that meets quarterly to review the Firm's trading and soft dollar practices to help ensure that CCM is meeting its best execution obligations and that its soft dollar arrangements remain within the safe harbor of Section 28(e) of the Securities and Exchange Act of 1934. GSAM:GSAM's portfolio managers are often responsible for managing one or more of the funds as well as other accounts, including proprietary accounts, separate accounts and other pooled investment vehicles, such as unregistered hedge funds.A portfolio manager may manage a separate account or other pooled investment vehicle which may have materially higher fee arrangements than the Fund and may also have a performance-based fee.The side-by-side management of these funds may raise potential conflicts of interest relating to cross trading, the allocation of investment opportunities and the aggregation and allocation of trades. GSAM has a fiduciary responsibility to manage all client accounts in a fair and equitable manner.They seek to provide best execution of all securities transactions and aggregate and then allocate securities to client accounts in a fair and timely manner.To this end, GSAM has developed policies and procedures designed to mitigate and manage the potential conflicts of interest that may arise from side-by-side management.In addition, GSAM has adopted policies limiting the circumstances under which cross-trades may be affected between a Fund and another client account.GSAM conducts periodic reviews of trades for consistency with these policies. Mar Vista:Mar Vista has adopted a code of ethics that addresses conflict of interest associated with its status as a fiduciary.These principles govern all conduct by Supervised Persons whether or not such conduct is covered by specific procedures. Failure to comply with these general principles may result in disciplinary action, including termination. Mar Vista is dedicated to providing effective and proper professional investment management services to its clients and depends upon a high level of public and client confidence for its success. That confidence can be maintained only if Mar Vista's Supervised Persons observe the highest standards of ethical behavior in the performance of their duties. Mar Vista has the obligation to exercise its authority for the benefit of its clients, to place the interest of its clients first and to refrain from having outside interests that conflict with the interests of its clients. Mar Vista and its Supervised Persons must avoid any circumstances that might adversely affect or appear to affect Roxbury's duty of complete loyalty to clients. While it is not possible to specifically define and prescribe rules regarding all possible cases in which conflicts might rise, this Code is designed to set forth Roxbury's policy regarding Supervised Persons conduct in those situations in which conflicts are most likely to develop.As Mar Vista personnel consider the more detailed provisions of the Code, they should keep in mind the following fundamental fiduciary principles that govern their activities: The interests of the clients must come first.Mar Vista personnel must scrupulously avoid serving their own interests ahead of those of the client when making any decision relating to personal investments; Access Persons must not take inappropriate advantage of their positions; Information concerning clients investments must be kept confidential; and Access Persons must always provide professional investment management advice based upon unbiased independent judgment. Expenses.All expenses incurred in the operation of the Company, with respect to each Fund, are borne by the Company, except to the extent specifically assumed by the Manager or a Sub-Adviser.The expenses borne by the Company, with respect to each Fund, include, without limitation:organizational costs, taxes, interest, loan commitment fees, interest and distributions paid on securities sold short, brokerage fees and commissions, if any, fees of Board members who are not officers, directors, employees or holders of 5% or more of the outstanding voting securities of the Manager or a Sub-Adviser or their affiliates, SEC fees, state Blue Sky qualification fees, advisory fees, charges of custodians, transfer and dividend disbursing agents' fees, certain insurance premiums, industry association fees, outside auditing and legal expenses, costs of independent pricing services, costs of maintaining the Company's corporate existence, costs attributable to investor services (including, without limitation, telephone and personnel expenses), costs of preparing and printing prospectuses and statements of additional information for regulatory purposes and for distribution to existing shareholders, costs of shareholders' reports and meetings, and any extraordinary expenses.Expenses attributable to a Fund are charged against the assets of the Fund; other expenses of the Company are allocated among the Funds and the Company's other series on the basis determined by the Company's Board, including, but not limited to, proportionately in relation to the net assets of each.In addition, each class of shares bears any class specific expenses allocated to such class, such as expenses related to the distribution and/or shareholder servicing of such class.Class A and Class C shares of each Fund are subject to an annual shareholder services fee, and Class C shares of each Fund are subject to an annual distribution fee.See "Distribution Plan and Shareholder Services Plan."All fees and expenses are accrued daily and deducted before the declaration of dividends to shareholders. As compensation for the Manager's services to Large Cap Growth Fund, the Company has agreed to pay the Manager a monthly management fee at the annual rate of 0.75% of the value of the Fund's average daily net assets.As compensation for the Manager's services to Small Cap Growth Fund, the Company has agreed to pay the Manager a monthly management fee at the annual rate of 0.90% of the value of the Fund's average daily net assets.As neither Fund had commenced operations as of the date of this Statement of Additional Information, no information is provided on management fees paid by the Funds to the Manager. Under the respective Sub-Advisory Agreement, the Manager has agreed to pay the Sub-Adviser, out of the fee the Manager receives from the relevant Fund, a monthly sub-advisory fee based on the value of the Fund's average daily net assets managed by the Sub-Adviser.As neither Fund had commenced operations as of the date of this Statement of Additional Information, no information is provided on sub-investment advisory fees paid by the Manager to the Sub-Advisers for services to the Funds. Under the Portfolio Allocation Agreement, the Manager has agreed to pay EACM, out of the fee the Manager receives from each Fund, a monthly fee at the annual rate of 0.10% of the value of the Fund's average daily net assets.As neither Fund had commenced operations as of the date of this Statement of Additional Information, no information is provided on management fees paid by the Manager to EACM. The aggregate of the fees payable to the Manager is not subject to reduction as the value of a Fund's net assets increases. Distributor.The Distributor, a wholly-owned subsidiary of the Manager, located at 200 Park Avenue, New York, New York 10166, serves as each Fund's distributor on a best efforts basis pursuant to an agreement with the Company, which is renewable annually.The Distributor also serves as distributor for the other funds in the Dreyfus Family of Funds and BNY Mellon Funds Trust. The Distributor compensates certain Service Agents for selling Class A shares subject to a contingent deferred sales charge ("CDSC") and Class C shares at the time of purchase from its own assets.The proceeds of the CDSC and fees pursuant to the Company's Distribution Plan (described below), in part, are used to defray these expenses.The Distributor also may act as a Service Agent and retain sales loads and CDSCs and Distribution Plan fees.For purchases of Class A shares subject to a CDSC and Class C shares, the Distributor generally will pay Service Agents on new investments made through such Service Agents a commission of up to 1% of the net asset value of such shares purchased by their clients.As the Funds had not commenced operations as of the date of this Statement of Additional Information, no information is provided on retained sales loads for the Funds. The Distributor may pay Service Agents that have entered into agreements with the Distributor a fee based on the amount invested through such Service Agents in Fund shares by employees participating in qualified or non-qualified employee benefit plans, including pension, profit-sharing and other deferred compensation plans, whether established by corporations, partnerships, non-profit entities, trade or labor unions, or state and local governments ("Retirement Plans"), or other programs.The term "Retirement Plans" does not include IRAs, IRA "Rollover Accounts" or IRAs set up under Simplified Employee Pension Plans ("SEP-IRAs").Generally, the Distributor may pay such Service Agents a fee of up to 1% of the amount invested through the Service Agents.The Distributor, however, may pay Service Agents a higher fee and reserves the right to cease paying these fees at any time.The Distributor will pay such fees from its own funds, other than amounts received from a Fund, including past profits or any other source available to it.Sponsors of such Retirement Plans or the participants therein should consult their Service Agent for more information regarding any such fee payable to the Service Agent. The Manager or the Distributor may provide additional cash payments out of its own resources to financial intermediaries that sell shares of the Funds or provide other services.Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses paid by the Funds to those intermediaries.Because those payments are not made by you or a Fund, the Fund's total expense ratio will not be affected by any such payments.These additional payments may be made to Service Agents, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the Service Agent.Cash compensation also may be paid from the Manager's or the Distributor's own resources to Service Agents for inclusion of a Fund on a sales list, including a preferred or select sales list or in other sales programs.These payments sometimes are referred to as "revenue sharing."From time to time, the Manager or the Distributor also may provide cash or non-cash compensation to Service Agents in the form of:occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorships; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations.In some cases, these payments or compensation may create an incentive for a Service Agent to recommend or sell shares of a Fund to you.Please contact your Service Agent for details about any payments it may receive in connection with the sale of Fund shares or the provision of services to the Fund. Transfer and Dividend Disbursing Agent and Custodian.Dreyfus Transfer, Inc. (the "Transfer Agent"), a wholly-owned subsidiary of the Manager, located at 200 Park Avenue, New York, New York 10166, is each Fund's transfer and dividend disbursing agent.Under a transfer agency agreement with the Company, the Transfer Agent arranges for the maintenance of shareholder account records for each Fund, the handling of certain communications between shareholders and the Funds and the payment of dividends and distributions payable by the Funds.For these services, the Transfer Agent receives a monthly fee computed on the basis of the number of shareholder accounts it maintains for each Fund during the month, and is reimbursed for certain out-of-pocket expenses.The Funds also make payments to certain financial intermediaries, including affiliates, who provide sub-administration, recordkeeping and/or sub-transfer agency services to beneficial owners of Fund shares. The Bank of New York Mellon (the "Custodian"), an affiliate of the Manager, located at One Wall Street, New York, New York 10286, serves as custodian for the investments of each Fund.Under a custody agreement with the Company, the Custodian holds each Fund's securities and keeps all necessary accounts and records.For its custody services, the Custodian receives a monthly fee from each Fund based on the market value of the Fund's assets held in custody and receives certain securities transaction charges. HOW TO BUY SHARES General.Class A and Class C shares of each Fund may be purchased only by clients of certain Service Agents, including the Distributor.Subsequent purchases may be sent directly to the Transfer Agent or your Service Agent.You will be charged a fee if an investment check is returned unpayable.Share certificates are issued only upon your written request.No certificates are issued for fractional shares. Class I shares are offered only to:(i) bank trust departments, trust companies and insurance companies that have entered into agreements with the Distributor to offer Class I shares to their clients, (ii) institutional investors acting in a fiduciary, advisory, agency, custodial or similar capacity for Retirement Plans and SEP-IRAs (Class I shares may be purchased for a Retirement Plan or SEP-IRA only by a custodian, trustee, investment manager or other entity authorized to act on behalf of such Retirement Plan or SEP-IRA that has entered into an agreement with the Distributor to offer Class I shares to such Retirement Plan or SEP-IRA), (iii) law firms or attorneys acting as trustees or executors/administrators, (iv) foundations and endowments that make an initial investment in the Fund of at least $1 million, (v) sponsors of college savings plans that qualify for tax-exempt treatment under Section 529 of the Code that maintain an omnibus account with the Fund and do not require shareholder tax reporting or 529 account support responsibilities from the Distributor, (vi) advisory fee-based accounts offered through financial intermediaries who, depending on the structure of the selected advisory platform, make Class I shares available, and (vii) certain funds in the Dreyfus Family of Funds.Institutions effecting transactions in Class I shares for the accounts of their clients may charge their clients direct fees in connection with such transactions. The Company reserves the right to reject any purchase order.The Funds will not establish an account for a "foreign financial institution," as that term is defined in Department of the Treasury rules implementing section 312 of the USA PATRIOT Act of 2001.Foreign financial institutions include:foreign banks (including foreign branches of U.S. depository institutions); foreign offices of U.S. securities broker-dealers, futures commission merchants, and mutual funds; non-U.S. entities that, if they were located in the United States, would be securities broker-dealers, futures commission merchants or mutual funds; and non-U.S. entities engaged in the business of currency dealer or exchanger or money transmitter.The Funds will not accept cash, travelers' checks, or money orders as payment for shares. When purchasing Fund shares, you must specify which Class is being purchased.Your Service Agent can help you choose the share class that is appropriate for your investment.The decision as to which Class of shares is most beneficial to you depends on a number of factors, including the amount and the intended length of your investment in the Funds.Please refer to the relevant Fund's Prospectus for a further discussion of those factors. In many cases, neither the Distributor nor the Transfer Agent will have the information necessary to determine whether a quantity discount or reduced sales charge is applicable to a purchase.You or your Service Agent must notify the Distributor whenever a quantity discount or reduced sales charge is applicable to a purchase and must provide the Distributor with sufficient information at the time of purchase to verify that each purchase qualifies for the privilege or discount. Service Agents may receive different levels of compensation for selling different Classes of shares.Management understands that some Service Agents may impose certain conditions on their clients which are different from those described in the relevant Fund's Prospectus and this Statement of Additional Information, and, to the extent permitted by applicable regulatory authority, may charge their clients direct fees.You should consult your Service Agent in this regard.As discussed under "Management Arrangements—Distributor," Service Agents may receive revenue sharing payments from the Manager or the Distributor.The receipt of such payments could create an incentive for a Service Agent to recommend or sell shares of the Funds instead of other mutual funds where such payments are not received.Please contact your Service Agent for details about any payments it may receive in connection with the sale of Fund shares or the provision of services to the Funds. For each Class of shares, the minimum initial investment is $1,000.Subsequent investments in the Fund must be at least $100.However, the minimum initial investment is $750 for Dreyfus-sponsored Keogh Plans, IRAs (including regular IRAs, spousal IRAs for a non-working spouse, Roth IRAs, SEP-IRAs and rollover IRAs) and 403(b)(7) Plans with only one participant and $500 for Dreyfus-sponsored Education Savings Accounts, with no minimum for subsequent purchases.The initial investment must be accompanied by the Account Application.For full-time or part-time employees of the Manager or any of its affiliates or subsidiaries who elect to have a portion of their pay directly deposited into their Fund accounts, the minimum initial investment is $50.Fund shares are offered without regard to the minimum initial investment requirements to Board members of a fund advised by the Manager, including members of the Company's Board, who elect to have all or a portion of their compensation for serving in that capacity automatically invested in the Funds.Fund shares are offered without regard to the minimum initial or subsequent investment amount requirements to investors purchasing Fund shares through wrap fee accounts or other fee-based programs.The Company reserves the right to offer Fund shares without regard to minimum purchase requirements to government-sponsored programs or to employees participating in certain Retirement Plans or other programs where contributions or account information can be transmitted in a manner and form acceptable to the Company.The Company reserves the right to vary further the initial and subsequent investment minimum requirements at any time. The Code imposes various limitations on the amount that may be contributed to certain Retirement Plans or government-sponsored programs.These limitations apply with respect to participants at the plan level and, therefore, do not directly affect the amount that may be invested in the Fund by a Retirement Plan or government-sponsored program.Participants and plan sponsors should consult their tax advisers for details. Each Fund may, in its discretion, accept securities in payment for Fund shares.Securities may be accepted in payment for shares only if they are, in the judgment of the Manager, appropriate investments for the Fund.These securities are valued by the same method used to value the Fund's existing portfolio holdings.The contribution of securities to the Fund may be a taxable transaction to the shareholder. Fund shares also may be purchased through Dreyfus-Automatic Asset Builder®, Dreyfus Government Direct Deposit Privilege or Dreyfus Payroll Savings Plan, as described under "Shareholder Services."These services enable you to make regularly scheduled investments and may provide you with a convenient way to invest for long-term financial goals.You should be aware, however, that periodic investment plans do not guarantee a profit and will not protect an investor against loss in a declining market. Fund shares are sold on a continuous basis.Net asset value per share of each Class is determined as of the close of trading on the floor of the New York Stock Exchange (usually 4:00 p.m., Eastern time), on each day the New York Stock Exchange is open for regular business.For purposes of determining net asset value, certain options and futures contracts may be valued 15 minutes after the close of trading on the floor of the New York Stock Exchange.Net asset value per share of each Class of a Fund is computed by dividing the value of the Fund's net assets represented by such Class (i.e., the value of its assets less liabilities) by the total number of shares of such Class outstanding.For information regarding the methods employed in valuing a Fund's investments, see "Determination of Net Asset Value." If an order is received in proper form by the Transfer Agent or other entity authorized to receive orders on behalf of the Fund by the close of trading on the floor of the New York Stock Exchange (usually 4:00 p.m., Eastern time) on a regular business day, Fund shares will be purchased at the public offering price determined as of the close of trading on the floor of the New York Stock Exchange on that day.Otherwise, Fund shares will be purchased at the public offering price determined as of the close of trading on the floor of the New York Stock Exchange on the next regular business day, except where shares are purchased through a dealer as provided below. Orders for the purchase of Fund shares received by dealers by the close of trading on the floor of the New York Stock Exchange on any business day and transmitted to the Distributor or its designee by the close of its business day (usually 5:15 p.m., Eastern time) will be based on the public offering price per share determined as of the close of trading on the floor of the New York Stock Exchange on that day.Otherwise, the orders will be based on the next determined public offering price.It is the dealer's responsibility to transmit orders so that they will be received by the Distributor or its designee before the close of its business day.For certain institutions that have entered into agreements with the Distributor, payment for the purchase of Fund shares may be transmitted, and must be received by the Transfer Agent, within three business days after the order is placed.If such payment is not received within three business days after the order is placed, the order may be canceled and the institution could be held liable for resulting fees and/or losses. Class A Shares.The public offering price for Class A shares of a Fund is the net asset value per share of that Class plus a sales load as shown below: Total Sales Load* – Class A Shares Amount of Transaction As a % of offering price per share As a % of net asset value per share Dealers' reallowance as a % of offering price Less than $50,000 $50,000 to less than $100,000 $100,000 to less than $250,000 $250,000 to less than $500,000 $500,000 to less than $1,000,000 $1,000,000 or more -0- -0- -0- * Due to rounding, the actual sales load you pay may be more or less than that calculated using these percentages. Class A shares purchased without an initial sales charge as part of an investment of $1,000,000 or more may be assessed at the time of redemption a 1% CDSC if redeemed within one year of purchase.The Distributor may pay Service Agents an up-front commission of up to 1% of the net asset value of Class A shares purchased by their clients as part of a $1,000,000 or more investment in Class A shares that are subject to a CDSC.If the Service Agent waives receipt of such commission, the CDSC applicable to such Class A shares will not be assessed at the time of redemption. See "Management Arrangements—Distributor." The scale of sales loads applies to purchases of Class A shares made by any "purchaser," which term includes an individual and/or spouse purchasing securities for his, her or their own account or for the account of any minor children, or a trustee or other fiduciary purchasing securities for a single trust estate or a single fiduciary account (including a pension, profit-sharing or other employee benefit trust created pursuant to a plan qualified under Section 401 of the Code), although more than one beneficiary is involved; or a group of accounts established by or on behalf of the employees of an employer or affiliated employers pursuant to an employee benefit plan or other program (including accounts established pursuant to Sections 403(b), 408(k), and 457 of the Code); or an organized group that has been in existence for more than six months, provided that it is not organized for the purpose of buying redeemable securities of a registered investment company and provided that the purchases are made through a central administration or a single dealer, or by other means that result in economy of sales effort or expense. Set forth below is an example of the method of computing the offering price of each Fund's Class A shares.The example assumes a purchase of Class A shares of the Fund aggregating less than $50,000, subject to the schedule of sales charges set forth above, at a price based upon a net asset value of $12.50 per share. Class A Net Asset Value, per share Per Share Sales Charge Class A – 5.75% of offering price (6.10% of net asset value per share) Per Share Offering Price to the Public Dealers' Reallowance—Class A Shares.The dealer reallowance provided with respect to Class A shares may be changed from time to time but will remain the same for all dealers.The Distributor, at its own expense, may provide additional promotional incentives to dealers that sell shares of funds advised by the Manager, which are sold with a sales load, such as Class A shares. In some instances, these incentives may be offered only to certain dealers who have sold or may sell significant amounts of such shares.See "Management Arrangements—Distributor." Class A Shares Offered at Net Asset Value.Full-time employees of FINRA member firms and full-time employees of other financial institutions that have entered into an agreement with the Distributor pertaining to the sale of Fund shares (or which otherwise have a brokerage related or clearing arrangement with a FINRA member firm or financial institution with respect to the sale of such shares) may purchase Class A shares for themselves directly or pursuant to an employee benefit plan or other program (if Fund shares are offered to such plans or programs), or for their spouses or minor children, at net asset value without a sales load, provided they have furnished the Distributor such information as it may request from time to time in order to verify eligibility for this privilege.This privilege also applies to full-time employees of financial institutions affiliated with FINRA member firms whose full-time employees are eligible to purchase Class A shares at net asset value.In addition, Class A shares are offered at net asset value to full-time or part-time employees of the Manager or any of its affiliates or subsidiaries, directors of the Manager, Board members of a fund advised by the Manager or its affiliates, including members of the Company's Board, or the spouse or minor child of any of the foregoing. Class A shares may be purchased at net asset value without a sales load through certain broker-dealers and other financial institutions that have entered into an agreement with the Distributor, which includes a requirement that such shares be sold for the benefit of clients participating in a "wrap account" or a similar program under which such clients pay a fee to such broker-dealer or other financial institution. Class A shares also may be purchased at net asset value without a sales load, subject to appropriate documentation, by (i) qualified separate accounts maintained by an insurance company pursuant to the laws of any State or territory of the United States, (ii) a State, county or city or instrumentality thereof, (iii) a charitable organization (as defined in Section 501(c)(3) of the Code) investing $50,000 or more in Fund shares, and (iv) a charitable remainder trust (as defined in Section 501(c)(3) of the Code). Class A shares may be purchased at net asset value without a sales load by qualified investors who (i) purchase Class A shares directly through the Distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the Distributor in a Dreyfus fund since on or before February 28, 2006. Class A shares may be purchased at net asset value without a sales load with the cash proceeds from an investor's exercise of employment-related stock options, whether invested in a Fund directly or indirectly through an exchange from a Dreyfus-managed money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the Distributor specifically relating to processing stock options.Upon establishing the account in a Fund or Dreyfus-managed money market fund, the investor and the investor's spouse or minor children become eligible to purchase Class A shares of the Fund at net asset value, whether or not using the proceeds of the employment-related stock options. Class A shares may be purchased at net asset value without a sales load by members of qualified affinity groups who purchase Class A shares directly through the Distributor, provided that the qualified affinity group has entered into an affinity agreement with the Distributor. Class A shares are offered at net asset value without a sales load to employees participating in Retirement Plans.Class A shares also may be purchased (including by exchange) at net asset value without a sales load for Dreyfus-sponsored IRA "Rollover Accounts" with the distribution proceeds from a Retirement Plan or a Dreyfus-sponsored 403(b)(7) plan, provided that, in the case of a Retirement Plan, the rollover is processed through an entity that has entered into an agreement with the Distributor specifically relating to processing rollovers.Upon establishing the Rollover Account in a Fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the Fund at net asset value in such account. Right of Accumulation—Class A Shares.Reduced sales loads apply to any purchase of Class A shares by you and any related "purchaser" as defined above, where the aggregate investment, including such purchase, is $50,000 or more.If, for example, you previously purchased and still hold shares of a Fund, or shares of certain other Dreyfus funds that are subject to a front-end sales load or CDSC, or shares acquired by a previous exchange of such shares (hereinafter referred to as "Eligible Funds"), or combination thereof, with an aggregate current market value of $40,000 and subsequently purchase Class A shares of a Fund having a current value of $20,000, the sales load applicable to the subsequent purchase would be reduced to 4.50% of the offering price.All present holdings of Eligible Funds may be combined to determine the current offering price of the aggregate investment in ascertaining the sales load applicable to each subsequent purchase. To qualify for reduced sales loads, at the time of purchase you or your Service Agent must notify the Distributor if orders are made by wire, or the Transfer Agent if orders are made by mail.The reduced sales load is subject to confirmation of your holdings through a check of appropriate records. Class C Shares.The public offering price for Class C shares is the net asset value per share of that Class.No initial sales charge is imposed at the time of purchase.A CDSC is imposed, however, on redemptions of Class C shares made within the first year of purchase.See "How to Redeem Shares—Contingent Deferred Sales Charge—Class C Shares." Class I Shares.The public offering price for Class I shares is the net asset value per share of that Class. Dreyfus TeleTransfer Privilege.You may purchase Fund shares by telephone or online if you have checked the appropriate box and supplied the necessary information on the Account Application or have filed a Shareholder Services Form with the Transfer Agent.The proceeds will be transferred between the bank account designated in one of these documents and your Fund account.Only a bank account maintained in a domestic financial institution which is an Automated Clearing House ("ACH") member may be so designated. Dreyfus TeleTransfer purchase orders may be made at any time.If purchase orders are received by 4:00 p.m., Eastern time, on any day the Transfer Agent and the New York Stock Exchange are open for regular business, Fund shares will be purchased at the public offering price determined on that day.If purchase orders are made after 4:00 p.m., Eastern time, on any day the Transfer Agent and the New York Stock Exchange are open for regular business, or on Saturday, Sunday or any Fund holiday (e.g., when the New York Stock Exchange is not open for business), Fund shares will be purchased at the public offering price determined on the next bank business day following such purchase order.To qualify to use the Dreyfus TeleTransfer Privilege, the initial payment for the purchase of Fund shares must be drawn on, and redemption proceeds paid to, the same bank and account as are designated on the Account Application or Shareholder Services Form on file.If the proceeds of a particular redemption are to be sent to an account at any other bank, the request must be in writing and signature-guaranteed.See "How to Redeem Shares—Dreyfus TeleTransfer Privilege." Reopening an Account.You may reopen an account with a minimum investment of $100 without filing a new Account Application during the calendar year the account is closed or during the following calendar year, provided the information on the old Account Application is still applicable. Converting Shares.Under certain circumstances, Fund shares may be converted from one Class of shares to another Class of shares of a Fund.The aggregate dollar value of the shares of the Class received upon any such conversion will equal the aggregate dollar value of the converted shares on the date of the conversion.An investor whose Fund shares are converted from one Class to another Class of a Fund will not realize taxable gain or loss as a result of the conversion. DISTRIBUTION PLAN AND SHAREHOLDER SERVICES PLAN Class C shares of the Funds are subject to a Distribution Plan, and Class A and Class C shares of the Funds are subject to a Shareholder Services Plan. Distribution Plan.Rule 12b-1 (the "Rule") adopted by the SEC under the 1940 Act provides, among other things, that an investment company may bear expenses of distributing its shares only pursuant to a plan adopted in accordance with the Rule.The Company's Board has adopted such a plan (the "Distribution Plan") with respect to Class C shares of the Funds, pursuant to which each Fund pays the Distributor for distributing such Class of shares a fee at the annual rate of 0.75% of the value of the average daily net assets of its Class C shares.The Distributor may pay one or more Service Agents in respect of advertising, marketing and other distribution services, and determines the amounts, if any, to be paid to Service Agents and the basis on which such payments are made.The Company's Board believes that there is a reasonable likelihood that the Distribution Plan will benefit each Fund and the holders of its ClassC shares. A quarterly report of the amounts expended under the Distribution Plan, and the purposes for which such expenditures were incurred, must be made to the Board for its review.In addition, the Distribution Plan provides that it may not be amended to increase materially the costs that holders of a Fund's Class C shares may bear pursuant to the Distribution Plan without the approval of the holders of such shares and that other material amendments of the Distribution Plan must be approved by the Company's Board, and by the Board members who are not "interested persons" (as defined in the 1940 Act) of the Company and have no direct or indirect financial interest in the operation of the Distribution Plan or in any agreements entered into in connection with the Distribution Plan, by vote cast in person at a meeting called for the purpose of considering such amendments.The Distribution Plan is subject to annual approval by such vote of the Company's Board cast in person at a meeting called for the purpose of voting on the Distribution Plan.The Distribution Plan may be terminated at any time by vote of a majority of the Board members who are not "interested persons" and have no direct or indirect financial interest in the operation of the Distribution Plan or in any agreements entered into in connection with the Distribution Plan or by vote of the holders of a majority of such Class of shares. As neither Fund had commenced operations as of the date of this Statement of Additional Information, no information is provided as to the fees paid by the Funds pursuant to the Distribution Plan. Shareholder Services Plan.The Company has adopted a Shareholder Services Plan with respect to Class A and Class C shares of the Funds.Pursuant to the Shareholder Services Plan, each Fund pays the Distributor for the provision of certain services to the holders of such shares a fee at the annual rate of 0.25% of the value of the average daily net assets of its Class A and Class C shares.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the Funds and providing reports and other information, and services related to the maintenance of such shareholder accounts.Under the Shareholder Services Plan, the Distributor may make payments to certain Service Agents in respect of these services. A quarterly report of the amounts expended under the Shareholder Services Plan, and the purposes for which such expenditures were incurred, must be made to the Board for its review.In addition, the Shareholder Services Plan provides that material amendments must be approved by the Company's Board, and by the Board members who are not "interested persons" (as defined in the 1940 Act) of the Company and have no direct or indirect financial interest in the operation of the Shareholder Services Plan or in any agreements entered into in connection with the Shareholder Services Plan, by vote cast in person at a meeting called for the purpose of considering such amendments.As to the relevant Class of shares, the Shareholder Services Plan is subject to annual approval by such vote of the Company's Board cast in person at a meeting called for the purpose of voting on the Shareholder Services Plan.As to the relevant Class of shares, the Shareholder Services Plan is terminable at any time by vote of a majority of the Board members who are not "interested persons" and who have no direct or indirect financial interest in the operation of the Shareholder Services Plan or in any agreements entered into in connection with the Shareholder Services Plan. As neither Fund had commenced operations as of the date of this Statement of Additional Information, no information is provided as to the fees paid by the Funds pursuant to the Shareholder Services Plan. HOW TO REDEEM SHARES General.Each Fund ordinarily will make payment for all shares redeemed within seven days after receipt by the Transfer Agent of a redemption request in proper form, except as provided by the rules of the SEC.However, if you have purchased Fund shares by check, by Dreyfus TeleTransfer Privilege or through Dreyfus-Automatic Asset Builder® and subsequently submit a written redemption request to the Transfer Agent, a Fund may delay sending the redemption proceeds for up to eight business days after the purchase of such shares.In addition, each Fund will reject requests to redeem shares by wire or telephone, online or pursuant to the Dreyfus TeleTransfer Privilege for a period of up to eight business days after receipt by the Transfer Agent of the purchase check, the Dreyfus TeleTransfer purchase or the Dreyfus-Automatic Asset Builder order against which such redemption is requested.These procedures will not apply if your shares were purchased by wire payment, or if you otherwise have a sufficient collected balance in your account to cover the redemption request.Fund shares may not be redeemed until the Transfer Agent has received your Account Application. If you hold shares of more than one Class of a Fund, any request for redemption must specify the Class of shares being redeemed.If you fail to specify the Class of shares to be redeemed or if you own fewer shares of the Class than specified to be redeemed, the redemption request may be delayed until the Transfer Agent receives further instructions from you or your Service Agent. Contingent Deferred Sales Charge—Class C Shares.A CDSC of 1% payable to the Distributor is imposed on any redemption of Class C shares made within one year of the date of purchase.No CDSC will be imposed to the extent that the net asset value of the Class C shares redeemed does not exceed (i) the current net asset value of Class C shares acquired through reinvestment of Fund dividends or capital gain distributions, plus (ii) increases in the net asset value of your Class C shares above the dollar amount of all your payments for the purchase of Class C shares held by you at the time of redemption. If the aggregate value of Class C shares redeemed has declined below their original cost as a result of a Fund's performance, a CDSC may be applied to the then-current net asset value rather than the purchase price. In determining whether a CDSC is applicable to a redemption, the calculation will be made in a manner that results in the lowest possible rate.It will be assumed that the redemption is made first of amounts representing Class C shares of a Fund acquired pursuant to the reinvestment of Fund dividends and distributions; then, of amounts representing the increase in net asset value of Class C shares above the total amount of payments for the purchase of Class C shares made during the preceding year; and finally, of amounts representing the cost of shares held for the longest period. For example, assume an investor purchased 100 shares of a Fund at $10 per share for a cost of $1,000.Subsequently, the shareholder acquired five additional Fund shares through the reinvestment of Fund dividends.Within a year after the purchase the investor decided to redeem $500 of the investment.Assuming at the time of the redemption the net asset value had appreciated to $12 per share, the value of the investor's shares would be $1,260 (105 shares at $12 per share).The CDSC would not be applied to the value of the reinvested dividend shares and the amount that represents appreciation ($260).Therefore, $240 of the $500 redemption proceeds ($500 minus $260) would be charged at a rate of 1% for a total CDSC of $2.40. Waiver of CDSC.The CDSC may be waived in connection with (a) redemptions made within one year after the death or disability, as defined in Section 72(m)(7) of the Code, of the shareholder, (b) redemptions by employees participating in Retirement Plans, (c) redemptions as a result of a combination of any investment company with the Fund by merger, acquisition of assets or otherwise, (d) a distribution following retirement under a tax-deferred retirement plan or upon attaining age 70½ in the case of an IRA or Keogh plan or custodial account pursuant to Section 403(b) of the Code, and (e) redemptions pursuant to the Automatic Withdrawal Plan, as described below.If the Company's Board determines to discontinue the waiver of the CDSC, the disclosure herein will be revised appropriately.Any Fund shares subject to a CDSC which were purchased prior to the termination of such waiver will have the CDSC waived, as provided in the relevant Fund's Prospectus or this Statement of Additional Information at the time of the purchase of such shares. To qualify for a waiver of the CDSC, at the time of redemption you or your Service Agent must notify the Distributor.Any such qualification is subject to confirmation of your entitlement. Reinvestment Privilege.Upon written request, you may reinvest up to the number of Class A shares you have redeemed, within 45 days of redemption, at the then-prevailing net asset value without a sales load, or reinstate your account for the purpose of exercising Fund Exchanges.Upon reinstatement, if such shares were subject to a CDSC, your account will be credited with an amount equal to the CDSC previously paid upon redemption of the shares reinvested.The Reinvestment Privilege may be exercised only once. Wire Redemption Privilege.By using this Privilege, you authorize the Transfer Agent to act on telephone, letter or online redemption instructions from any person representing himself or herself to be you, or a representative of your Service Agent, and reasonably believed by the Transfer Agent to be genuine.Ordinarily, the Company will initiate payment for shares redeemed pursuant to this Privilege on the next business day after receipt by the Transfer Agent of the redemption request in proper form.Redemption proceeds ($1,000 minimum) will be transferred by Federal Reserve wire only to the commercial bank account specified by you on the Account Application or Shareholder Services Form, or to a correspondent bank if your bank is not a member of the Federal Reserve System.Fees ordinarily are imposed by such bank and borne by the investor.Immediate notification by the correspondent bank to your bank is necessary to avoid a delay in crediting the funds to your bank account. To change the commercial bank or account designated to receive redemption proceeds, a written request must be sent to the Transfer Agent.This request must be signed by each shareholder, with each signature guaranteed as described below under "Share Certificates; Signatures." Dreyfus TeleTransfer Privilege.You may request by telephone or online that redemption proceeds be transferred between your Fund account and your bank account.Only a bank account maintained in a domestic financial institution which is an ACH member may be designated.You should be aware that if you have selected the Dreyfus TeleTransfer Privilege, any request for a Dreyfus TeleTransfer transaction will be effected through the ACH system unless more prompt transmittal specifically is requested.Redemption proceeds will be on deposit in your account at an ACH member bank ordinarily two business days after receipt of the redemption request.Shares held in an IRA or Education Savings Account may not be redeemed through the Dreyfus TeleTransfer Privilege.See "How to Buy Shares—Dreyfus TeleTransfer Privilege." Redemption Through a Selected Dealer.If you are a customer of a Selected Dealer, you may make redemption requests to your Selected Dealer.If the Selected Dealer transmits the redemption request so that it is received by the Transfer Agent prior to the close of trading on the floor of the New York Stock Exchange (usually 4:00 p.m., Eastern time), the redemption request will be effective on that day.If the Transfer Agent receives a redemption request after the close of trading on the floor of the New York Stock Exchange, the redemption request will be effective on the next business day.It is the responsibility of the Selected Dealer to transmit a request so that it is received in a timely manner.The proceeds of the redemption are credited to your account with the Selected Dealer.See "How to Buy Shares" for a discussion of additional conditions or fees that may be imposed upon redemption. In addition, the Distributor or its designee will accept orders from Selected Dealers with which the Distributor has sales agreements for the repurchase of shares held by shareholders.Repurchase orders received by dealers by the close of trading on the floor of the New York Stock Exchange on any business day and transmitted to the Distributor or its designee prior to the close of its business day (usually 5:15 p.m., Eastern time), are effected at the price determined as of the close of trading on the floor of the New York Stock Exchange on that day.Otherwise, the shares will be redeemed at the next determined net asset value.It is the responsibility of the Selected Dealer to transmit orders on a timely basis.The Selected Dealer may charge the shareholder a fee for executing the order.This repurchase arrangement is discretionary and may be withdrawn at any time. Share Certificates; Signatures.Any certificates representing Fund shares to be redeemed must be submitted with the redemption request.A fee may be imposed to replace lost or stolen certificates, or certificates that were never received.Written redemption requests must be signed by each shareholder, including each holder of a joint account, and each signature must be guaranteed.Signatures on endorsed certificates submitted for redemption also must be guaranteed.The Transfer Agent has adopted standards and procedures pursuant to which signature-guarantees in proper form generally will be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program, the Securities Transfer Agents Medallion Program ("STAMP") and the Stock Exchanges Medallion Program.Guarantees must be signed by an authorized signatory of the guarantor and "Signature-Guaranteed" must appear with the signature.The Transfer Agent may request additional documentation from corporations, executors, administrators, trustees or guardians, and may accept other suitable verification arrangements from foreign investors, such as consular verification. For more information with respect to signature-guarantees, please call 1-800-554-4611. Redemption Commitment.The Company has committed itself to pay in cash all redemption requests by any shareholder of record of a Fund, limited in amount during any 90-day period to the lesser of $250,000 or 1% of the value of the Fund's net assets at the beginning of such period.Such commitment is irrevocable without the prior approval of the SEC.In the case of requests for redemption from a Fund in excess of such amount, the Company's Board reserves the right to make payments in whole or in part in securities or other assets of the Fund in case of an emergency or any time a cash distribution would impair the liquidity of the Fund to the detriment of the existing shareholders.In such event, the securities would be valued in the same manner as the Fund's investments are valued.If the recipient sells such securities, brokerage charges would be incurred. Suspension of Redemptions.The right of redemption may be suspended or the date of payment postponed (a) during any period when the New York Stock Exchange is closed (other than customary weekend and holiday closings), (b) when the SEC determines that trading in the markets a Fund ordinarily utilizes is restricted, or when an emergency exists as determined by the SEC so that disposal of the Fund's investments or determination of its net asset value is not reasonably practicable, or (c) for such other periods as the SEC by order may permit to protect the Fund's shareholders. SHAREHOLDER SERVICES Fund Exchanges.You may purchase, in exchange for shares of a Fund, shares of the same Class of another fund in the Dreyfus Family of Funds, or shares of certain other funds in the Dreyfus Family of Funds, to the extent such shares are offered for sale in your state of residence.Shares of the other funds purchased by exchange will be purchased on the basis of relative net asset value per share as follows: A. Exchanges for shares of funds offered without a sales load will be made without a sales load. B. Shares of funds purchased without a sales load may be exchanged for shares of other funds sold with a sales load, and the applicable sales load will be deducted. C. Shares of funds purchased with a sales load may be exchanged without a sales load for shares of other funds sold without a sales load. D. Shares of funds purchased with a sales load, shares of funds acquired by a previous exchange from shares purchased with a sales load and additional shares acquired through reinvestment of dividends or distributions of any such funds (collectively referred to herein as "Purchased Shares") may be exchanged for shares of other funds sold with a sales load (referred to herein as "Offered Shares"), but if the sales load applicable to the Offered Shares exceeds the maximum sales load that could have been imposed in connection with the Purchased Shares (at the time the Purchased Shares were acquired), without giving effect to any reduced loads, the difference may be deducted. E. Shares of funds subject to a CDSC that are exchanged for shares of another fund will be subject to the higher applicable CDSC of the two funds, and, for purposes of calculating CDSC rates and conversion periods, if any, will be deemed to have been held since the date the shares being exchanged were initially purchased. To accomplish an exchange under item D above, you, or your Service Agent acting on your behalf, must notify the Transfer Agent of your prior ownership of Fund shares and your account number. You also may exchange your Fund shares that are subject to a CDSC for shares of Dreyfus Worldwide Dollar Money Market Fund, Inc.The shares so purchased will be held in a special account created solely for this purpose ("Exchange Account").Exchanges of shares from an Exchange Account only can be made into certain other funds managed or administered by the Manager.No CDSC is charged when an investor exchanges into an Exchange Account; however, the applicable CDSC will be imposed when shares are redeemed from an Exchange Account or other applicable Fund account.Upon redemption, the applicable CDSC will be calculated without regard to the time such shares were held in an Exchange Account.See "How to Redeem Shares." Redemption proceeds for Exchange Account shares are paid by Federal wire or check only.Exchange Account shares also are eligible for the Dreyfus Auto-Exchange Privilege and the Automatic Withdrawal Plan. To request an exchange, you, or your Service Agent acting on your behalf, must give exchange instructions to the Transfer Agent in writing, by telephone or online.The ability to issue exchange instructions by telephone or online is given to all Fund shareholders automatically, unless you check the applicable "No" box on the Account Application, indicating that you specifically refuse this privilege.By using this privilege, you authorize the Transfer Agent to act on telephonic and online instructions (including over the Dreyfus Express® voice response telephone system) from any person representing himself or herself to be you or a representative of your Service Agent and reasonably believed by the Transfer Agent to be genuine.Exchanges may be subject to limitations as to the amount involved or the number of exchanges permitted.Shares issued in certificate form are not eligible for telephone or online exchange.No fees currently are charged shareholders directly in connection with exchanges, although the Company reserves the right, upon not less than 60 days' written notice, to charge shareholders a nominal administrative fee in accordance with rules promulgated by the SEC. Exchanges of Class I shares held by a Retirement Plan may be made only between the investor's Retirement Plan account in one fund and such investor's Retirement Plan account in another fund. To establish a personal retirement plan by exchange, shares of the fund being exchanged must have a value of at least the minimum initial investment required for shares of the same class of the fund into which the exchange is being made. During times of drastic economic or market conditions, the Company may suspend Fund Exchanges temporarily without notice and treat exchange requests based on their separate components – redemption orders with a simultaneous request to purchase the other fund's shares.In such a case, the redemption request would be processed at the Fund's next determined net asset value but the purchase order would be effective only at the net asset value next determined after the fund being purchased receives the proceeds of the redemption, which may result in the purchase being delayed. Dreyfus Auto-Exchange Privilege.Dreyfus Auto-Exchange Privilege permits you to purchase (on a semi-monthly, monthly, quarterly or annual basis), in exchange for shares of a Fund, shares of the same Class of another fund in the Dreyfus Family of Funds, or shares of certain other funds in the Dreyfus Family of Funds of which you are a shareholder.This Privilege is available only for existing accounts.Shares will be exchanged on the basis of relative net asset value as described above under "Fund Exchanges."Enrollment in or modification or cancellation of this Privilege is effective three business days following notification by you.You will be notified if your account falls below the amount designated to be exchanged under this Privilege.In this case, your account will fall to zero unless additional investments are made in excess of the designated amount prior to the next Auto-Exchange transaction.Shares held under an IRA and other retirement plans are eligible for this Privilege.Exchanges of IRA shares may be made between IRA accounts and from regular accounts to IRA accounts, but not from IRA accounts to regular accounts.With respect to all other retirement accounts, exchanges may be made only among those accounts. Shareholder Services Forms and prospectuses for the other funds in the Dreyfus Family of Funds may be obtained by calling 1-800-554-4611, or visiting www.dreyfus.com.The Company reserves the right to reject any exchange request in whole or in part.Shares may be exchanged only between accounts having certain identical identifying designations.The Fund Exchanges service or Dreyfus Auto-Exchange Privilege may be modified or terminated at any time upon notice to shareholders. Dreyfus-Automatic Asset Builder®.Dreyfus-Automatic Asset Builder permits you to purchase Fund shares (minimum of $100 and maximum of $150,000 per transaction) at regular intervals selected by you.Fund shares are purchased by transferring funds from the bank account designated by you. Dreyfus Government Direct Deposit Privilege.Dreyfus Government Direct Deposit Privilege enables you to purchase Fund shares (minimum of $100 and maximum of $50,000 per transaction) by having Federal salary, Social Security, or certain veterans', military or other payments from the U.S. Government automatically deposited into your Fund account. Dreyfus Payroll Savings Plan.Dreyfus Payroll Savings Plan permits you to purchase Fund shares (minimum of $100 per transaction) automatically on a regular basis.Depending upon your employer's direct deposit program, you may have part or all of your paycheck transferred to your existing Dreyfus account electronically through the ACH system at each pay period.To establish a Dreyfus Payroll Savings Plan account, you must file an authorization form with your employer's payroll department.It is the sole responsibility of your employer to arrange for transactions under the Dreyfus Payroll Savings Plan. Dreyfus Dividend Options.Dreyfus Dividend Sweep allows you to invest automatically your dividends or dividends and capital gain distributions, if any, from a Fund in shares of the same Class of another fund in the Dreyfus Family of Funds, or shares of certain other funds in the Dreyfus Family of Funds of which you are a shareholder.Shares of the other funds purchased pursuant to this privilege will be purchased on the basis of relative net asset value per share as follows: A. Dividends and distributions paid by a fund may be invested without a sales load in shares of other funds offered without a sales load. B. Dividends and distributions paid by a fund that does not charge a sales load may be invested in shares of other funds sold with a sales load, and the applicable sales load will be deducted. C. Dividends and distributions paid by a fund that charges a sales load may be invested in shares of other funds sold with a sales load (referred to herein as "Offered Shares"), but if the sales load applicable to the Offered Shares exceeds the maximum sales load charged by the fund from which dividends or distributions are being swept (without giving effect to any reduced loads), the difference may be deducted. D. Dividends and distributions paid by a fund may be invested in shares of other funds that impose a CDSC and the applicable CDSC, if any, will be imposed upon redemption of such shares. Dreyfus Dividend ACH permits you to transfer electronically dividends or dividends and capital gain distributions, if any, from the Fund to a designated bank account.Only an account maintained at a domestic financial institution which is an ACH member may be so designated.Banks may charge a fee for this service. Automatic Withdrawal Plan.The Automatic Withdrawal Plan permits you to request withdrawal of a specified dollar amount (minimum of $50) on either a monthly or quarterly basis if you have a $5,000 minimum account.Withdrawal payments are the proceeds from sales of Fund shares, not the yield on the shares.If withdrawal payments exceed reinvested dividends and distributions, your shares will be reduced and eventually may be depleted.The Automatic Withdrawal Plan may be established by filing an Automatic Withdrawal Plan application with the Transfer Agent or by oral request from any of the authorized signatories on the account by calling 1-800-554-4611.The Automatic Withdrawal Plan may be terminated at any time by you, the Company or the Transfer Agent.Shares for which certificates have been issued may not be redeemed through the Automatic Withdrawal Plan. No CDSC with respect to Class C shares will be imposed on withdrawals made under the Automatic Withdrawal Plan, provided that any amount withdrawn under the plan does not exceed on an annual basis 12% of the greater of (1) the account value at the time of the first withdrawal under the Automatic Withdrawal Plan, or (2) the account value at the time of the subsequent withdrawal.Withdrawals with respect to Class C shares under the Automatic Withdrawal Plan that exceed such amounts will be subject to a CDSC.Withdrawals of Class A shares subject to a CDSC under the Automatic Withdrawal Plan will be subject to any applicable CDSC.Purchases of additional Class A shares where the sales load is imposed concurrently with withdrawals of Class A shares generally are undesirable. Certain Retirement Plans, including Dreyfus-sponsored Retirement Plans, may permit certain participants to establish an automatic withdrawal plan from such Retirement Plans. Participants should consult their Retirement Plan sponsor and tax adviser for details.Such a withdrawal plan is different than the Automatic Withdrawal Plan. Letter of Intent—Class A Shares.By signing a Letter of Intent form, you become eligible for the reduced sales load on purchases of Class A shares based on the total number of shares of Eligible Funds (as defined under "Right of Accumulation" above) purchased by you and any related "purchaser" (as defined above) in a 13-month period pursuant to the terms and conditions set forth in the Letter of Intent.Shares of any Eligible Fund purchased within 90 days prior to the submission of the Letter of Intent may be used to equal or exceed the amount specified in the Letter of Intent.A minimum initial purchase of $5,000 is required.You can obtain a Letter of Intent form by calling 1-800-554-4611. Each purchase you make during the 13-month period (which begins on the date you submit the Letter of Intent) will be at the public offering price applicable to a single transaction of the aggregate dollar amount you select in the Letter of Intent.The Transfer Agent will hold in escrow 5% of the amount indicated in the Letter of Intent, which may be used for payment of a higher sales load if you do not purchase the full amount indicated in the Letter of Intent.When you fulfill the terms of the Letter of Intent by purchasing the specified amount the escrowed amount will be released and additional shares representing such amount credited to your account.If your purchases meet the total minimum investment amount specified in the Letter of Intent within the 13-month period, an adjustment will be made at the conclusion of the 13-month period to reflect any reduced sales load applicable to shares purchased during the 90-day period prior to submission of the Letter of Intent.If your purchases qualify for a further sales load reduction, the sales load will be adjusted to reflect your total purchase at the end of 13 months.If total purchases are less than the amount specified, the offering price of the shares you purchased (including shares representing the escrowed amount) during the 13-month period will be adjusted to reflect the sales load applicable to the aggregate purchases you actually made (which will reduce the number of shares in your account), unless you have redeemed the shares in your account, in which case the Transfer Agent, as attorney-in-fact pursuant to the terms of the Letter of Intent, will redeem an appropriate number of Class A shares of the Fund held in escrow to realize the difference between the sales load actually paid and the sales load applicable to the aggregate purchases actually made and any remaining shares will be credited to your account.Signing a Letter of Intent does not bind you to purchase, or the Fund to sell, the full amount indicated at the sales load in effect at the time of signing, but you must complete the intended purchase to obtain the reduced sales load.At the time you purchase Class A shares, you must indicate your intention to do so under a Letter of Intent.Purchases pursuant to a Letter of Intent will be made at the then-current net asset value plus the applicable sales load in effect at the time such Letter of Intent was submitted. Corporate Pension/Profit-Sharing and Retirement Plans.The Company makes available to corporations a variety of prototype pension and profit-sharing plans, including a 401(k) Salary Reduction Plan.In addition, the Company makes available Keogh Plans, IRAs (including regular IRAs, spousal IRAs for a non-working spouse, Roth IRAs, SEP-IRAs, and rollover IRAs), Education Savings Accounts, 401(k) Salary Reduction Plans and 403(b)(7) Plans.Plan support services also are available. If you wish to purchase Fund shares in conjunction with a Keogh Plan, a 403(b)(7) Plan or an IRA, including a SEP-IRA, you may request from the Distributor forms for adoption of such plans. The entity acting as custodian for Keogh Plans, 403(b)(7) Plans or IRAs may charge a fee, payment of which could require the liquidation of shares.All fees charged are described in the appropriate form. Shares may be purchased in connection with these plans only by direct remittance to the entity acting as custodian.Purchases for these plans may not be made in advance of receipt of funds. You should read the prototype retirement plan and the appropriate form of custodial agreement for further details on eligibility, service fees and tax implications, and should consult a tax adviser. DETERMINATION OF NET ASSET VALUE Valuation of Portfolio Securities.Each Fund's investments are valued on the basis of market quotations or official closing prices.Each Fund's portfolio securities, including covered call options written by a Fund, are valued at the last sale price on the securities exchange or national securities market on which such securities primarily are traded.Securities listed on the Nasdaq National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price on that day, at the last sale price.Securities not listed on an exchange or national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except that open short positions are valued at the asked price.Bid price is used when no asked price is available.Substantially all of a Fund's fixed-income investments (excluding short-term investments) are valued by one or more independent pricing services (the "Service") approved by the Company's Board.Securities valued by the Service for which quoted bid prices in the judgment of the Service are readily available and are representative of the bid side of the market are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities).The value of other fixed-income investments is determined by the Service based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.Market quotations of foreign securities in foreign currencies are translated into U.S. dollars at the prevailing rates of exchange.Any assets or liabilities initially expressed in terms of foreign currency will be translated into U.S. dollars at the midpoint of the New York interbank market spot exchange rate as quoted on the day of such translation by the Federal Reserve Bank of New York or, if no such rate is quoted on such date, at the exchange rate previously quoted by the Federal Reserve Bank of New York, or at such other quoted market exchange rate as may be determined to be appropriate by the Manager.Forward currency contracts will be valued at the current cost of offsetting the contract.If a Fund has to obtain prices as of the close of trading on various exchanges throughout the world, the calculation of the Fund's net asset value may not take place contemporaneously with the determination of prices of certain of the Fund's portfolio securities.Short-term investments may be carried at amortized cost, which approximates value.Expenses and fees, including the management fee and fees pursuant to the Shareholder Services Plan, with respect to Class A and Class C shares only, and pursuant to the Distribution Plan, with respect to Class C shares only, are accrued daily and are taken into account for the purpose of determining the net asset value of the Fund's shares.Because of the differences in operating expenses incurred by each Class of shares of a Fund, the per share net asset value of each Class of shares of the Fund will differ. Restricted securities, as well as securities or other assets for which recent market quotations or official closing prices are not readily available or are determined by a Fund not to reflect accurately fair value (such as when the value of a security has been materially affected by events occurring after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market) but before the Fund calculates its net asset value), or which are not valued by the Service, are valued at fair value as determined in good faith based on procedures approved by the Company's Board.Fair value of investments may be determined by the Company's Board, its pricing committee or its valuation committee using such information as it deems appropriate.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased or sold, and public trading in similar securities of the issuer or comparable issuers.Fair value of foreign equity securities may be determined with the assistance of a pricing service using correlations between the movement of prices of foreign securities and indices of domestic securities and other appropriate indicators, such as closing market prices of relevant ADRs and futures contracts.The valuation of a security based on fair value procedures may differ from the security's most recent closing price, and from the prices used by other mutual funds to calculate their net asset values.Foreign securities held by a Fund may trade on days that the Fund is not open for business, thus affecting the value of the Fund's assets on days when Fund investors have no access to the Fund.Restricted securities that are, or are convertible into, securities of the same class of other securities for which a public market exists usually will be valued at such market value less the same percentage discount at which the restricted securities were purchased.This discount will be revised periodically by the Company's Board if the Board members believe that it no longer reflects the value of the restricted securities.Restricted securities not of the same class as securities for which a public market exists usually will be valued initially at cost.Any subsequent adjustment from cost will be based upon considerations deemed relevant by the Company's Board. New York Stock Exchange Closings.The holidays (as observed) on which the New York Stock Exchange is closed currently are:New Year's Day, Martin Luther King Jr. Day, Presidents' Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas. DIVIDENDS, DISTRIBUTIONS AND TAXES Management expects that each Fund will qualify for treatment as a regulated investment company ("RIC") under the Code.Each Fund intends to continue to so qualify if such qualification is in the best interests of its shareholders.As a RIC, a Fund will pay no Federal income tax on net investment income and net realized securities gains to the extent that such income and gains are distributed to shareholders in accordance with applicable provisions of the Code.To qualify as a RIC, each Fund must, among other things: (a) derive in each taxable year at least 90% of its gross income from (i) dividends, interest, payments with respect to securities loans and gains from the sale or other disposition of stocks, securities or foreign currencies or other income (including but not limited to gains from options, futures or forward contracts) derived with respect to its business of investing in such stocks, securities or currencies, and (ii) net income from interests in "qualified publicly traded partnerships" (as defined in the Code) (all such income items, "qualifying income"); (b) diversify its holdings so that, at the end of each quarter of the taxable year, (i) at least 50% of the market value of the Fund's assets is represented by cash and cash items (including receivables), U.S. Government securities, the securities of other RICs and other securities, with such other securities of any one issuer limited for the purposes of this calculation to an amount not greater than 5% of the value of the Fund's total assets and not greater than 10% of the outstanding voting securities of such issuer, and (ii) not more than 25% of the value of its total assets is invested in the securities (other than U.S. Government securities or the securities of other RICs) of a single issuer, two or more issuers that the Fund controls and that are engaged in the same, similar or related trades or businesses or one or more "qualified publicly traded partnerships" (as defined in the Code); and (c) distribute at least 90% of its investment company taxable income (as that term is defined in the Code, but without regard to the deduction for dividends paid) to its shareholders each taxable year.If the Fund does not qualify as a RIC, it will be treated for tax purposes as an ordinary corporation subject to Federal income tax.The term "regulated investment company" does not imply the supervision of management or investment practices or policies by any government agency. Each Fund ordinarily declares and pays dividends from its net investment income and distributes net realized capital gains, if any, once a year.A Fund, however, may make distributions on a more frequent basis to comply with the distribution requirements of the Code, in all events in a manner consistent with the provisions of the 1940 Act. If you elect to receive dividends and distributions in cash, and your dividend or distribution check is returned to a Fund as undeliverable or remains uncashed for six months, the Fund reserves the right to reinvest such dividends or distributions and all future dividends and distributions payable to you in additional Fund shares at net asset value.No interest will accrue on amounts represented by uncashed distribution or redemption checks. Any dividend or distribution paid shortly after an investor's purchase of Fund shares may have the effect of reducing the aggregate net asset value of the shares below the cost of the investment.Such a dividend or distribution would be a return of capital, taxable as stated in the relevant Fund's Prospectus.In addition, the Code provides that if a shareholder holds shares of a Fund for six months or less and has received a capital gain distribution with respect to such shares, any loss incurred on the sale of such shares will be treated as a long-term capital loss to the extent of the capital gain distribution received. Investment income that may be received by each Fund from sources within foreign countries may be subject to foreign taxes withheld at the source.Tax conventions between certain countries and the United States may reduce or eliminate such taxes.If a Fund qualifies as a RIC, the Fund satisfies the 90% distribution requirement and more than 50% of the value of the Fund's total assets at the close of its taxable year consists of stocks or securities of foreign corporations, then the Fund may elect to "pass through" to its shareholders the amount of foreign taxes paid by the Fund.If the Fund so elects, each shareholder would be required to include in gross income, even though not actually received, his or her pro rata share of the foreign taxes paid by the Fund, but would be treated as having paid his or her pro rata share of such foreign taxes and therefore would be allowed to either deduct such amount in computing taxable income or use such amount (subject to various Code limitations) as a foreign tax credit against Federal income tax (but not both).For purposes of the foreign tax credit limitation rules of the Code, each shareholder would treat as foreign source income his or her pro rata share of such foreign taxes plus the portion of dividends received from the Fund representing income derived from foreign sources.No deduction for foreign taxes could be claimed by an individual shareholder who does not itemize deductions.In certain circumstances, a shareholder that (i) has held Fund shares for less than a specified minimum period during which it is not protected from risk of loss, (ii) is obligated to make payments related to the dividends or (iii) holds Fund shares in arrangements in which the shareholder's expected economic profits after non-U.S. taxes are insubstantial, will not be allowed a foreign tax credit for foreign taxes deemed imposed on dividends paid on such shares.Additionally, the Fund also must meet this holding period requirement with respect to its foreign stock and securities in order for "creditable" taxes to flow-through.Each shareholder should consult his or her own tax adviser regarding the potential application of foreign tax credits. Ordinarily, gains and losses realized from portfolio transactions will be treated as capital gains and losses.However, a portion of the gain or loss realized from the disposition of foreign currencies (including foreign currency denominated bank deposits) and non-U.S. dollar denominated securities (including debt instruments and certain futures or forward contracts and options) may be treated as ordinary income or loss.Similarly, gains or losses attributable to fluctuations in exchange rates that occur between the time a Fund accrues interest or other receivables or accrues expenses or other liabilities denominated in a foreign currency and the time the Fund actually collects such receivables or pays such liabilities may be treated as ordinary income or loss.In addition, all or a portion of any gains realized from the sale or other disposition of certain market discount bonds will be treated as ordinary income.Finally, all or a portion of the gain realized from engaging in "conversion transactions" (generally including certain transactions designed to convert ordinary income into capital gain) may be treated as ordinary income. Gain or loss, if any, realized by a Fund from certain financial futures or forward contracts and options transactions ("Section 1256 contracts") will be treated as 60% long-term capital gain or loss and 40% short-term capital gain or loss.Gain or loss will arise upon exercise or lapse of Section 1256 contracts as well as from closing transactions.In addition, any Section 1256 contracts remaining unexercised at the end of a Fund's taxable year will be treated as sold for their then fair market value, resulting in additional gain or loss to the Fund. Offsetting positions held by a Fund involving certain financial futures or forward contracts or options transactions with respect to actively traded personal property may be considered, for tax purposes, to constitute "straddles."To the extent the straddle rules apply to positions established by a Fund, losses realized by the Fund may be deferred to the extent of unrealized gain in the offsetting position.In addition, short-term capital loss on straddle positions may be recharacterized as long-term capital loss, and long-term capital gains on straddle positions may be treated as short-term capital gains or ordinary income.Certain of the straddle positions held by the Fund may constitute "mixed straddles."A Fund may make one or more elections with respect to the treatment of "mixed straddles," resulting in different tax consequences.In certain circumstances, the provisions governing the tax treatment of straddles override or modify certain of the provisions discussed above. If a Fund either (1) holds an appreciated financial position with respect to stock, certain debt obligations, or partnership interests ("appreciated financial position") and then enters into a short sale, futures, forward, or offsetting notional principal contract (collectively, a "Contract") with respect to the same or substantially identical property or (2) holds an appreciated financial position that is a Contract and then acquires property that is the same as, or substantially identical to, the underlying property, the Fund generally will be taxed as if the appreciated financial position were sold at its fair market value on the date the Fund enters into the financial position or acquires the property, respectively.The foregoing will not apply, however, to any transaction during any taxable year that otherwise would be treated as a constructive sale if the transaction is closed within 30 days after the end of that year and the Fund holds the appreciated financial position unhedged for 60 days after that closing (i.e., at no time during that 60-day period is the Fund's risk of loss regarding that position reduced by reason of certain specified transactions with respect to substantially identical or related property, such as having an option to sell, being contractually obligated to sell, making a short sale, or granting an option to buy substantially identical stock or securities). If a Fund enters into certain derivatives (including forward contracts, long positions under notional principal contracts, and related puts and calls) with respect to equity interests in certain pass-thru entities (including other regulated investment companies, real estate investment trusts, partnerships, real estate mortgage investment conduits and certain trusts and foreign corporations), long-term capital gain with respect to the derivative may be recharacterized as ordinary income to the extent it exceeds the long-term capital gain that would have been realized had the interest in the pass-thru entity been held directly by the Fund during the term of the derivative contract.Any gain recharacterized as ordinary income will be treated as accruing at a constant rate over the term of the derivative contract and may be subject to an interest charge.The Treasury has authority to issue regulations expanding the application of these rules to derivatives with respect to debt instruments and/or stock in corporations that are not pass-thru entities. If a Fund invests in an entity that is classified as a "passive foreign investment company" ("PFIC") for Federal income tax purposes, the operation of certain provisions of the Code applying to PFICs could result in the imposition of certain Federal income taxes on the Fund.In addition, gain realized from the sale or other disposition of PFIC securities may be treated as ordinary income. Investment by a Fund in securities issued or acquired at a discount, or providing for deferred interest or for payment of interest in the form of additional obligations could under special tax rules affect the amount, timing and character of distributions to shareholders by causing the Fund to recognize income prior to the receipt of cash payments.For example, a Fund could be required each year to accrue a portion of the discount (or deemed discount) at which the securities were issued and to distribute such income in order to maintain its qualification as a regulated investment company.In such case, the Fund may have to dispose of securities which it might otherwise have continued to hold in order to generate cash to satisfy the distribution requirements. Federal regulations require that you provide a certified taxpayer identification number ("TIN") upon opening or reopening an account.See the Account Application for further information concerning this requirement.Failure to furnish a certified TIN to the Company could subject you to a $50 penalty imposed by the Internal Revenue Service. PORTFOLIO TRANSACTIONS General. The Manager assumes general supervision over the placement of securities purchase and sale orders on behalf of the funds it manages.Funds managed by dual employees of the Manager and an affiliated entity, and funds with a sub-investment adviser, execute portfolio transactions through the trading desk of the affiliated entity or sub-investment adviser, as applicable (the "Trading Desk"). Those funds use the research facilities, and are subject to the internal policies and procedures, of applicable affiliated entity or sub-investment adviser. The Trading Desk generally has the authority to select brokers (for equity securities) or dealers (for fixed income securities) and the commission rates or spreads to be paid. Allocation of brokerage transactions is made in the best judgment of the Trading Desk and in a manner deemed fair and reasonable. In choosing brokers or dealers, the Trading Desk evaluates the ability of the broker or dealer to execute the transaction at the best combination of price and quality of execution. In general, brokers or dealers involved in the execution of portfolio transactions on behalf of a fund are selected on the basis of their professional capability and the value and quality of their services. The Trading Desk attempts to obtain best execution for the funds by choosing brokers or dealers to execute transactions based on a variety of factors, which may include, but are not limited to, the following: (i) price; (ii) liquidity; (iii) the nature and character of the relevant market for the security to be purchased or sold; (iv) the quality and efficiency of the broker's or dealer's execution; (v) the broker's or dealer's willingness to commit capital; (vi) the reliability of the broker or dealer in trade settlement and clearance; (vii) the level of counter-party risk (i.e., the broker's or dealer's financial condition); (viii) the commission rate or the spread; (ix) the value of research provided; (x) the availability of electronic trade entry and reporting links; and (xi) the size and type of order (e.g., foreign or domestic security, large block, illiquid security). In selecting brokers or dealers no factor is necessarily determinative; however, at various times and for various reasons, certain factors will be more important than others in determining which broker or dealer to use. Seeking to obtain best execution for all trades takes precedence over all other considerations. Investment decisions for a fund are made independently from those of the other investment companies and accounts advised by Dreyfus and its affiliates.If, however, such other investment companies or accounts desire to invest in, or dispose of, the same securities as the Funds, Dreyfus or its affiliates may, but are not required to, aggregate (or "bunch") orders that are placed or received concurrently for more than one investment company or account and available investments or opportunities for sales will be allocated equitability to each.In some cases, this procedure may adversely affect the size of the position obtained for or disposed of by a Fund or the price paid or received by the Fund.When transactions are aggregated, but it is not possible to receive the same price or execution on the entire volume of securities purchased or sold, the various prices may be averaged, and the Fund will be charged or credited with the average price. Dreyfus may buy for a fund securities of issuers in which other investment companies or accounts advised by Dreyfus or BNY Mellon and its other affiliates have made, or are making, an investment in securities that are subordinate or senior to the securities purchased for the fund.For example, a fund may invest in debt securities of an issuer at the same time that other investment companies or accounts are investing, or currently have an investment, in equity securities of the same issuer.To the extent that the issuer experiences financial or operational challenges which may impact the price of its securities and its ability to meet its obligations, decisions by BNY Mellon or its affiliates (including Dreyfus) relating to what actions are to be taken may raise conflicts of interests and Dreyfus or BNY Mellon and its other affiliates may take actions for certain accounts that have negative impacts on other advisory accounts, including the Fund. Portfolio turnover may vary from year to year as well as within a year. In periods in which extraordinary market conditions prevail, the portfolio managers will not be deterred from changing the fund's investment strategy as rapidly as needed, in which case higher turnover rates can be anticipated which would result in greater brokerage expenses. The overall reasonableness of brokerage commissions paid is evaluated by the Trading Desk based upon its knowledge of available information as to the general level of commissions paid by other institutional investors for comparable services. Higher portfolio turnover rates usually generate additional brokerage commissions and transaction costs, and any short-term gains realized from these transactions are taxable to shareholders as ordinary income. To the extent that a fund invests in foreign securities, certain of such fund's transactions in those securities may not benefit from the negotiated commission rates available to funds for transactions in securities of domestic issuers. For funds that permit foreign exchange transactions, such transactions are made with banks or institutions in the interbank market at prices reflecting a mark-up or mark-down and/or commission. The portfolio managers may deem it appropriate for one fund or account they manage to sell a security while another fund or account they manage is purchasing the same security.Under such circumstances, the portfolio managers may arrange to have the purchase and sale transactions effected directly between the funds and/or accounts ("cross transactions"). Cross transactions will be effected in accordance with procedures adopted pursuant to Rule 17a-7 under the 1940 Act. Funds and accounts managed by the Manager, an affiliated entity or a sub-investment adviser may own significant positions in portfolio companies which, depending on market conditions, may affect adversely the ability to dispose of some or all of such positions. Brokerage Commissions.The Company contemplates that, consistent with the policy of seeking best price and execution, brokerage transactions may be conducted through the Manager (and where applicable, a sub-adviser or Dreyfus affiliate) or their affiliates.The Company's Board has adopted procedures in conformity with Rule 17e-1 under the 1940 Act to ensure that all brokerage commissions paid to the Manager (and where applicable, a sub-adviser or Dreyfus affiliate) are reasonable and fair. As the Fund had not commenced operations prior to the date of this Statement of Additional Information, no information is provided on brokerage fees or commissions paid by the Funds. IPO Allocations.Certain funds advised by the Manager (and where applicable, a sub-adviser or Dreyfus affiliate) may participate in IPOs.In deciding whether to purchase an IPO, the Manager (and where applicable, a sub-adviser or Dreyfus affiliate) generally considers the capitalization characteristics of the security, as well as other characteristics of the security, and identifies funds and accounts with investment objectives and strategies consistent with such a purchase.Generally, as more IPOs involve small- and mid-cap companies, the funds and accounts with a small- and mid-cap focus may participate in more IPOs than funds and accounts with a large-cap focus.The Manager (and where applicable, a sub-adviser or Dreyfus affiliate), when consistent with the fund's and/or account's investment guidelines, generally will allocate shares of an IPO on a pro rata basis.In the case of "hot" IPOs, where the Manager (and if applicable, a sub-adviser or Dreyfus affiliate) only receives a partial allocation of the total amount requested, those shares will be distributed fairly and equitably among participating funds or accounts managed by the Manager (or where applicable, a sub-adviser or Dreyfus affiliate)."Hot" IPOs raise special allocation concerns because opportunities to invest in such issues are limited as they are often oversubscribed.The distribution of the partial allocation among funds and/or accounts will be based on relevant net asset values.Shares will be allocated on a pro rata basis to all appropriate funds and accounts, subject to a minimum allocation based on trading, custody, and other associated costs.International hot IPOs may not be allocated on a pro rata basis due to transaction costs, market liquidity and other factors unique to international markets. Soft Dollars. The term "soft dollars" is commonly understood to refer to arrangements where an investment adviser uses client (or fund) brokerage commissions to pay for research and other services to be used by the investment adviser. Section 28(e) of the Securities Exchange Act of 1934 provides a "safe harbor" that permits investment advisers to enter into soft dollar arrangements if the investment adviser determines in good faith that the amount of the commission is reasonable in relation to the value of the brokerage and research services provided. Eligible products and services under Section 28(e) include those that provide lawful and appropriate assistance to the investment adviser in the performance of its investment decision-making responsibilities. Subject to the policy of seeking best execution, Dreyfus-managed funds may execute transactions with brokerage firms that provide research services and products, as defined in Section 28(e). Any and all research products and services received in connection with brokerage commissions will be used to assist the applicable affiliated entity or sub-investment adviser in its investment decision-making responsibilities, as contemplated under Section 28(e). Under certain conditions, higher brokerage commissions may be paid in connection with certain transactions in return for research products and services. The products and services provided under these arrangements permit the Trading Desk to supplement its own research and analysis activities, and provide it with information from individuals and research staffs of many securities firms. Such services and products may include, but are not limited to the following:fundamental research reports (which may discuss, among other things, the value of securities, or the advisability of investing in, purchasing or selling securities, or the availability of securities or the purchasers or sellers of securities, or issuers, industries, economic factors and trends, portfolio strategy and performance); current market data and news; technical and portfolio analyses; economic forecasting and interest rate projections; and historical information on securities and companies.The Trading Desk also may defray the costs of certain services and communication systems that facilitate trade execution (such as on-line quotation systems, direct data feeds from stock exchanges and on-line trading systems with brokerage commissions generated by client transactions) or functions related thereto (such as clearance and settlement).Some of the research products or services received by the Trading Desk may have both a research function and a non-research administrative function (a "mixed use"). If the Trading Desk determines that any research product or service has a mixed use, the Trading Desk will allocate in good faith the cost of such service or product accordingly. The portion of the product or service that the Trading Desk determines will assist it in the investment decision-making process may be paid for in soft dollars. The non-research portion is paid for by the Trading Desk in hard dollars. The Trading Desk generally considers the amount and nature of research, execution and other services provided by brokerage firms, as well as the extent to which such services are relied on, and attempts to allocate a portion of the brokerage business of its clients on the basis of that consideration. Neither the services nor the amount of brokerage given to a particular brokerage firm are made pursuant to any agreement or commitment with any of the selected firms that would bind the Trading Desk to compensate the selected brokerage firm for research provided. The Trading Desk endeavors, but is not legally obligated, to direct sufficient commissions to broker/dealers that have provided it with research and other services to ensure continued receipt of research the Trading Desk believes is useful. Actual commissions received by a brokerage firm may be more or less than the suggested allocations. There may be no correlation between the amount of brokerage commissions generated by a particular fund or client and the indirect benefits received by that fund or client. The affiliated entity or sub-investment adviser may receive a benefit from the research services and products that is not passed on to a fund in the form of a direct monetary benefit.Further, research services and products may be useful to the affiliated entity or sub-investment adviser in providing investment advice to any of the funds or clients it advises. Likewise, information made available to the affiliated entity or sub-investment adviser from brokerage firms effecting securities transactions for a fund may be utilized on behalf of another fund or client.Information so received is in addition to, and not in lieu of, services required to be performed by the affiliated entity or sub-investment adviser and fees are not reduced as a consequence of the receipt of such supplemental information. Although the receipt of such research services does not reduce the normal independent research activities of the affiliated entity or sub-investment adviser, it enables them to avoid the additional expenses that might otherwise be incurred if it were to attempt to develop comparable information through its own staff. Regular Broker-Dealers.Each Fund may acquire securities issued by one or more of its "regular brokers or dealers," as defined in Rule 10b-1 under the 1940 Act. Rule 10b-1 provides that a "regular broker or dealer" is one of the ten brokers or dealers that, during the Fund's most recent fiscal year (i) received the greatest dollar amount of brokerage commissions from participating, either directly or indirectly, in the Fund's portfolio transactions, (ii) engaged as principal in the largest dollar amount of the Fund's portfolio transactions or (iii) sold the largest dollar amount of the Fund's securities. Disclosure of Portfolio Holdings.It is the policy of Dreyfus to protect the confidentiality of fund portfolio holdings and prevent the selective disclosure of non-public information about such holdings.Each fund, or its duly authorized service providers, publicly discloses its portfolio holdings in accordance with regulatory requirements, such as periodic portfolio disclosure in filings with the SEC.Each non-money market fund, or its duly authorized service providers, may publicly disclose its complete schedule of portfolio holdings at month-end, with a one-month lag, at www.dreyfus.com.In addition, fifteen days following the end of each calendar quarter, each non-money market fund, or its duly authorized service providers, may publicly disclose on the website its complete schedule of portfolio holdings as of the end of such quarter.Each money market fund will disclose daily on www.dreyfus.com the fund's complete schedule of holdings as of the end of the previous business day.The schedule of holdings will remain on the website until the date on which the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. If a fund's portfolio holdings are released pursuant to an ongoing arrangement with any party, such fund must have a legitimate business purpose for doing so, and neither the fund, nor Dreyfus or its affiliates, may receive any compensation in connection with an arrangement to make available information about the fund's portfolio holdings.Funds may distribute portfolio holdings to mutual fund evaluation services such as Standard & Poor's, Morningstar or Lipper Analytical Services; due diligence departments of broker-dealers and wirehouses that regularly analyze the portfolio holdings of mutual funds before their public disclosure; and broker-dealers that may be used by the fund, for the purpose of efficient trading and receipt of relevant research, provided that: (a) the recipient does not distribute the portfolio holdings to persons who are likely to use the information for purposes of purchasing or selling fund shares or fund portfolio holdings before the portfolio holdings become public information; and (b) the recipient signs a written confidentiality agreement. Funds may also disclose any and all portfolio information to their service providers and others who generally need access to such information in the performance of their contractual duties and responsibilities and are subject to duties of confidentiality, including a duty not to trade on non-public information, imposed by law and/or contract.These service providers include the fund's custodian, independent registered public accounting firm, investment adviser, administrator, and each of their respective affiliates and advisers. Disclosure of portfolio holdings may be authorized only by the Company's Chief Compliance Officer, and any exceptions to this policy are reported quarterly to the Company's Board. SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS The Board of each fund in the Dreyfus Family of Funds has delegated to Dreyfus the authority to vote proxies of companies held in the fund's portfolio. Dreyfus, through its participation on BNY Mellon's Proxy Policy Committee (the "PPC"), applies BNY Mellon's Proxy Voting Policy, related procedures, and voting guidelines when voting proxies on behalf of the funds. Dreyfus recognizes that an investment adviser is a fiduciary that owes its clients, including funds it manages, a duty of utmost good faith and full and fair disclosure of all material facts.An investment adviser's duty of loyalty requires an adviser to vote proxies in a manner consistent with the best financial and economic interest of its clients and precludes the adviser from subrogating the clients' interests to its own.In addition, an investment adviser voting proxies on behalf of a fund must do so in a manner consistent with the best financial and economic interests of the fund and its shareholders. Dreyfus seeks to avoid material conflicts of interest by participating in the PPC, which applies detailed, pre-determined written proxy voting guidelines (the "Voting Guidelines") in an objective and consistent manner across client accounts, based on internal and external research and recommendations provided by a third party vendor, and without consideration of any client relationship factors.Further, Dreyfus and its affiliates engage a third party as an independent fiduciary to vote all proxies for BNY Mellon securities and proxies of mutual funds sponsored by Dreyfus or its affiliates (including the Dreyfus Family of Funds), and may engage an independent fiduciary to vote proxies of other issuers in Dreyfus' and its affiliates' discretion. All proxies received by the funds are reviewed, categorized, analyzed and voted in accordance with the Voting Guidelines.The guidelines are reviewed periodically and updated as necessary to reflect new issues and any changes in BNY Mellon's or Dreyfus' policies on specific issues.Items that can be categorized under the Voting Guidelines are voted in accordance with any applicable guidelines or referred to the PPC, if the applicable guidelines so require. Proposals for which a guideline has not yet been established, for example, new proposals arising from emerging economic or regulatory issues, are referred to the PPC for discussion and vote.Additionally, the PPC may elect to review any proposal where it has identified a particular issue for special scrutiny in light of new information.With regard to voting proxies of foreign companies, Dreyfus weighs the cost of voting and potential inability to sell the securities (which may occur during the voting process) against the benefit of voting the proxies to determine whether or not to vote.With respect to securities lending transactions, Dreyfus seeks to balance the economic benefits of continuing to participate in an open securities lending transaction against the inability to vote proxies. When evaluating proposals, the PPC recognizes that the management of a publicly-held company may need protection from the market's frequent focus on short-term considerations, so as to be able to concentrate on such long-term goals as productivity and development of competitive products and services.In addition, the PPC generally supports proposals designed to provide management with short-term insulation from outside influences so as to enable them to bargain effectively with potential suitors to the extent such proposals are discrete and not bundled with other proposals.The PPC believes that a shareholder's role in the governance of a publicly-held company is generally limited to monitoring the performance of the company and its management and voting on matters which properly come to a shareholder vote.However, the PPC generally opposes proposals designed to insulate an issuer's management unnecessarily from the wishes of a majority of shareholders. On questions of social responsibility where economic performance does not appear to be an issue, the PPC attempts to ensure that management reasonably responds to the social issues.Responsiveness will be measured by management's efforts to address the particular social issue including, where appropriate, assessment of the implications of the proposal to the ongoing operations of the company.The PPC will pay particular attention to repeat issues where management has failed in its commitment in the intervening period to take actions on issues.With respect to funds having investment policies that require proxies to be cast in a certain manner on particular social responsibility issues, proposals relating to such issues are evaluated and voted separately by the fund's portfolio manager in accordance with such policies, rather than pursuant to the PPC process described above. In evaluating proposals regarding incentive plans and restricted stock plans, the PPC typically employs a shareholder value transfer model.This model seeks to assess the amount of shareholder equity flowing out of the company to executives as options are exercised.After determining the cost of the plan, the PPC evaluates whether the cost is reasonable based on a number of factors, including industry classification and historical performance information.The PPC generally votes against proposals that permit the repricing or replacement of stock options without shareholder approval or that are silent on repricing and the company has a history of repricing stock options in a manner that the PPC believes is detrimental to shareholders. Information regarding how proxies were voted for the funds is available on the Dreyfus Family of Funds' website athttp://www.dreyfus.comand on the SEC's website athttp://www.sec.comon the relevant fund's Form N-PX filed with the SEC. INFORMATION ABOUT THE COMPANY AND FUNDS Each Fund share has one vote and, when-issued and paid for in accordance with the terms of the offering, is fully paid and non-assessable.Fund shares have equal rights as to dividends and in liquidation.Shares have no preemptive, subscription or conversion rights and are freely transferable. Unless otherwise required by the 1940 Act, ordinarily it will not be necessary for the Company to hold annual meetings of shareholders.As a result, Fund shareholders may not consider each year the election of Board members or the appointment of auditors.However, the holders of at least 10% of the shares outstanding and entitled to vote may require the Company to hold a special meeting of shareholders for purposes of removing a Board member from office. Shareholders may remove a Board member by the affirmative vote of a majority of the Company's outstanding voting shares.In addition, the Board will call a meeting of shareholders for the purpose of electing Board members if, at any time, less than a majority of the Board members then holding office have been elected by shareholders. The Company is a "series fund," which is a mutual fund divided into separate portfolios, each of which is treated as a separate entity for certain matters under the 1940 Act and for other purposes.A shareholder of one portfolio is not deemed to be a shareholder of any other portfolio.For certain matters shareholders vote together as a group; as to others they vote separately by portfolio. To date, the Board has authorized the creation of 11 series of shares.All consideration received by the Company for shares of a series, and all assets in which such consideration is invested, will belong to that series (subject only to the rights of creditors of the Company) and will be subject to the liabilities related thereto.The income attributable to, and the expenses of, a series will be treated separately from those of the other series of the Company.The Company has the ability to create, from time to time, new series without shareholder approval. Rule 18f-2 under the 1940 Act provides that any matter required to be submitted under the provisions of the 1940 Act or applicable state law or otherwise to the holders of the outstanding voting securities of an investment company, such as the Company, will not be deemed to have been effectively acted upon unless approved by the holders of a majority of the outstanding shares of each series affected by such matter.Rule 18f-2 further provides that a series shall be deemed to be affected by a matter unless it is clear that the interests of each series in the matter are identical or that the matter does not affect any interest of such series.Rule 18f-2 exempts the selection of the independent registered public accounting firm and the election of Board members from the separate voting requirements of the Rule. Each Fund is intended to be a long-term investment vehicle and is not designed to provide investors with a means of speculating on short-term market movements.A pattern of frequent purchases and exchanges can be disruptive to efficient portfolio management and, consequently, can be detrimental to the Fund's performance and its shareholders.If Fund management determines that an investor is following an abusive investment strategy, it may reject any purchase request, or terminate the investor's exchange privilege, with or without prior notice.Such investors also may be barred from purchasing shares of other funds in the Dreyfus Family of Funds.Accounts under common ownership or control may be considered as one account for purposes of determining a pattern of excessive or abusive trading.In addition, each Fund may refuse or restrict purchase or exchange requests for Fund shares by any person or group if, in the judgment of the Fund's management, the Fund would be unable to invest the money effectively in accordance with its investment objective and policies or could otherwise be adversely affected or if the Fund receives or anticipates receiving simultaneous orders that may significantly affect the Fund.If an exchange request is refused, the Company will take no other action with respect to Fund shares until it receives further instructions from the investor.While the Company will take reasonable steps to prevent excessive short term trading deemed to be harmful to a Fund, it may not be able to identify excessive trading conducted through certain financial intermediaries or omnibus accounts. Effective May 17, 2006, the Company changed its name from "Dreyfus Premier New Leaders Fund, Inc." to its current name. Each Fund will send annual and semi-annual financial statements to all of its shareholders. COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, New York 10038-4982, as counsel for the Company, has rendered its opinion as to certain legal matters regarding the due authorization and valid issuance of the shares being sold pursuant to the relevant Fund's Prospectus. , an independent registered public accounting firm, has been selected to serve as the independent registered public accounting firm for each Fund. PART C OTHER INFORMATION Item 28. Exhibits. (a)(i) Registrant's Articles of Incorporation and Articles of Amendment are incorporated by reference to Exhibit (1) of Post-Effective Amendment No. 15 to the Registration Statement on Form N-1A, filed on April 25, 1996. (a)(ii) Articles of Amendment and Articles Supplementary are incorporated by reference to Exhibit (a) of Post-Effective Amendment No. 24 to the Registration Statement on Form N-1A, filed on September 27, 2002. (a)(iii) Articles of Amendment are incorporated by reference to Exhibit (a)(iii) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on May 16, 2006. (a)(iv) Articles Supplementary are incorporated by reference to Exhibit (a)(iv) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on May 16, 2006. (a)(v) Articles Supplementary are incorporated by reference to Exhibit (a)(v) of Post-Effective Amendment No. 50 to the Registration Statement on Form N-1A, filed on December 16, 2008 (a)(vi) Articles of Amendment are incorporated by reference to Exhibit (a)(vi) of Post-Effective Amendment No. 53 to the Registration Statement on Form N-1A, filed on April 30, 2009. (a)(vii) Articles Supplementary are incorporated by reference to Exhibit (a)(vii) of Post-Effective Amendment No. 56 to the Registration Statement on Form N-1A, filed on September 25, 2009. (a)(viii) Articles Supplementary.** (b) Registrant's By-Laws, as amended, are incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 31 to the Registration Statement on Form N-1A, filed on April 26, 2006. (d)(i) Management Agreement, as revised.** (d)(ii) Sub-Investment Advisory Agreement with Walter Scott & Partners Limited, as amended, is incorporated by reference to Exhibit (d)(ii) of Post-Effective Amendment No. 46 to the Registration Statement on Form N-1A, filed on May 27, 2008. (d)(iii) Sub-Investment Advisory Agreement with Riverbridge Partners, LLC, with respect to Dreyfus Select Managers Small Cap Value Fund, is incorporated by reference to Exhibit (d)(iii) of Post-Effective Amendment No. 50 to the Registration Statement on Form N-1A, filed on December 16, 2008. (d)(iv) Sub-Investment Advisory Agreement with Walthausen & Co., LLC is incorporated by reference to Exhibit (d)(iv) of Post-Effective Amendment No. 50 to the Registration Statement on Form N-1A, filed on December 16, 2008. (d)(v) Sub-Investment Advisory Agreement with Thompson, Siegel and Walmsley LLC is incorporated by reference to Exhibit (d)(v) of Post-Effective Amendment No. 50 to the Registration Statement on Form N-1A, filed on December 16, 2008. (d)(vi) Sub-Investment Advisory Agreement with WestLB Mellon Asset Management (USA) LLC is incorporated by reference to Exhibit (d)(ii) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on May 16, 2006. (d)(vii) Sub-Investment Advisory Agreement with Mellon Equity Associates, LLP is incorporated by reference to Exhibit (d)(iii) of Post-Effective Amendment No. 37 to the Registration Statement on Form N-1A, filed on November 22, 2006. (d)(viii) Sub-Investment Advisory Agreement with Neuberger Berman Management LLC is incorporated by reference to Exhibit (d)(ix) of Post-Effective Amendment No. 60 to the Registration Statement on Form N-1A, filed on March 30, 2010. (d)(ix) Sub-Investment Advisory Agreement with Cupps Capital Management, LLC.** (d)(x) Sub-Investment Advisory Agreement with Goldman Sachs Asset Management, L.P.** (d)(xi) Sub-Investment Advisory Agreement with Mar Vista Investment Partners, LLC.** (d)(xii) Sub-Investment Advisory Agreement with Riverbridge Partners, LLC, with respect to Dreyfus Select Managers Small Cap Growth Fund.** (d)(xiii) Sub-Investment Advisory Agreement with Geneva Capital Management Ltd.** (d)(xiv) Sub-Investment Advisory Agreement with Profit Investment Management, LLC.** (d)(xv) Portfolio Allocation Management Agreement, as revised.** (e)(i) Distribution Agreement, as revised.** (e)(ii) Distribution and Shareholders Services Plan Agreements, as amended, are incorporated by reference to Exhibit (e)(ii) of Post-Effective Amendment No. 24 to the Registration Statement on Form N-1A, filed on September 27, 2002. (e)(iii) Forms of Supplement to Service Agreements are incorporated by reference to Exhibit (e)(iii) of Post-Effective Amendment No. 40 to the Registration Statement on Form N-1A, filed on April 27, 2007. (g)(i) Amended and Restated Custody Agreement is incorporated by reference to Exhibit (8)(a) of Post-Effective Amendment No. 15 to the Registration Statement on Form N-1A, filed on April 25, 1996. (g)(ii) Sub-Custodian Agreement is incorporated by reference to Exhibit (8)(b) of Post-Effective Amendment No. 15 to the Registration Statement on Form N-1A, filed on April 25, 1996. (g)(iii) Custody Agreement is incorporated by reference to Exhibit (g)(ii) of Post-Effective Amendment No. 42 to the Registration Statement on Form N-1A, filed on February 28, 2008. (g)(iv) Foreign Custody Manager Agreement is incorporated by reference to Exhibit (g)(iii) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on May 16, 2006 (h)(i) Shareholder Services Plan, as revised.** (h)(ii) Amended and Restated Transfer Agency Agreement is incorporated by reference to Exhibit (h)(ii) of Post-Effective Amendment No. 42 to the Registration Statement on Form N-1A, filed on February 28, 2008. (i) Opinion and Consent of Registrant's counsel are incorporated by reference to Exhibit (10) of Post-Effective Amendment No. 15 to the Registration Statement on Form N-1A, filed on April 25, 1996. (j) Consent of Independent Registered Public Accounting Firm.** (m) Rule 12b-1 Distribution Plan, as revised.** (n) Rule 18f-3 Plan, as revised.** (p)(i) Code of Ethics of the Bank of New York Mellon, is incorporated by reference to Exhibit (p)(i) of Post-Effective Amendment No. 42 to the Registration Statement on Form N-1A, filed on February 28, 2008. (p)(ii) Code of Ethics for Walthausen & Co. LLC is incorporated by reference to Exhibit (p)(ii) of Post-Effective Amendment No. 50 to the Registration Statement on Form N-1A, filed on December 16, 2008. (p)(iii) Code of Ethics for Riverbridge Partners, LLC is incorporated by reference to Exhibit (p)(iii) of Post-Effective Amendment No. 50 to the Registration Statement on Form N-1A, filed on December 16, 2008. (p)(iv) Code of Ethics for Thompson, Siegel and Walmsley LLC is incorporated by reference to Exhibit (p)(iv) of Post-Effective Amendment No. 50 to the Registration Statement on Form N-1A, filed on December 16, 2008. (p)(v) Code of Ethics for Neuberger Berman Management LLC.* (p)(vi) Code of Ethics for Cupps Capital Management, LLC.** (p)(vii) Code of Ethics for Goldman Sachs Asset Management, L.P.** (p)(viii) Code of Ethics for Mar Vista Investment Partners, LLC.** (p)(ix) Code of Ethics for Riverbridge Partners, LLC.** (p)(x) Code of Ethics for Geneva Capital Management Ltd.** (p)(xi) Code of Ethics for Profit Investment Management, LLC.** (p)(xii) Code of Ethics for the Nonmanagement Board members of the Dreyfus Family of Funds is incorporated by reference to Exhibit (p)(v) of Post-Effective Amendment No. 60 to the Registration Statement on Form N-1A, filed on March 30, 2010. Other Exhibits. (a) Power of Attorney is incorporated by reference to Other Exhibits (a) of Post-Effective Amendment No. 58 to the Registration Statement on Form N-1A, filed on January 29, 2010. (b) Certificate of Assistant Secretary is incorporated by reference to Other Exhibits (a) of Post-Effective Amendment No. 60 to the Registration Statement on Form N-1A, filed on March 30, 2010. *Filed herewith. ** To be filed by amendment. Item 29.Persons Controlled by or Under Common Control with Registrant Not Applicable. Item 30.Indemnification The Registrant's charter documents set forth the circumstances under which indemnification shall be provided to any past or present Board member or officer of the Registrant. The Registrant also has entered into a separate agreement with each of its Board members that describes the conditions and manner in which the Registrant indemnifies each of its Board members against all liabilities incurred by them (including attorneys' fees and other litigation expenses, settlements, fines and penalties), or which may be threatened against them, as a result of being or having been a Board member of the Registrant. These indemnification provisions are subject to applicable state law and to the limitation under the Investment Company Act of 1940, as amended, that no board member or officer of a fund may be protected against liability for willful misfeasance, bad faith, gross negligence or reckless disregard for the duties of his or her office. Reference is hereby made to the following: Article SEVENTH of the Registrant's Articles of Incorporation, Article VIII of the Registrant's By-Laws, as amended, Section 2-418 of the Maryland General Corporation Law, and Section 1.11 of the Distribution Agreement. Item 31(a).Business and Other Connections of Investment Adviser The Dreyfus Corporation ("Dreyfus") and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser, manager and distributor for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. Dreyfus also serves as sub-investment adviser to and/or administrator of other investment companies. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker-dealer of shares of investment companies sponsored by Dreyfus and of other investment companies for which Dreyfus acts as investment adviser, sub-investment adviser or administrator. Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates Jonathan Baum Chief Executive Officer and Chair of the Board MBSC Securities Corporation++ Chief Executive Officer Chairman of the Board Director Executive Vice President 3/08 - Present 3/08 - Present 6/07 - 3/08 6/07 - 3/08 J. Charles Cardona President and Director MBSC Securities Corporation++ Director Executive Vice President 6/07 - Present 6/07 - Present Universal Liquidity Funds plc+ Director 4/06 - Present Dreyfus Service Corporation++ Executive Vice President Director 2/97 - 6/07 8/00 - 6/07 Diane P. Durnin Vice Chair and Director None Phillip N. Maisano Director, Vice Chair and Chief Investment Officer The Bank of New York Mellon ***** Senior Vice President 7/08 - Present BNY Mellon, National Association + Senior Vice President 7/08 - Present Mellon Bank, N.A.+ Senior Vice President 4/06 - 6/08 BNY Alcentra Group Holdings, Inc.++ Director 10/07 - Present BNY Mellon Investment Office GP LLC* Manager 4/07 - Present Mellon Global Alternative Investments Limited London, England Director 8/06 - Present Pareto Investment Management Limited London, England Director 4/08 - Present The Boston Company Asset Management NY, LLC* Manager 10/07 - Present The Boston Company Asset Management, LLC* Manager 12/06 - Present Urdang Capital Management, Inc. 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Director 10/07 - Present Urdang Securities Management, Inc. 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Director 10/07 - Present EACM Advisors LLC 200 Connecticut Avenue Norwalk, CT 06854-1940 Chairman of Board 8/04 - Present Founders Asset Management LLC**** Member, Board of Managers 11/06 - Present Standish Mellon Asset Management Company, LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Board Member 12/06 - Present Mellon Capital Management Corporation*** Director 12/06 - Present Mellon Equity Associates, LLP+ Board Member 12/06 - 12/07 Newton Management Limited London, England Board Member 12/06 - Present Franklin Portfolio Associates, LLC* Board Member 12/06 - Present Mitchell E. Harris Director Standish Mellon Asset Management Company LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Chairman Chief Executive Officer Member, Board of Managers 2/05 - Present 8/04 - Present 10/04 - Present Alcentra NY, LLC++ Manager 1/08 - Present Alcentra US, Inc. ++ Director 1/08 - Present Alcentra, Inc. ++ Director 1/08 - Present BNY Alcentra Group Holdings, Inc. ++ Director 10/07 - Present Pareto New York LLC++ Manager 11/07 - Present Standish Ventures LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 President 12/05 - Present Manager 12/05 - Present Palomar Management London, England Director 12/97 - Present Palomar Management Holdings Limited London, England Director 12/97 - Present Pareto Investment Management Limited London, England Director 9/04 - Present Jeffrey D. Landau Director The Bank of New York Mellon+ Executive Vice President 4/07 - Present Allomon Corporation+ Treasurer 12/07 - Present APT Holdings Corporation+ Treasurer 12/07 - Present BNY Mellon, N.A.+ Treasurer 7/07 - 01/10 Mellon Funding Corporation+ Treasurer 12/07 - 12/09 The Bank of New York Mellon Corporation+ Treasurer 7/07 - 01/10 Ronald P. O'Hanley Director The Bank of New York Mellon Corporation ***** Vice Chairman 7/07 - Present Mellon Trust of New England, N.A. * Vice Chairman 4/05 - 6/08 The Bank of New York Mellon ***** Vice Chairman 7/08 - Present BNY Mellon, National Association + Vice Chairman 7/08 - Present BNY Alcentra Group Holdings, Inc. ++ Director 10/07 - Present BNY Mellon Investment Office GP LLC+ Manager 4/07 - Present EACM Advisors LLC 200 Connecticut Avenue Norwalk, CT 06854-1940 Manager 6/04 - Present Ivy Asset Management Corp. One Jericho Plaza Jericho, NY 11753 Director 12/07 - Present Neptune LLC+++++ Chairman 7/98 - Present President 7/98 - Present Member, Management Committee 6/98 - Present Pareto Investment Management Limited London, England Director 9/04 - Present The Boston Company Asset Management NY, LLC* Manager 10/07 - Present The Boston Company Asset Management, LLC* Manager 12/97 - Present The Boston Company Holding, LLC* Vice Chairman 2/07 - Present Walter Scott & Partners Limited Edinburgh, Scotland Director 10/06 - Present WestLB Mellon Asset Management Holdings Limited Dusseldorf, Germany Director 4/06 - Present Mellon Bank, N.A. + Vice Chairman 6/01 - 6/08 Standish Mellon Asset Management Company, LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Board Member 7/01 - Present Franklin Portfolio Holdings, LLC* Director 12/00 - Present Franklin Portfolio Associates, LLC* Director 4/97 - Present Pareto Partners (NY) ++ Partner Representative 2/00 - Present Buck Consultants, Inc.++ Director 7/97 - Present Newton Management Limited London, England Executive Committee Member Director 10/98 - Present 10/98 - Present BNY Mellon Asset Management Japan Limited Tokyo, Japan Director 6/06 - Present TBCAM Holdings, LLC* Director 1/98 - Present MAM (MA) Holding Trust+++++ Trustee 6/03 - Present MAM (DE) Trust+++++ Trustee 6/03 - Present Pareto Partners The Bank of New York Mellon Centre 160 Queen Victoria Street London England Partner Representative 5/97 - Present Mellon Capital Management Corporation*** Director 2/97 - Present Mellon Equity Associates, LLP+ Executive Committee Member Chairman 1/98 - 12/07 1/98 - 12/07 Mellon Global Investing Corp.* Director Chairman Chief Executive Officer 5/97 - Present 5/97 - Present 5/97 - Present Cyrus Taraporevala Director Urdang Capital Management, Inc. 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Director 10/07 - Present Urdang Securities Management, Inc. 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Director 10/07 - Present The Boston Company Asset Management NY, LLC* Manager 08/06 - Present The Boston Company Asset Management LLC* Manager 01/08 - Present BNY Mellon, National Association+ Senior Vice President 07/06 - Present The Bank of New York Mellon***** Senior Vice President 07/06 - Present Scott E. Wennerholm Director Mellon Capital Management Corporation*** Director 10/05 - Present Newton Management Limited London, England Director 1/06 - Present Gannett Welsh & Kotler LLC Manager 11/07 - Present 222 Berkley Street Boston, MA 02116 Administrator 11/07 - Present BNY Alcentra Group Holdings, Inc. ++ Director 10/07 - Present Ivy Asset Management Corp. One Jericho Plaza Jericho, NY 11753 Director 12/07 - Present Urdang Capital Management, Inc. 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Director 10/07 - Present Urdang Securities Management, Inc. 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Director 10/07 - Present EACM Advisors LLC 200 Connecticut Avenue Norwalk, CT 06854-1940 Manager 6/04 - Present Franklin Portfolio Associates LLC* Manager 1/06 - Present The Boston Company Asset Management NY, LLC* Manager 10/07 - Present The Boston Company Asset Management LLC* Manager 10/05 - Present Pareto Investment Management Limited London, England Director 3/06 - Present Mellon Equity Associates, LLP+ Executive Committee Member 10/05 - 12/07 Standish Mellon Asset Management Company, LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Member, Board of Managers 10/05 - Present The Boston Company Holding, LLC* Member, Board of Managers 4/06 - Present The Bank of New York Mellon ***** Senior Vice President 7/08 – Present BNY Mellon, National Association+ Senior Vice President 7/08 – Present Mellon Bank, N.A.+ Senior Vice President 10/05 – 6/08 Mellon Trust of New England, N. A.* Director Senior Vice President 4/06 – 6/08 10/05 – 6/08 MAM (DE) Trust+++++ Member of Board of Trustees 1/07 – Present MAM (MA) Holding Trust+++++ Member of Board of Trustees 1/07 – Present Bradley J. Skapyak Chief Operating Officer and Director MBSC Securities Corporation++ Executive Vice President 6/07 – Present The Bank of New York Mellon**** SeniorVice President 4/07 – Present The Dreyfus Family of Funds++ President 1/10 - Present Dwight Jacobsen Executive Vice President and Director Pioneer Investments 60 State Street Boston, Massachusetts Senior Vice President 4/06 – 12/07 Patrice M. Kozlowski Senior Vice President – Corporate Communications None Gary Pierce Controller The Bank of New York Mellon ***** Vice President 7/08 – Present BNY Mellon, National Association + Vice President 7/08 – Present The Dreyfus Trust Company+++ Chief Financial Officer Treasurer 7/05 – 6/08 7/05 – 6/08 Laurel Capital Advisors, LLP+ Chief Financial Officer 5/07 – Present MBSC Securities Corporation++ Director Chief Financial Officer 6/07 – Present 6/07 – Present Founders Asset Management, LLC**** Assistant Treasurer 7/06 – Present Dreyfus Consumer Credit Corporation ++ Treasurer 7/05 – Present Dreyfus Transfer, Inc. ++ Chief Financial Officer 7/05 – Present Dreyfus Service Organization, Inc.++ Treasurer 7/05 – Present Seven Six Seven Agency, Inc. ++ Treasurer 4/99 – Present Joseph W. Connolly Chief Compliance Officer The Dreyfus Family of Funds++ Chief Compliance Officer 10/04 – Present Laurel Capital Advisors, LLP+ Chief Compliance Officer 4/05 – Present The Mellon Funds Trust++ Chief Compliance Officer 10/04 – Present MBSC Securities Corporation++ Chief Compliance Officer 6/07 – Present Gary E. Abbs Vice President – Tax The Bank of New York Mellon+ First Vice President and Manager of Tax Compliance 12/96 – Present Dreyfus Service Organization++ Vice President – Tax 01/09 – Present Dreyfus Consumer Credit Corporation++ Chairman President 01/09 – Present 01/09 – Present MBSC Securities Corporation++ Vice President – Tax 01/09 – Present Jill Gill Vice President – Human Resources MBSC Securities Corporation++ Vice President 6/07 – Present The Bank of New York Mellon ***** Vice President 7/08 – Present BNY Mellon, National Association + Vice President 7/08 – Present Mellon Bank N.A.+ Vice President 10/06 – 6/08 Joanne S. Huber Vice President – Tax The Bank of New York Mellon+ State & Local Compliance Manager 07/1/07 – Present Dreyfus Service Organization++ Vice President – Tax 01/09 – Present Dreyfus Consumer Credit Corporation++ Vice President – Tax 01/09 – Present MBSC Securities Corporation++ Vice President – Tax 01/09 – Present Anthony Mayo Vice President – Information Systems None John E. Lane Vice President A P Colorado, Inc.+ Vice President – Real Estate and Leases 8/07 – Present A P East, Inc.+ Vice President– Real Estate and Leases 8/07 – Present A P Management, Inc.+ Vice President– Real Estate and Leases 8/07 – Present A P Properties, Inc.+ Vice President – Real Estate and Leases 8/07 – Present A P Rural Land, Inc.+ Vice President– Real Estate and Leases 8/07 – 9/07 Allomon Corporation+ Vice President– Real Estate and Leases 8/07 – Present AP Residential Realty, Inc.+ Vice President– Real Estate and Leases 8/07 – Present AP Wheels, Inc.+ Vice President– Real Estate and Leases 8/07 – Present BNY Mellon, National Association+ Vice President – Real Estate and Leases 7/08 – Present Citmelex Corporation+ Vice President– Real Estate and Leases 8/07 – Present Eagle Investment Systems LLC 65 LaSalle Road West Hartford, CT 06107 Vice President– Real Estate and Leases 8/07 – Present East Properties Inc.+ Vice President– Real Estate and Leases 8/07 – Present FSFC, Inc.+ Vice President– Real Estate and Leases 8/07 – Present Holiday Properties, Inc.+ Vice President– Real Estate and Leases 8/07 – Present MBC Investments Corporation+ Vice President– Real Estate and Leases 8/07 – Present MBSC Securities Corporation++ Vice President– Real Estate and Leases 8/07 – Present MELDEL Leasing Corporation Number 2, Inc.+ Vice President– Real Estate and Leases 7/07 – Present Mellon Bank Community Development Corporation+ Vice President– Real Estate and Leases 11/07 – Present Mellon Capital Management Corporation+ Vice President– Real Estate and Leases 8/07 – Present Mellon Financial Services Corporation #1+ Vice President– Real Estate and Leases 8/07 – Present Mellon Financial Services Corporation #4+ Vice President – Real Estate and Leases 7/07 – Present Mellon Funding Corporation+ Vice President– Real Estate and Leases 12/07 – Present Mellon Holdings, LLC+ Vice President– Real Estate and Leases 12/07 – Present Mellon International Leasing Company+ Vice President– Real Estate and Leases 7/07 – Present Mellon Leasing Corporation+ Vice President– Real Estate and Leases 7/07 – Present Mellon Private Trust Company, National Association+ Vice President– Real Estate and Leases 8/07 – 1/08 Mellon Securities Trust Company+ Vice President– Real Estate and Leases 8/07 – 7/08 Mellon Trust Company of Illinois+ Vice President– Real Estate and Leases 8/07 – 07/08 Mellon Trust Company of New England, N.A.+ Vice President– Real Estate and Leases 8/07 – 6/08 Mellon Trust Company of New York LLC++ Vice President– Real Estate and Leases 8/07 – 6/08 Mellon Ventures, Inc.+ Vice President– Real Estate and Leases 8/07 – Present Melnamor Corporation+ Vice President– Real Estate and Leases 8/07 – Present MFS Leasing Corp. + Vice President– Real Estate and Leases 7/07 – Present MMIP, LLC+ Vice President– Real Estate and Leases 8/07 – Present Pareto New York LLC++ Vice President– Real Estate and Leases 10/07 – Present Pontus, Inc.+ Vice President– Real Estate and Leases 7/07 – Present Promenade, Inc.+ Vice President– Real Estate and Leases 8/07 – Present RECR, Inc.+ Vice President– Real Estate and Leases 8/07 – Present SKAP #7+ Vice President– Real Estate and Leases 8/07 – 11/07 Technology Services Group, Inc.***** Senior Vice President 6/06 – Present Tennessee Processing Center LLC***** Managing Director 5/08 – Present Senior Vice President 4/04 – 5/08 Texas AP, Inc.+ Vice President– Real Estate and Leases 8/07 – Present The Bank of New York Mellon***** Vice President – Real Estate and Leases 7/08 - Present The Bank of New York Mellon Corporation***** Executive Vice President 8/07 - Present Trilem, Inc.+ Vice President– Real Estate and Leases 8/07 - Present Jeanne M. Login Vice President A P Colorado, Inc.+ Vice President– Real Estate and Leases 8/07 - Present A P East, Inc.+ Vice President– Real Estate and Leases 8/07 - Present A P Management, Inc.+ Vice President– Real Estate and Leases 8/07 - Present A P Properties, Inc.+ Vice President – Real Estate and Leases 8/07 - Present A P Rural Land, Inc.+ Vice President– Real Estate and Leases 8/07 - 9/07 Allomon Corporation+ Vice President– Real Estate and Leases 8/07 - Present AP Residential Realty, Inc.+ Vice President– Real Estate and Leases 8/07 - Present AP Wheels, Inc.+ Vice President– Real Estate and Leases 8/07 - Present APT Holdings Corporation+ Vice President– Real Estate and Leases 8/07 - Present BNY Investment Management Services LLC++++ Vice President– Real Estate and Leases 1/01 - Present BNY Mellon, National Association + Vice President – Real Estate and Leases 7/08 - Present Citmelex Corporation+ Vice President– Real Estate and Leases 8/07 - Present Eagle Investment Systems LLC+ Vice President– Real Estate and Leases 8/07 - Present East Properties Inc.+ Vice President– Real Estate and Leases 8/07 - Present FSFC, Inc.+ Vice President– Real Estate and Leases 8/07 - Present Holiday Properties, Inc.+ Vice President– Real Estate and Leases 8/07 - Present MBC Investments Corporation+ Vice President– Real Estate and Leases 8/07 - Present MBSC Securities Corporation++ Vice President– Real Estate and Leases 8/07 - Present MELDEL Leasing Corporation Number 2, Inc.+ Vice President– Real Estate and Leases 7/07 - Present Mellon Bank Community Development Corporation+ Vice President – Real Estate and Leases 11/07 - Present Mellon Capital Management Corporation+ Vice President– Real Estate and Leases 8/07 - Present Mellon Financial Services Corporation #1+ Vice President– Real Estate and Leases 8/07 - Present Mellon Financial Services Corporation #4+ Vice President – Real Estate and Leases 7/07 - Present Mellon Funding Corporation+ Vice President – Real Estate and Leases 12/07 - Present Mellon Holdings LLC+ Vice President – Real Estate and Leases 12/07 - Present Mellon International Leasing Company+ Vice President– Real Estate and Leases 7/07 - Present Mellon Leasing Corporation+ Vice President– Real Estate and Leases 7/07 - Present Mellon Private Trust Company, National Association+ Vice President – Real Estate and Leases 8/07 - 1/08 Mellon Securities Trust Company+ Vice President – Real Estate and Leases 8/07 - 7/08 Mellon Trust of New England, N.A * Vice President – Real Estate and Leases 8/07 - 6/08 Mellon Trust Company of Illinois+ Vice President– Real Estate and Leases 8/07 - 7/08 MFS Leasing Corp.+ Vice President– Real Estate and Leases 7/07 - Present MMIP, LLC+ Vice President– Real Estate and Leases 8/07 - Present Pontus, Inc.+ Vice President– Real Estate and Leases 7/07 - Present Promenade, Inc. + Vice President – Real Estate and Leases 8/07 - Present RECR, Inc. + Vice President – Real Estate and Leases 8/07 - Present SKAP #7+ Vice President – Real Estate and Leases 8/07 - 11/07 Tennessee Processing Center LLC***** Managing Director 5/08 - Present Senior Vice President 4/04 - 5/08 Texas AP, Inc.+ Vice President – Real Estate and Leases 8/07 - Present The Bank of New York Mellon***** Vice President – Real Estate and Leases 7/08 - Present Trilem, Inc.+ Vice President – Real Estate and Leases 8/07 - Present James Bitetto Secretary MBSC Securities Corporation++ Assistant Secretary 6/07 - Present Dreyfus Service Corporation++ Assistant Secretary 8/98 - 6/07 Dreyfus Service Organization, Inc.++ Secretary 8/05 - Present The Dreyfus Consumer Credit Corporation++ Vice President Director 2/02 - Present 2/02 - 7/06 * The address of the business so indicated is One Boston Place, Boston, Massachusetts, 02108. ** The address of the business so indicated is One Bush Street, Suite 450, San Francisco, California 94104. *** The address of the business so indicated is 50 Fremont Street, Suite 3900, San Francisco, California 94104. **** The address of the business so indicated is 210 University Blvd., Suite 800, Denver, Colorado 80206. ***** The address of the business so indicated is One Wall Street, New York, New York 10286. + The address of the business so indicated is One Mellon Bank Center, Pittsburgh, Pennsylvania 15258. ++ The address of the business so indicated is 200 Park Avenue, New York, New York 10166. +++ The address of the business so indicated is 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. ++++ The address of the business so indicated is White Clay Center, Route 273, Newark, Delaware 19711. +++++ The address of the business so indicated is 4005 Kennett Pike, Greenville, DE 19804. Item 31(b).Business and Other Connections of Sub-Investment Adviser: The Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Cupps Capital Management, LLC ("CCM"), the sub-investment adviser to the Registrant's Dreyfus Select Managers Large Cap Growth Fund, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by CCM, or those of its officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940, as amended (the "Advisers Act") by CCM (SEC File No. 801-60017). The Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Goldman Sachs Asset Management, L.P. ("GSAM"), the sub-investment adviser to the Registrant's Dreyfus Select Managers Large Cap Growth Fund, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by GSAM, or those of its officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Advisers Act by GSAM (SEC File No. 801-37591). The Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Mar Vista Investment Partners ("Mar Vista"), the sub-investment adviser to the Registrant's Dreyfus Select Managers Large Cap Growth Fund, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Mar Vista, or those of its officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Advisers Act by Mar Vista (SEC File No. 801-68369). The Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Riverbridge Partners, LLC ("Riverbridge"), the sub-investment adviser to the Registrant's Dreyfus Select Managers Small Cap Growth Fund, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Riverbridge, or those of its officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Advisers Act by Riverbridge (SEC File No. 801-57432). The Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Geneva Capital Management Ltd. ("Geneva"), the sub-investment adviser to the Registrant's Dreyfus Select Managers Small Cap Growth Fund, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Geneva, or those of its officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Advisers Act by Geneva (SEC File No. 801-28444). The Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Profit Investment Management, LLC ("Profit"), the sub-investment adviser to the Registrant's Dreyfus Select Managers Small Cap Growth Fund, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Profit, or those of its officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Advisers Act by Profit (SEC File No. 801-52528). Item 32.Principal Underwriters (a)Other investment companies for which Registrant's principal underwriter (exclusive distributor) acts as principal underwriter or exclusive distributor: 1. Advantage Funds, Inc. 2. BNY Mellon Funds Trust 3. CitizensSelect Funds 4. Dreyfus Appreciation Fund, Inc. 5. Dreyfus BASIC Money Market Fund, Inc. 6. Dreyfus BASIC U.S. Government Money Market Fund 7. Dreyfus BASIC U.S. Mortgage Securities Fund 8. Dreyfus Bond Funds, Inc. 9. Dreyfus Cash Management Dreyfus Cash Management Plus, Inc. Dreyfus Connecticut Municipal Money Market Fund, Inc. Dreyfus Dynamic Alternatives Fund, Inc. Dreyfus Funds, Inc. The Dreyfus Fund Incorporated Dreyfus Government Cash Management Funds Dreyfus Growth and Income Fund, Inc. Dreyfus Index Funds, Inc. Dreyfus Institutional Cash Advantage Funds Dreyfus Institutional Money Market Fund Dreyfus Institutional Preferred Money Market Funds Dreyfus Institutional Reserves Funds Dreyfus Intermediate Municipal Bond Fund, Inc. Dreyfus International Funds, Inc. Dreyfus Investment Funds Dreyfus Investment Grade Funds, Inc. Dreyfus Investment Portfolios The Dreyfus/Laurel Funds, Inc. The Dreyfus/Laurel Funds Trust The Dreyfus/Laurel Tax-Free Municipal Funds Dreyfus LifeTime Portfolios, Inc. Dreyfus Liquid Assets, Inc. Dreyfus Manager Funds I Dreyfus Manager Funds II Dreyfus Massachusetts Municipal Money Market Fund Dreyfus Midcap Index Fund, Inc. Dreyfus Money Market Instruments, Inc. Dreyfus Municipal Bond Opportunity Fund Dreyfus Municipal Cash Management Plus Dreyfus Municipal Funds, Inc. Dreyfus Municipal Money Market Fund, Inc. Dreyfus New Jersey Municipal Bond Fund, Inc. Dreyfus New Jersey Municipal Money Market Fund, Inc. Dreyfus New York AMT-Free Municipal Bond Fund Dreyfus New York AMT-Free Municipal Money Market Fund Dreyfus New York Municipal Cash Management Dreyfus New York Tax Exempt Bond Fund, Inc. Dreyfus Opportunity Funds Dreyfus Pennsylvania Municipal Money Market Fund Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. Dreyfus Premier GNMA Fund, Inc. Dreyfus Premier Investment Funds, Inc. Dreyfus Premier Short-Intermediate Municipal Bond Fund Dreyfus Premier Worldwide Growth Fund, Inc. Dreyfus Research Growth Fund, Inc. Dreyfus State Municipal Bond Funds Dreyfus Stock Funds Dreyfus Short-Intermediate Government Fund The Dreyfus Socially Responsible Growth Fund, Inc. Dreyfus Stock Index Fund, Inc. Dreyfus Tax Exempt Cash Management Funds The Dreyfus Third Century Fund, Inc. Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Dreyfus U.S. Treasury Intermediate Term Fund Dreyfus U.S. Treasury Long Term Fund Dreyfus 100% U.S. Treasury Money Market Fund Dreyfus Variable Investment Fund Dreyfus Worldwide Dollar Money Market Fund, Inc. General California Municipal Money Market Fund General Government Securities Money Market Funds, Inc. General Money Market Fund, Inc. General Municipal Money Market Funds, Inc. General New York Municipal Money Market Fund Strategic Funds, Inc. (b) Name and Principal Business Address Positions and Offices with the Distributor Positions and Offices with the Registrant Jon R. Baum* Chief Executive Officer and Chairman of the Board None Ken Bradle** Executive Vice President and Director None Robert G. Capone**** Executive Vice President and Director None J. Charles Cardona* Executive Vice President and Director None Sue Ann Cormack** Executive Vice President None Dwight D. Jacobsen* Executive Vice President and Director None Mark A. Keleher***** Executive Vice President None William H. Maresca* Executive Vice President and Director None Timothy M. McCormick* Executive Vice President None David K. Mossman*** Executive Vice President None James Neiland* Executive Vice President None Sean O'Neil***** Executive Vice President None Irene Papadoulis** Executive Vice President None Matthew Perrone** Executive Vice President None Noreen Ross* Executive Vice President None Bradley J. Skapyak* Executive Vice President President Gary Pierce* Chief Financial Officer and Director None Tracy Hopkins* Senior Vice President None Marc S. Isaacson** Senior Vice President None Denise B. Kneeland**** Senior Vice President None Mary T. Lomasney**** Senior Vice President None Barbara A. McCann**** Senior Vice President None Christine Carr Smith***** Senior Vice President None Ronald Jamison* Chief Legal Officer and Secretary None Joseph W. Connolly* Chief Compliance Officer (Investment Advisory Business) Chief Compliance Officer Stephen Storen* Chief Compliance Officer None Maria Georgopoulos* Vice President – Facilities Management None William Germenis* Vice President – Compliance and Anti-Money LaunderingOfficer Anti-Money LaunderingCompliance Officer Karen L. Waldmann* Privacy Officer None Timothy I. Barrett** Vice President None Gina DiChiara* Vice President None Jill Gill* Vice President None John E. Lane***** Vice President – Real Estate and Leases None Jeanne M. Login***** Vice President – Real Estate and Leases None Edward A. Markward* Vice President – Compliance None Paul Molloy* Vice President None Anthony Nunez* Vice President – Finance None William Schalda* Vice President None John Shea* Vice President – Finance None Christopher A. Stallone** Vice President None Susan Verbil* Vice President – Finance None William Verity* Vice President – Finance None James Windels* Vice President Treasurer James Bitetto* Assistant Secretary Vice President and Assistant Secretary James D. Muir* Assistant Secretary None * Principal business address is 200 Park Avenue, New York, NY 10166. ** Principal business address is 144 Glenn Curtiss Blvd., Uniondale, NY 11556-0144. *** Principal business address is One Mellon Bank Center, Pittsburgh, PA 15258 **** Principal business address is One Boston Place, Boston, MA 02108. ***** Principal business address is 50 Fremont Street, San Francisco, CA 94104. ***** Principal business address is 101 Barclay Street, New York 10286. Item 33.Location of Accounts and Records 1. The Bank of New York Mellon One Wall Street New York, New York 10286 2. DST Systems, Inc. 1055 Broadway Kansas City, Missouri 64105 3. The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Item 34.Management Services Not Applicable. Item 35.Undertakings None. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on the 16th day of April, 2010. STRATEGIC FUNDS, INC. By: /s/ Bradley J. Skapyak* Bradley J. Skapyak, President Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. /s/ Bradley J. Skapyak* Bradley J. Skapyak President (Principal Executive Officer) April 16, 2010 /s/ James Windels* James Windels Treasurer (Principal Financial and Accounting Officer) April 16, 2010 /s/ Joseph S. DiMartino* Joseph S. DiMartino Chairman of the Board April 16, 2010 /s/ David W. Burke* David W. Burke Board Member April 16, 2010 /s/ William Hodding Carter, III* William Hodding Carter, III Board Member April 16, 2010 /s/ Gordon J. Davis* Gordon J. Davis Board Member April 16, 2010 /s/ Joni Evans* Joni Evans Board Member April 16, 2010 /s/ Ehud Houminer* Ehud Houminer Board Member April 16, 2010 /s/ Richard C. Leone* Richard C. Leone Board Member April 16, 2010 /s/ Hans C. Mautner* Hans C. Mautner Board Member April 16, 2010 /s/ Robin A. Melvin* Robin A. Melvin Board Member April 16, 2010 /s/ Burton N. Wallack* Burton N. Wallack Board Member April 16, 2010 /s/ John E. Zuccotti* John E. Zuccotti Board Member April 16, 2010 *By: /s/ John B. Hammalian John B. Hammalian, Attorney-in-fact EXHIBIT INDEX (p)(v)Code of Ethics for Neuberger Berman Management LLC.
